Exhibit 10.1

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

October 26, 2017

among

ANTERO RESOURCES CORPORATION,
as Borrower,

CERTAIN SUBSIDIARIES OF BORROWER,
as Guarantors,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

JPMORGAN CHASE BANK, N.A. and

WELLS FARGO SECURITIES, LLC

as Joint Bookrunners, Joint Lead Arrangers

and Co-Syndication Agents

Senior Secured Credit Facility

 

J.P. MORGAN CHASE BANK, N.A.

as Lead Bookrunner

 

 

 

 



 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE I DEFINITIONS


1

Section 1.01

Defined Terms


1

Section 1.02

Types of Loans and Borrowings


28

Section 1.03

Terms Generally


28

Section 1.04

Oil and Gas Definitions


29

Section 1.05

Time of Day


29

ARTICLE II THE CREDITS


29

Section 2.01

Commitments


29

Section 2.02

Termination of the Aggregate Commitment and Reduction of the Maximum Facility
Amount


29

Section 2.03

Additional Lenders; Increases in the Aggregate Commitment


30

Section 2.04

Loans and Borrowings


30

Section 2.05

Requests for Borrowings


31

Section 2.06

Letters of Credit


31

Section 2.07

Funding of Borrowings


35

Section 2.08

Interest Elections


36

Section 2.09

Repayment of Loans; Evidence of Debt


37

Section 2.10

Optional Prepayment of Loans


38

Section 2.11

Mandatory Prepayment of Loans


38

Section 2.12

Fees


39

Section 2.13

Interest


40

Section 2.14

Alternate Rate of Interest


41

Section 2.15

Increased Costs


42

Section 2.16

Break Funding Payments


43

Section 2.17

Taxes


43

Section 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs


46

Section 2.19

Mitigation Obligations; Replacement of Lenders


48

Section 2.20

Defaulting Lenders


49

ARTICLE III BORROWING BASE


51

Section 3.01

Initial Borrowing Base


51

Section 3.02

Reserve Report


51

Section 3.03

Scheduled Redeterminations of the Borrowing Base; Procedures and Standards


51

Section 3.04

Special Redeterminations


52

 





i

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

 

 

Section 3.05

Notice of Redetermination


52

Section 3.06

Borrowing Base During Investment Grade Period


52

ARTICLE IV REPRESENTATIONS AND WARRANTIES


53

Section 4.01

Organization; Powers


53

Section 4.02

Authorization; Enforceability


53

Section 4.03

Governmental Approvals; No Conflicts


53

Section 4.04

Financial Condition; No Material Adverse Change


53

Section 4.05

Intellectual Property


54

Section 4.06

Litigation and Environmental Matters


54

Section 4.07

Compliance with Laws and Agreements


54

Section 4.08

Investment Company Status


54

Section 4.09

Taxes


54

Section 4.10

ERISA


54

Section 4.11

Disclosure


54

Section 4.12

Labor Matters


55

Section 4.13

Capitalization


55

Section 4.14

Margin Stock


55

Section 4.15

Title to Properties; Licenses


55

Section 4.16

Insurance


55

Section 4.17

Solvency


56

Section 4.18

Leases and Contracts; Performance of Obligations


56

Section 4.19

Sale of Production


56

Section 4.20

Operation of Oil and Gas Interests


57

Section 4.21

Ad Valorem and Severance Taxes; Title Litigation


57

Section 4.22

Anti-Corruption Laws and Sanctions


57

Section 4.23

EEA Financial Institutions


58

ARTICLE V CONDITIONS


58

Section 5.01

Effective Date


58

Section 5.02

Each Credit Event


59

ARTICLE VI AFFIRMATIVE COVENANTS


60

Section 6.01

Financial Statements; Other Information


60

Section 6.02

Notices of Material Events


62

 





ii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

 

 

Section 6.03

Existence; Conduct of Business


63

Section 6.04

Payment of Obligations


63

Section 6.05

Maintenance of Properties; Insurance


63

Section 6.06

Books and Records; Inspection Rights


64

Section 6.07

Compliance with Laws


64

Section 6.08

Use of Proceeds and Letters of Credit


64

Section 6.09

Security


64

Section 6.10

Title Data


65

Section 6.11

Operation of Oil and Gas Interests


65

Section 6.12

Restricted Subsidiaries


65

Section 6.13

Pledged Equity Interests


66

Section 6.14

Further Assurances


66

Section 6.15

Production Proceeds


66

Section 6.16

Leases and Contracts; Performance of Obligations


66

Section 6.17

Investment Grade Period Covenants


67

ARTICLE VII NEGATIVE COVENANTS


67

Section 7.01

Limitation on Indebtedness


67

Section 7.02

Limitation on Liens


68

Section 7.03

Hedging Contracts


68

Section 7.04

Limitation on Mergers, Issuances of Securities


70

Section 7.05

Limitation on Dispositions of Property


70

Section 7.06

Limitation on Dividends and Redemptions


72

Section 7.07

Limitation on Investments and New Businesses


72

Section 7.08

Limitation on Credit Extensions


72

Section 7.09

Transactions with Affiliates


72

Section 7.10

Prohibited Contracts; Negative Pledge


73

Section 7.11

Financial Covenants not During any Investment Grade Period


73

Section 7.12

Financial Covenants During any Investment Grade Period


73

Section 7.13

Senior Notes Restrictions


73

ARTICLE VIII GUARANTEE OF OBLIGATIONS


74

Section 8.01

Guarantee of Payment


74

Section 8.02

Guarantee Absolute


75

 





iii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

 

 

Section 8.03

Guarantee Irrevocable


75

Section 8.04

Reinstatement


75

Section 8.05

Subrogation


75

Section 8.06

Subordination


75

Section 8.07

Setoff


76

Section 8.08

Formalities


76

Section 8.09

Limitations on Guarantee


76

Section 8.10

Keepwell


76

ARTICLE IX EVENTS OF DEFAULT


77

ARTICLE X THE ADMINISTRATIVE AGENT


80

ARTICLE XI MISCELLANEOUS


83

Section 11.01

Notices


83

Section 11.02

Waivers; Amendments


84

Section 11.03

Expenses; Indemnity; Damage Waiver


85

Section 11.04

Successors and Assigns


87

Section 11.05

Survival


90

Section 11.06

Counterparts; Integration; Effectiveness, Electronic Execution


90

Section 11.07

Severability


91

Section 11.08

Right of Setoff


91

Section 11.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS


91

Section 11.10

WAIVER OF JURY TRIAL


92

Section 11.11

Headings


92

Section 11.12

Confidentiality


92

Section 11.13

Material Non-Public Information


93

Section 11.14

Release of Collateral and Guarantee Obligations


93

Section 11.15

Investment Grade Election


94

Section 11.16

Interest Rate Limitation


94

Section 11.17

USA PATRIOT Act


95

Section 11.18

Existing Credit Agreement


95

Section 11.19

Reaffirmation and Grant of Security Interest


95

Section 11.20

Reallocation of Commitments and Loans


95

Section 11.21

Flood Insurance Regulation


96

Section 11.22

Acknowledgement and Consent to Bail-In of EEA Financial Institutions


96

 

 

 



iv

--------------------------------------------------------------------------------

 

 

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Opinion of Borrower’s Counsel

Exhibit C – Form of Counterpart Agreement

Exhibit D – Form of Revolving Note

Exhibit E – Form of Lender Certificate

SCHEDULES:

Schedule 1.01 – Applicable Percentages and Commitments

Schedule 1.02 – Letter of Credit Commitments

Schedule 4.13 – Capitalization

Schedule 4.19 – Sale of Production

Schedule 5.01 – Departing Lenders

 

 



v

--------------------------------------------------------------------------------

 

 

THIS FIFTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 26, 2017,
among ANTERO RESOURCES CORPORATION, a Delaware corporation, (the “Borrower”)
CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors, the LENDERS party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, and JPMORGAN CHASE BANK,
N.A. and WELLS FARGO SECURITIES, LLC, as Joint Bookrunners, Joint Lead
Arrangers, and Co-Syndication Agents.

WHEREAS, the Borrower has heretofore entered into that certain Fourth Amended
and Restated Credit Agreement dated as of November 4, 2010, by and among
Borrower, certain affiliates of the Borrower, the lenders party thereto, and the
Administrative Agent, as amended, supplemented, or otherwise modified prior to
the Effective Date (the “Existing Credit Agreement”).

WHEREAS, (i) the Borrower has requested that the Existing Credit Agreement be
amended and restated in its entirety, (ii) the Borrower has requested that the
Lenders extend credit in the form of Loans made available to the Borrower and at
any time and from time to time after the Effective Date subject to the Aggregate
Commitment, (iii) the Borrower has requested that each Issuing Bank issue
Letters of Credit (subject to the Aggregate Commitment) at any time and from
time to time prior to the LC Maturity Date;

WHEREAS, on and after the Effective Date, the proceeds of the Loans will be used
by the Borrower to pay the fees, expenses and transaction costs of the
Transactions, and finance the working capital needs of the Borrower, including
capital expenditures, and for general corporate purposes of the Borrower and the
Guarantors, in the ordinary course of business, including the exploration,
development and/or acquisition of Oil and Gas Interests, together with ancillary
transportation, gathering, compression and processing assets and the marketing
and sale of Hydrocarbons produced;

WHEREAS, the Lenders and each Issuing Bank are willing to make available to the
Borrower such revolving credit and letter of credit facilities upon the terms
and subject to the conditions set forth herein; and

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

Definitions

Section 1.01          Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means, the acquisition by any Credit Party or any Restricted
Subsidiary, whether by purchase, merger (and, in the case of a merger with any
such Person, with such Person being the surviving corporation) or otherwise, of
all or substantially all of the Equity Interest of, or the business, property or
fixed assets of or business line or unit or a division of, any other Person
primarily engaged in the business of exploring for, producing, transporting,
processing and storing Crude Oil or Natural Gas or the acquisition by any Credit
Party or any Restricted Subsidiary of property or assets consisting of Oil and
Gas Interests.  “Acquiring” and “Acquired” have meanings correlative thereto.

“Act” has the meaning assigned to such term in Section 11.17.





1

--------------------------------------------------------------------------------

 

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agency Site” means the electronic system established by the Administrative
Agent to administer this Agreement.

“Agent Party” means the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”).

“Aggregate Commitment”  means, at any time, the sum of the Commitments of all
the Lenders at such time, as such amount may be reduced or increased from time
to time pursuant to Section 2.02 and Section 2.03;  provided that (a) at any
time that is not during an Investment Grade Period, such amount shall not exceed
the lesser of (i) the Borrowing Base then in effect and (ii) the Maximum
Facility Amount, and (b) at any time during an Investment Grade Period, such
amount shall not exceed the Maximum Facility Amount.  As of the Effective Date,
the Aggregate Commitment is $2,500,000,000.

“Aggregate Credit Exposure” means, as of any date of determination, the sum of
the outstanding principal amount of the Loans of all Lenders as of such date,
plus the aggregate LC Exposure of all Lenders as of such date.

“Aggregate Unused Commitment” at any time shall equal the sum of the Unused
Commitments of all the Lenders (except for any Defaulting Lenders) at such time.

“Agreement” means this Fifth Amended and Restated Credit Agreement, dated as of
October 26, 2017, as it may be amended, supplemented or otherwise modified from
time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively.  If the Alternate Base Rate is being used as
an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate Base Rate shall be the greater of clause (a) and (b) above and shall
be determined without reference to clause (c) above.  For the avoidance of
doubt, if the Alternate Base Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.





2

--------------------------------------------------------------------------------

 

 

 “Antero Midstream” means Antero Midstream Partners, LP, a Delaware limited
partnership.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment
at such time; provided that in the case of Section 2.20(c) only, when a
Defaulting Lender exists, “Applicable Percentage” shall mean the percentage of
the Aggregate Commitment (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment.  The initial amount of each Lender’s
Applicable Percentage is as set forth on Schedule 1.01 or in the Assignment and
Assumption pursuant to which such Lender shall have assumed or agreed to provide
its Commitment, as applicable.  If the Aggregate Commitment has terminated or
expired, the Applicable Percentages shall be determined based upon the Aggregate
Commitment most recently in effect, giving effect to any assignments.

“Applicable Rate” shall mean, for any day, with respect to any ABR Loan,
Eurodollar Loan, or Unused Commitment Fee, as the case may be,

(a) at any time other than during an Investment Grade Period, the rate per annum
set forth in the grid below based upon the Borrowing Base Usage in effect on
such day:

 

 

 

 

 

 

 

 

 

 

 

Borrowing Base Usage Grid

Borrowing Base Usage

    

X < 25%

    

 25% X <50%

    

 50% X <75%

    

 75% X <90%

    

X 90%

Eurodollar Loans Rate

 

1.25%

 

1.50%

 

1.75%

 

2.00%

 

2.25%

ABR Loans Rate

 

0.25%

 

0.50%

 

0.75%

 

1.00%

 

1.25%

Unused Commitment Fee Rate

 

0.300%

 

0.300%

 

0.350%

 

0.375%

 

0.375%

 

and (b) at any time during an Investment Grade Period, the rate per annum set
forth in the grid below based upon the higher of the ratings assigned to the
Borrower by Moody’s or S&P in effect on such day:

 

 

 

 

 

 

 

 

 

Ratings Grid

Credit Rating

    

 Baa1/BBB+

    

Baa2/BBB

    

Baa3/BBB-

    

 Ba1/BB+

Eurodollar Loans Rate

 

1.125%

 

1.25%

 

1.50%

 

1.75%

ABR Loans Rate

 

0.125%

 

0.25%

 

0.50%

 

0.75%

Unused Commitment Fee Rate

 

0.150%

 

0.200%

 

0.250%

 

0.300%

 

Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next change.

“Approved Counterparty” means, at any time and from time to time, (i) any Person
engaged in the business of writing Hedging Contracts for commodity, interest
rate or currency risk that has (or the credit support provider of such Person
has), at the time Borrower or any Restricted Subsidiary enters into a Hedging
Contract with such Person, a long term senior unsecured debt credit rating of A
or better from S&P or A2 or better from Moody’s or (ii) any Lender Counterparty.





3

--------------------------------------------------------------------------------

 

 

“Approved Fund” has the meaning assigned to such term in Section 11.04.

“Approved Petroleum Engineer” means Ryder Scott Company, L.P., DeGolyer &
MacNaughton or any other reputable firm of independent petroleum engineers
selected by the Borrower and reasonably acceptable to the Administrative Agent.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.04), in the form of Exhibit A or any other form approved
by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Aggregate Commitment.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority, provided, further, that such ownership interest
does not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person; provided, further, that the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian, or other
similar official by a supervisory authority or regulator with respect to any
Person under the Dutch Financial Supervision Act 2007 (as amended from time to
time and including any successor legislation) shall not be deemed a Bankruptcy
Event.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means, (a) for the period from the Effective Date until the
first Redetermination after the Effective Date, the Initial Borrowing Base and
(b) at any time thereafter, an amount equal to the amount determined in
accordance with Section 3.02, as the same may be redetermined, adjusted or
reduced from time to time pursuant to Section 3.03 and Section 3.04.





4

--------------------------------------------------------------------------------

 

 

“Borrowing Base Deficiency” means, as of any date, the amount, if any, by which
the Aggregate Credit Exposure on such date exceeds the Borrowing Base in effect
on such date; provided, that, for purposes of determining the existence and
amount of any Borrowing Base Deficiency, obligations under any Letter of Credit
will not be deemed to be outstanding to the extent such obligations are secured
by cash in the manner contemplated by Section 2.06(j).

“Borrowing Base Properties” means the Oil and Gas Interests which have been
evaluated by the Lenders and to which Lenders have given value for purposes of
establishing the Borrowing Base.

“Borrowing Base Usage” means, as of any date and for all purposes, the quotient,
expressed as a percentage, of (i) the Aggregate Credit Exposure as of such date,
divided by (ii) the Borrowing Base as of such date.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.05.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York or Houston, Texas are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan or to determine LMIR, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateral Account” means a deposit account with, and in the name of, the
Administrative Agent, for the benefit of the Lenders, established and maintained
for the deposit of cash collateral required under or in connection with this
Agreement and the other Loan Documents.

“Cash Management Obligations” means, with respect to Borrower or Restricted
Subsidiary, any obligations of such Person owed to any Lender or Affiliate of
any Lender in respect of treasury management arrangements, depositary or other
cash management services, including any treasury management line of credit, in
each case, to the extent permitted under Section 7.01(d).

“Casualty Event” shall mean, with respect to any Collateral, (a) any damage to,
destruction of, or other casualty or loss involving, any property or asset or
(b) any seizure, condemnation, confiscation or taking under the power of eminent
domain of, or any requisition of title or use of, or relating to, or any similar
event in respect of, any property or asset.

“Change in Law” means (a) the adoption of any law, rule or regulation on the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements or directives thereunder or
issued in connection therewith or in the implementation thereof, and (y) all
requests, rules, guidelines, requirements or directives promulgated by





5

--------------------------------------------------------------------------------

 

 

the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.

“Change of Control”  means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than the Permitted Holders, of
Equity Interests representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the
Borrower; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Borrower by Persons who were not directors of the
Borrower on the date of this Agreement or nominated, elected or appointed (or
approved for nomination, election or appointment) by the board of directors of
the Borrower.

“Charges” has the meaning assigned to such term in Section 11.16.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all assets, whether now owned or hereafter acquired by any
Credit Party, in which a Lien is granted or purported to be granted to any
Secured Party as security for any Obligation.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder, in
an aggregate amount at any one time outstanding not to exceed the amount set
forth opposite such Lender’s name on Schedule 1.01, or in the Assignment and
Assumption Agreement or Lender Certificate pursuant to which such Lender shall
have assumed or agreed to provide its Commitment, as applicable, as such
Commitment may be (a) reduced from time to time pursuant to Section 2.02, (b)
increased from time to time as a result of such Lender delivering a Lender
Certificate pursuant to Section 2.03, and (c) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 11.04;
provided that any Lender’s Commitment shall not at any time exceed the least of
(i) such Lender’s Applicable Percentage of the Maximum Facility Amount, (ii)
such Lender’s Applicable Percentage of the Borrowing Base then in effect, and
(iii) such Lender’s Applicable Percentage of the Aggregate Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated Subsidiaries.  References herein to a
Person’s consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated Subsidiaries.

“Consolidated Current Assets” means, as of any date of determination, the total
of (i) the Consolidated current assets of Borrower (excluding assets of any
Consolidated Subsidiaries that are not Credit Parties), determined in accordance
with GAAP as of such date and calculated on a Consolidated basis, plus, the
Aggregate Unused Commitment as of such date (assuming that for purposes of this
clause only, when calculating the Aggregate Unused Commitment as of any date not
during an Investment Grade Period, each Lender’s Commitment shall equal such
Lender’s Applicable Percentage of the Borrowing Base then in effect), (ii) less
any non-cash assets required to be included in Consolidated current assets of
Borrower and its Consolidated Subsidiaries that are Credit Parties as a result
of the application of FASB Accounting Standards Codification 718, 815 or 410.





6

--------------------------------------------------------------------------------

 

 

“Consolidated Current Liabilities” means, as of any date of determination, the
total of (i) Consolidated current liabilities of Borrower (excluding liabilities
of any Consolidated Subsidiaries that are not Credit Parties), as determined in
accordance with GAAP as of such date and calculated on a Consolidated basis,
(ii) less payments of principal on the Loans required to be repaid within one
year from the time of calculation, (iii) less any non-cash obligations required
to be included in Consolidated current liabilities of Borrower and its
Consolidated Subsidiaries that are Credit Parties as a result of the application
of FASB Accounting Standards Codification 718, 815 or 410, but shall expressly
include any unpaid liabilities for cash charges or payments that have been
incurred as a result of the termination of any Hedging Contract.

“Consolidated Current Ratio” means, as of any date of determination, the ratio
of Consolidated Current Assets to Consolidated Current Liabilities as of such
date.

“Consolidated EBITDAX” means for any period, EBITDAX of Borrower and its
Restricted Subsidiaries that are Credit Parties on a Consolidated basis for such
period.

“Consolidated Interest Expense” means for any period, without duplication, the
aggregate of (a) all interest expense of Borrower and its Consolidated
Subsidiaries that are Credit Parties as determined in accordance with GAAP,
including (i) all interest, fees and costs payable with respect to the
Indebtedness of such Persons to the extent treated as interest in accordance
with GAAP (other than fees and costs which may be capitalized as transaction
costs in accordance with GAAP) and (ii) the interest component of Capital Lease
Obligations, to the extent treated as interest in accordance with GAAP, and (b)
any interest paid in connection with the issuance or incurrence of any new Debt
permitted hereunder to the extent that, pursuant to Accounting Standards
Codification 470-60, such payments are not accounted for as interest expense,
minus, to the extent included in such amount, (i) fees, costs, and expenses
incurred in connection with the consummation of this Agreement, any amendment or
other modification hereto from time to time and/or the issuance, incurrence, or
repayment of any Indebtedness permitted hereunder and (ii) any cash interest
expense in respect of indebtedness that has been defeased and/or discharged by
the deposit of cash and/or cash equivalents in accordance with its terms.

“Consolidated Net Income” means for any period, the Consolidated net income (or
loss) of Borrower and its Consolidated Subsidiaries that are Credit Parties,
determined in accordance with GAAP; provided that there shall be excluded (a)
any gain or loss from the sale of assets other than in the ordinary course of
business, (b) any non-cash income, gains, losses or charges resulting from the
application of FASB Accounting Standards Codifications 718, 815, 410, 360 and
350, but shall expressly include any cash charges or payments that have been
incurred as a result of the termination of any Hedging Contract, (c) the income
(or deficit) of any Person accrued prior to the date it becomes a Credit Party,
or is merged into or consolidated with a Borrower or any of its Consolidated
Subsidiaries, as applicable, (d) the income (or deficit) of any Person in which
any other Person (other than the Borrower or any Credit Party) has an Equity
Interest, except to the extent of the amount of dividends or other distributions
actually paid to the Borrower or any of the Credit Parties during such period
(which amount will be included in the calculation of Consolidated Net Income)
regardless of the amount of income (or deficit) of such Person for such period
and (e) the undistributed earnings of any Consolidated Subsidiary of Borrower,
to the extent that the declaration or payment of dividends or similar
distributions by such Consolidated Subsidiary is not at the time permitted by
the terms of any contractual obligation (other than under any Loan Document) or
by any law applicable to such Consolidated Subsidiary.

“Consolidated Subsidiaries” means, for any Person, any Subsidiary or other
entity the accounts of which would be Consolidated with those of such Person in
its Consolidated financial statements in accordance with GAAP.





7

--------------------------------------------------------------------------------

 

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit C delivered by a Guarantor pursuant to Section 6.12.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

“Credit Parties” means collectively, Borrower and each Guarantor and each
individually, a “Credit Party”.

“Crude Oil” means all crude oil and condensate.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to the Administrative Agent, the Issuing Bank or any Lender
any other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower, the Administrative Agent, the Issuing Bank or any Lender in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by the Administrative Agent, the Issuing Bank or any Lender,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt by the Administrative Agent, the Issuing Bank or such
Lender of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of (A) a Bankruptcy Event or
(B) a Bail-In Action.

“Departing Lender” means each lender under the Existing Credit Agreement that
does not have a Commitment hereunder and is identified on Schedule 5.01 hereto.

“Disposition” or “Dispose” means the sale, transfer, license, lease, exchange or
other disposition (including any sale and leaseback transaction and any
forfeiture) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Stock), pursuant to a sinking fund obligation or
otherwise, or is convertible or exchangeable for Debt or redeemable for any
consideration other than other Equity Interests (which would





8

--------------------------------------------------------------------------------

 

 

not constitute Disqualified Stock) at the option of the holder thereof, in whole
or in part, on or prior to the date that is one year after the earlier of (a)
the Maturity Date and (b) the date on which there are no Loans, LC Exposure or
other obligations hereunder outstanding and all of the Commitments are
terminated.  For the avoidance of doubt, any such Equity Interest redeemable
solely by (a) the sale of assets or (b) a Change of Control does not constitute
Disqualified Stock.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means, with respect to any Person, a subsidiary of such
Person that is incorporated or formed under the laws of the United States of
America, any state thereof or the District of Columbia.

“EBITDAX” means, with respect to any Person for any period, Consolidated Net
Income for such period; plus without duplication and to the extent deducted in
the calculation of Consolidated Net Income for such period, the sum of (a) any
provision for (or less any benefit for) income or franchise Taxes; (b)
Consolidated Interest Expense; (c) amortization, depletion, depreciation and
exploration expense; and (d) any non-cash losses, expenses, impairments or
charges (including losses arising from ceiling test writedowns, non-cash losses
or charges resulting from the requirements of FASB Accounting Standards
Codifications 718, 815, 410, 360 and 350, but excluding accruals of or reserves
for cash charges for any future period); provided that cash payments made during
such period or in any future period in respect of non-cash charges, expenses or
losses, other than any such excluded charge, expense or loss described in the
parenthetical to this clause (d) shall be subtracted from Consolidated Net
Income in calculating EBITDAX for the period in which such payments are made;
minus, to the extent included in the calculation of Consolidated Net Income, the
sum of (i) interest income, (ii) any extraordinary income or gains; and (iii)
any other non-cash income or gain, including non-cash income or gains resulting
from the requirements of FASB Accounting Standards Codifications 718, 815, 410,
360 and 350, but excluding any items that represent the reversal of any accrual
of, or cash reserve for, anticipated cash charges in any prior period that are
described in clause (d) above; provided that, with respect to the determination
of Borrower’s compliance with the Interest Coverage Ratio set forth in Section
7.12(b) for any period, EBITDAX for such period shall be adjusted to give
effect, on a pro forma basis and consistent with GAAP, to any Qualified
Acquisitions or Qualified Dispositions made during such period as if such
Qualified Acquisition or Qualified Disposition, as the case may be, was made at
the beginning of such period.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clauses (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section
5.01 are satisfied (or waived in accordance with Section 11.02).

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is





9

--------------------------------------------------------------------------------

 

 

owned, operated or hosted by the Administrative Agent or any Issuing Bank and
any of its respective Related Parties or any other Person, providing for access
to data protected by passcodes or other security system.

“Eligible Assignee” means any Person that qualifies as an assignee pursuant to
Section 11.04(b)(i);  provided that, notwithstanding the foregoing, “Eligible
Assignee” shall not include (i) Borrower or any Affiliates or Subsidiaries of
Borrower, or (ii) any Person organized outside the United States if Borrower
would be required to pay withholding taxes on interest or principal owed to such
Person.

“Eligible Contract Participant” means an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.

“Engineered Value” means, the value attributed to the Borrowing Base Properties
for purposes of the most recent Redetermination of the Borrowing Base pursuant
to Article III (or for purposes of determining the Initial Borrowing Base in the
event no such Redetermination has occurred), based upon the discounted present
value of the estimated net cash flow to be realized from the production of
Hydrocarbons from the Borrowing Base Properties as set forth in the Reserve
Report.

“Environmental Law” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, legally enforceable directives or
binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
Hazardous Material or to human health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines
or penalties), of any Credit Party directly or indirectly resulting from or
arising out of (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
written contract or agreement pursuant to which liability is assumed or imposed
with respect to any of the foregoing in clauses (a) through (d) above.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure of any Plan
to meet the minimum funding standards under Section 412 of the Code or Section
302 of ERISA; (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (d) the incurrence by any Credit Party or any of its
ERISA Affiliates of any liability under Title IV of ERISA with





10

--------------------------------------------------------------------------------

 

 

respect to the termination of any Plan; (e) the receipt by any Credit Party or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by any Credit Party or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by any Credit Party or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
any Credit Party or any ERISA Affiliate of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan to which
any Credit Party or ERISA Affiliate is obligated to contribute is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article IX.

“Excluded Swap Obligation” means, with respect to any Guarantor individually
determined on a Guarantor by Guarantor basis, any Swap Obligation if, and to the
extent that, all or a portion of the Guarantee of such Guarantor of, or the
grant by such Guarantor of a security interest to secure, such Swap Obligation
(or any Guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an Eligible Contract
Participant at the time the Guarantee of such Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation.  If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income  by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.17(f), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.17(a), and Section 2.17(c) any withholding taxes that are imposed by
FATCA.

“Existing Credit Agreement” means that certain Fourth Amended and Restated
Credit Agreement dated as of November 4, 2010, by and among Borrower, certain
affiliates of the Borrower, the lenders party thereto, and the Administrative
Agent, as amended, supplemented, or otherwise modified prior to the Effective
Date.





11

--------------------------------------------------------------------------------

 

 

“Existing Hedging Contracts” means any Hedging Contracts entered into between
any Credit Party and any Lender Counterparty prior to the Effective Date and in
effect on the Effective Date.

“Existing Loans” means the loans and other extensions of credit outstanding
under the Existing Credit Agreement as of the Effective Date.

“Existing Senior Notes” means, collectively, the (a) $1,000,000,000 aggregate
principal amount of 5.375% Senior Notes, due November 1, 2021, issued by
Borrower pursuant to that certain Indenture dated November 5, 2013, (b)
$1,100,000,000 aggregate principal amount of 5.125% Senior Notes, due December
1, 2022, issued by Borrower pursuant to that certain Indenture dated May 6,
2014, (c) $750,000,000 aggregate principal amount of 5.625% Senior Notes, due
June 1, 2023, issued by Borrower pursuant to that certain Indenture dated March
17, 2015, and (d) $600,000,000 aggregate principal amount of 5.00% Senior Notes,
due March 1, 2025, issued by Borrower pursuant to that certain Indenture dated
December 21, 2016, and, in each case, Guaranteed by Borrower’s wholly-owned
subsidiaries and certain of its Restricted Subsidiaries.

“FASB” means Financial Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.

“Fee Letter” means that certain fee letter, dated October 26, 2017, among the
Borrower, the Administrative Agent and J.P. Morgan Securities LLC.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of any Credit Party.  Any document delivered
hereunder that is signed by a Financial Officer of a Credit Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Credit Party and such
Financial Officer shall be conclusively presumed to have acted on behalf of such
Credit Party.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity properly exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (in this definition, the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any





12

--------------------------------------------------------------------------------

 

 

Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof, (b)
to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation; provided, that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business.

“Guaranteed Liabilities” has the meaning assigned to such term in Section 8.01.

“Guarantor” means each Restricted Subsidiary that is a party hereto or hereafter
executes and delivers to the Administrative Agent and the Lenders, a Counterpart
Agreement pursuant to Section 6.12 or otherwise.

“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, chemicals, industrial, toxic or
hazardous substances or otherwise.

“Hedge Modification” means any amendment, modification, cancellation, sale,
transfer, assignment, early termination, monetization or other disposition by
any Credit Party of any Hedging Contract (including any Existing Hedging
Contract) for Crude Oil, Natural Gas or Natural Gas Liquids.

“Hedging Contract” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Credit Parties shall
be a Hedging Contract.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons, and all
products refined or separated therefrom.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate”.

“Indebtedness” of any Person means, without duplication, (a) all obligations for
borrowed money or evidenced by a bond, debenture, note or similar instrument;
(b) all accounts payable and all accrued expenses, liabilities or other
obligations to pay the deferred purchase price of property or services; (c) all
obligations or liabilities which (i) would under GAAP be shown on such Person’s
balance sheet as a liability, and (ii) are payable more than one year from the
date of creation or incurrence thereof (other than reserves for taxes and
reserves for contingent obligations); (d) all obligations or liabilities arising
under Hedging Contracts (on a net basis to the extent netting is provided for in
the applicable Hedging Contract), including any deferred premium obligations
with respect to floors; (e) all Capital Lease Obligations; (f) all obligations
or liabilities arising under conditional sales or other title retention
agreements; (g) all obligations





13

--------------------------------------------------------------------------------

 

 

or liabilities owing under direct or indirect guaranties of obligations of any
other Person or otherwise constituting obligations to purchase or acquire or to
otherwise protect or insure a creditor against loss in respect of obligations of
any other Person (such as obligations under working capital maintenance
agreements, agreements to keep-well, or agreements to purchase liabilities,
assets, goods, securities or services), but excluding endorsements in the
ordinary course of business of negotiable instruments in the course of
collection; (h) all obligations (for example, repurchase agreements, mandatorily
redeemable preferred stock (but not accrued dividends on preferred stock), and
sale/leaseback agreements) consisting of an obligation to purchase or redeem
securities or other property, if such obligations arise out of or in connection
with the sale or issuance of the same or similar securities or property; (i) all
obligations or liabilities with respect to letters of credit or applications or
reimbursement agreements therefore; (j) all obligations or liabilities with
respect to banker’s acceptances; (k) all obligations or liabilities with respect
to payments received in consideration of Hydrocarbons yet to be acquired or
produced at the time of payment (including obligations under “take-or-pay”
contracts to deliver gas in return for payments already received and the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment) or (l)
all obligations or liabilities with respect to other obligations to deliver
goods or services, including Hydrocarbons, in consideration of advance payments
therefore; provided, however, that the “Indebtedness” of any Person shall not
include obligations or liabilities that were incurred by such Person on ordinary
trade terms to vendors, suppliers, or other Persons providing goods and services
for use by such Person in the ordinary course of its business, unless and until
such obligations or liabilities are outstanding more than ninety (90) days past
the original invoice or billing date therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 11.03(b).

“Indenture” means (a) any Indenture described in the definition of Existing
Senior Notes and (b) any indenture by and among any Credit Party, as issuer, and
a trustee, pursuant to which any Senior Notes are issued, as the same may be
amended, restated, modified or otherwise supplemented from time to time to the
extent permitted under Section 7.13.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit agreement.

“Ineligible Institution” has the meaning assigned to such term in Section 11.04.

“Information” has the meaning assigned to such term in Section 11.12.

“Initial Borrowing Base” has the meaning assigned to such term in Section 3.01.

“Interest Coverage Ratio” means, with respect to any fiscal quarter, the ratio
of (i) the sum of the Consolidated EBITDAX for the trailing four fiscal quarter
period ending on the last day of such fiscal quarter to (ii) the sum of the
Consolidated Interest Expense for the trailing four fiscal quarter period ending
on the last day of such fiscal quarter.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September, and December, and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with





14

--------------------------------------------------------------------------------

 

 

an Interest Period of more than three months’ duration, each day prior to the
last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six, or if
permitted by the Administrative Agent in its sole discretion, twelve months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available ) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment Grade Period” shall mean any period commencing with the date the
Borrower elects to enter into an Investment Grade Period pursuant to the
provisions of Section 11.15(a) and ending with the earlier to occur of (i) the
date the Borrower elects to exit such Investment Grade Period pursuant to the
provisions of Section 11.15(b) and (ii) the first date following the beginning
of such Investment Grade Period on which the Borrower receives both (i) a
corporate rating from Moody’s that is lower than Ba1 and (ii) a corporate rating
from S&P that is lower than BB+.

“Issuing Bank” means JPMorgan Chase Bank, N.A., Wells Fargo Bank, N.A., and any
other Lender that agrees to act as an Issuing Bank, each in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i).  Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.  In the event more
than one Lender has issued one or more Letters of Credit, each reference to
“Issuing Bank” shall be deemed to refer to each Issuing Bank or a particular
Issuing Bank, as context requires.

“Law” means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
governmental restriction of the United States or any state or political
subdivision thereof or of any foreign country or any department, province or
other political subdivision thereof.  Any reference to a Law includes any
amendment or modification to such Law, and all regulations, rulings, and other
Laws promulgated under such Law.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been





15

--------------------------------------------------------------------------------

 

 

reimbursed by or on behalf of the Borrower at such time.  The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.

“LC Maturity Date” means the date that is thirty (30) days prior to the Maturity
Date.

“LC Sublimit” means $950,000,000.

“Lender Certificate” has the meaning assigned to such term in Section 2.03.

“Lender Counterparty” means any Lender or any Affiliate of a Lender counterparty
to a Hedging Contract with any Credit Party including any Person that was, but
thereafter ceased to be, a Lender or Affiliate of a Lender but only to the
extent of the obligations of any Credit Party to such Person pursuant to a
Hedging Contract entered into at the time such Person was a Lender or an
Affiliate of a Lender.

“Lender Hedging Obligations” means all obligations arising from time to time
under Hedging Contracts entered into from time to time between any Credit Party
and a Lender Counterparty (including any such obligations under any Existing
Hedging Contracts); provided that if such Lender Counterparty ceases to be a
Lender hereunder or an Affiliate of a Lender hereunder, Lender Hedging
Obligations shall only include such obligations to the extent arising from
transactions entered into at the time such Lender Counterparty was a Lender
hereunder or an Affiliate of a Lender hereunder.

“Lenders” means the Persons listed on Schedule 1.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and, to the extent outstanding on the Effective Date, any letter of credit
issued under the Existing Credit Agreement and any renewals thereof after the
Effective Date.

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder, in an
aggregate amount at any one time outstanding not to exceed the lesser of (a) an
amount equal to the portion of the aggregate LC Sublimit such that the amount of
each Issuing Bank’s Letter of Credit Commitment is the same and (b) the amount
set forth opposite such Issuing Bank’s name on Schedule 1.02 at such time, as
such schedule may be supplemented from time to time by the Administrative Agent,
notwithstanding Section 11.02, in connection with the replacement of any Issuing
Bank as provided in Section 2.06(i), or if an Issuing Bank has entered into an
Assignment and Assumption.

“Leverage Ratio” means the ratio of total Indebtedness to Consolidated EBITDAX
for the trailing four fiscal quarter period ending on the last day of such
fiscal quarter.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen,





16

--------------------------------------------------------------------------------

 

 

on any successor or substitute page on such screen that displays such rate, or
on the appropriate page of such other information service that publishes such
rate from time to time as selected by the Administrative Agent in its reasonable
discretion, provided that if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to zero for the purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquidity” means, at any date of determination, the sum of (a) the Aggregate
Unused Commitment (other than Commitments of any Defaulting Lenders) and (b) the
Borrower’s and its Restricted Subsidiaries that are Credit Parties unrestricted
cash and cash equivalents (in each case, free and clear of all Liens other than
Permitted Liens).

“Loan Documents” means this Agreement, any promissory notes executed in
connection herewith, the Security Documents, the Letters of Credit (and any
applications therefore and reimbursement agreements related thereto), the Fee
Letter and any other agreements executed in connection with this Agreement.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Loan Limit” means (a) at any time during an Investment Grade Period, the lesser
of (i) the Maximum Facility Amount and (ii) the Aggregate Commitment at such
time, and (b) at any time that is not during an Investment Grade Period, the
least of (i) the Maximum Facility Amount, (ii) the Aggregate Commitment at such
time, and (iii) the Borrowing Base then in effect.

“Majority Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing more than fifty percent (50.0%) of the sum of
the Aggregate Credit Exposure and the Aggregate Unused Commitment at such time
or, if the Aggregate Commitment has been terminated, Lenders having Credit
Exposures representing more than fifty percent (50.0%) of the Aggregate Credit
Exposure of all Lenders at such time.

“Material Adverse Effect”  means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets or financial condition of
the Borrower and its Restricted Subsidiaries, taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or the Lenders
under any Loan Document, or of the ability of any Credit Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Credit Party of any Loan Document to which it is a party.

“Material Domestic Subsidiary” means any Domestic Subsidiary that owns or holds
assets, properties or interests (including Oil and Gas Interests) with an
aggregate fair market value greater than five percent (5%) of the aggregate fair
market value of all of the assets, properties and interests (including Oil and
Gas Interests) of the Borrower and the Restricted Subsidiaries, on a combined
basis.

“Material Indebtedness” means the Senior Notes and any other Indebtedness (other
than the Loans and Letters of Credit), or obligations in respect of one or more
Hedging Contracts, of Borrower or any one or more of the Restricted Subsidiaries
in an aggregate principal amount exceeding $125,000,000.  For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
any Credit Party in respect of any Hedging Contract at any time shall be the
maximum aggregate amount (giving effect





17

--------------------------------------------------------------------------------

 

 

to any netting agreements) that such Credit Party would be required to pay if
such Hedging Contract were terminated at such time.

“Maturity Date” means, at any time a determination is to be made, the earlier of
(i) the date that is ninety-one (91) days prior to the earliest stated
redemption date of any Senior Note then outstanding, or (ii) October 26, 2022.

“Maximum Facility Amount” means $4,750,000,000.

“Maximum Liability” has the meaning assigned to such term in Section 8.09.

“Maximum Rate” has the meaning assigned to such term in Section 11.16.

“Minimum Collateral Amount” means eighty percent (80%) of the Engineered Value
of the Borrowing Base Properties included in (a) for the period from the
Effective Date until the first Redetermination after the Effective Date, the
Initial Borrowing Base and (b) at any time thereafter, the most recent Borrowing
Base determined pursuant to Article III.

“MLP Party” means Antero Midstream and each of its Subsidiaries, and
collectively, the “MLP Parties”.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Properties” means the Oil and Gas Interests described in one or more
duly executed, delivered and filed Mortgages evidencing a first and prior Lien
in favor of the Administrative Agent for the benefit of the Secured Parties and
subject only to the Permitted Liens.

“Mortgages” means all mortgages, deeds of trust, amendments to mortgages,
security agreements, assignments of production, pledge agreements, collateral
assignments, financing statements and other documents, instruments and
agreements evidencing, creating, perfecting or otherwise establishing the Liens
required by Section 6.09.  All Mortgages shall be in form and substance
reasonably satisfactory to Administrative Agent.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Natural Gas” means all natural gas, distillate or sulphur, and all products
recovered in the processing of natural gas (other than condensate and Natural
Gas Liquids) including coalbed methane gas and casinghead gas.

“Natural Gas Liquids” means all natural gas liquids including those recovered in
the production and processing of natural gas, including natural gasoline and
liquefied petroleum gas (including liquefied butane, propane, iso-butane, normal
butane, and ethane (including such methane allowable in commercial ethane)).

“Net Cash Proceeds” means, (a) with respect to any Disposition of any Borrowing
Base Properties (including any Disposition of Equity Interests of any Restricted
Subsidiary) by Borrower or any Restricted Subsidiary, the cash proceeds received
in connection with such sale net of (i) all federal, state and local taxes
required to be paid or accrued as a liability under GAAP, (ii) the deduction of
appropriate amounts to be provided as a reserve, in accordance with GAAP, for
liabilities associated with such Disposition and retained by the seller thereof,
(iii) any amounts held in escrow pending determination of purchase price
adjustment (such amounts to be become Net Cash Proceeds at the time such amounts
are released to





18

--------------------------------------------------------------------------------

 

 

Borrower or Restricted Subsidiary), (iv) the net amount paid after giving effect
to all Hedge Modifications effected in connection with such Disposition and
corresponding to the notional volumes of the Borrowing Base Properties so
Disposed and (v) brokerage fees, professional commissions and other costs and
expenses associated therewith, including all legal, title and recording fees and
expenses, (b) with respect to any Permitted Refinancings or issuance of Senior
Notes, the cash proceeds received from such Permitted Refinancing or issuance of
Senior Notes, as the case may be, net of underwriting discounts and commissions
and other reasonable costs and expenses associated therewith, including
reasonable legal fees and expenses, and (c) with respect to any Hedge
Modification by any Credit Party, the excess, if any, of (i) the net amount of
all cash and cash equivalents received in connection with all substantially
contemporaneous Hedge Modifications (after giving effect to any netting
arrangements), over (ii) the reasonable and documented out-of-pocket expenses
incurred by such Credit Party in connection with such Hedge Modification.

“Non-Consenting Borrowing Base Lender” has the meaning assigned to such term in
Section 2.19(c).

“Non-Consenting Lender” has the meaning assigned to such term in Section
2.19(c).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Banking Day, for the immediately preceding
Banking Day); provided that if none of such rates are published for any day that
is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided,  further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means (a) any and all obligations of every nature, contingent or
otherwise, whether now existing or hereafter arising, of any Credit Party from
time to time owed to the Administrative Agent, the Issuing Bank, the Lenders or
any of them under any Loan Document, whether for principal, interest,
reimbursement of amounts drawn under any Letter of Credit, funding
indemnification amounts, fees, expenses, indemnification or otherwise, (b)
Lender Hedging Obligations and (c) Cash Management Obligations; provided,
 however, that Obligations of a Credit Party shall not include any Excluded Swap
Obligations of such Credit Party.

“Oil and Gas Interest(s)” means (a) Hydrocarbon Interests, (b) the properties
now or hereafter pooled or unitized with Hydrocarbon Interests, (c) all
presently existing or future unitization, pooling agreements and declarations of
pooled units and the units created thereby (including all units created under
orders, regulations and rules of any Governmental Authority) which may affect
all or any portion of the Hydrocarbon Interests, (d) all operating agreements,
contracts and other agreements, including production sharing contracts and
agreements, which relate to any of the Hydrocarbon Interests or the production,
sale, purchase, exchange or processing of Hydrocarbons from or attributable to
such Hydrocarbon Interests, (e) all Hydrocarbons in and under and which may be
produced and saved or attributable to the Hydrocarbon Interests, including all
oil in tanks, and all rents, issues, profits, proceeds, products, revenues and
other incomes from or attributable to the Hydrocarbon Interests, (f) all
tenements, hereditaments, appurtenances and properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests and
(g) all properties, rights, titles, interests and estates described or referred
to above, including any and all property, real or personal, now owned or
hereafter acquired and situated upon, used, held for use or





19

--------------------------------------------------------------------------------

 

 

useful in connection with the operating, working or development of any of such
Hydrocarbon Interests or property (excluding drilling rigs, automotive
equipment, rental equipment or other personal property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, gas processing
plants and pipeline systems and any related infrastructure to any thereof, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its certificate of formation or articles of organization, as amended, and its
limited liability company agreement or operating agreement, as amended.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 11.04.

“Participant Register” has the meaning assigned to such term in Section 11.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Holders” means each of (i) Warburg Pincus & Co.; (ii) Paul M. Rady
(“Rady”); (iii) Glen C. Warren, Jr. (“Warren”); (iv) Rady’s wife or Warren’s
wife; (v) any lineal descendant of either Rady or Warren; (vi) the guardian or
other legal representative of either Rady or Warren; (vii) the estate of either
Rady or Warren; (viii) any trust of which at least one of the trustees is either
Rady or Warren, or the principal beneficiaries of which are any one or more of
the Persons referred to in the preceding clauses (ii) through (vii);  (ix) any
Person that is controlled by any one or more of the Persons in the preceding
clauses (i) through (viii); and (x)  any group (within the meaning of the
Exchange Act) that includes one or more of the Persons described in the
preceding clauses (i) through (ix), provided that such Persons described in the
preceding clauses (i) through (ix) control more than 50% of the total voting
power of such group.

“Permitted Investments” means:





20

--------------------------------------------------------------------------------

 

 

(a)           U.S. Government Securities;

(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

(c)            investments in certificates of deposit, banker’s acceptances and
time deposits maturing within twelve (12) months from the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$500,000,000 and whose long term certificates of deposit are rated at least Aa3
by Moody’s or AA- by S&P;

(d)           fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in paragraph (a) above and
entered into with a financial institution satisfying the criteria described in
paragraph (c) above; and

(e)            money market or other mutual funds substantially all of whose
assets comprise securities of the type described in paragraph (a) through (d)
above and that (i) comply with the criteria set forth in Securities and Exchange
Commission Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated
AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.

“Permitted Liens” means:

(a)           statutory Liens for taxes, assessments or other governmental
charges or levies which are not yet delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP;

(b)           landlords’, operators’, carriers’, warehousemen’s, repairmen’s,
mechanics’, materialmen’s or other like Liens which do not secure Indebtedness,
in each case only to the extent arising in the ordinary course of business and
only to the extent securing obligations which are not delinquent or which are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been maintained in accordance with GAAP;

(c)            minor defects and irregularities in title to any property, so
long as such defects and irregularities neither secure Indebtedness nor
materially impair the value of such property or the use of such property for the
purposes for which such property is held;

(d)           deposits of cash or securities to secure the performance of bids,
trade contracts, leases, statutory obligations and other obligations of a like
nature (excluding appeal bonds) incurred in the ordinary course of business;

(e)            Liens under the Security Documents;

(f)            with respect only to property subject to any particular Security
Document, Liens burdening such property which are expressly allowed by such
Security Document;

(g)            contractual Liens which arise in the ordinary course of business
under operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty





21

--------------------------------------------------------------------------------

 

 

agreements, marketing agreements, processing agreements, net profits agreements,
development agreements, service agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP, provided that any such Lien referred to in this clause
does not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by Borrower or any Restricted
Subsidiary or materially impair the value of such Property subject thereto;

(h)           Liens on any property or asset acquired, constructed or improved
by any Credit Party, securing Indebtedness permitted under Section 7.01(f),
which (a) are in favor of the seller of such property or assets, in favor of the
Person developing, constructing, or improving such asset or property, or in
favor of the Person that provided the funding for the acquisition, development,
construction, repair or improvement cost, as the case may be, of such asset or
property, (b) except for any Sale and Leaseback Transaction permitted under
Section 7.05(f), are created within 90 days after the acquisition, development,
construction, repair or improvement, (c) secure the purchase price or
development, construction, repair or improvement cost, as the case may be, of
such asset or property in an amount up to 100% of the fair market value of such
acquisition, construction or improvement of such asset or property, and (d) are
limited to the asset or property so acquired, constructed or improved (including
the proceeds thereof, accessions thereto, upgrades thereof and improvements
thereto);

(i)             Liens reserved in oil and gas mineral leases for bonus or rental
payments and for compliance with the terms of such leases;

(j)            Liens arising from Uniform Commercial Code financing statement
filings regarding operating leases entered into by the Borrower and the
Restricted Subsidiaries in the ordinary course of business;

(k)           Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies and burdening only deposit accounts or other funds maintained with a
creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board and no such deposit account is intended by Borrower or any Restricted
Subsidiary to provide collateral to the depository institution;

(l)             easements, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any property of Borrower or any
Restricted Subsidiary for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, rights of way, facilities and equipment, that do not secure
any monetary obligations and which in the aggregate do not materially impair the
use of such property for the purposes of which such property is held by Borrower
or any Restricted Subsidiary or materially impair the value of such property
subject thereto; and

(m)          judgment and attachment Liens not giving rise to an Event of
Default, provided that any appropriate legal proceedings which may have been
duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceeding may be initiated shall not
have expired and no action to enforce such Lien has been commenced.

“Permitted Refinancing” means any Indebtedness of any Credit Party, and
Indebtedness constituting Guarantees thereof by any Credit Party, incurred or
issued in exchange for, or the Net Cash





22

--------------------------------------------------------------------------------

 

 

Proceeds of which are used solely to extend, refinance, renew, replace, defease
or refund, any Senior Notes, in whole or in part, from time to time; provided
that (i) the principal amount of such Permitted Refinancing (or if such
Permitted Refinancing is issued at a discount, the initial issuance price of
such Permitted Refinancing) does not exceed the principal amount of the
Indebtedness so extended, refinanced, renewed, replaced, defeased or refunded
(plus the amount of any premiums, accrued and unpaid interest, fees and expenses
incurred in connection therewith), (ii) such Permitted Refinancing does not
provide for any scheduled repayment, mandatory redemption or payment of a
sinking fund obligation prior to the date that is one year after the Maturity
Date, (iii) the covenant, default and remedy provisions of such Permitted
Refinancing are not materially more onerous to the Credit Parties and their
respective Subsidiaries than those imposed by the Existing Senior Notes, (iv)
the mandatory prepayment, repurchase and redemption provisions of such Permitted
Refinancing are not materially more onerous to the Credit Parties and their
respective Subsidiaries than those imposed by the Existing Senior Notes, (v) the
non-default cash interest rate on the outstanding principal balance of such
Permitted Refinancing does not exceed the prevailing market rate then in effect
for similarly situated credits at the time such Permitted Refinancing is
incurred, (vi) such Permitted Refinancing is unsecured, (vii) no Subsidiary of
Borrower is required to Guarantee such Permitted Refinancing unless such
Subsidiary is (or concurrently with any such Guarantee becomes) a Guarantor
hereunder, and (viii) to the extent such Permitted Refinancing is in the form of
senior subordinated notes, the subordination provisions set forth therein are
either (x) at least as favorable, taken as a whole, to the Secured Parties as
the subordination provisions contained in the Senior Notes being refinanced in
such Permitted Refinancing or (y) reasonably satisfactory to the Administrative
Agent and the Majority Lenders.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Credit Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Pledge Agreement” means that certain Fifth Amended and Restated Pledge and
Security Agreement, to be dated as of October 26, 2017, in favor of the
Administrative Agent for the benefit of the Secured Parties covering, among
other things, the rights and interests of the Grantors (as defined in the Pledge
Agreement) in the Equity Interests of each Restricted Subsidiary and otherwise
in form and substance satisfactory to the Administrative Agent.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Projected Oil and Gas Production” means, (a) as of the last day of each fiscal
quarter, the forecasted production of Crude Oil, Natural Gas, and Natural Gas
Liquids (measured by volume unit or BTU equivalent, not sales price) from Oil
and Gas Interests owned by the Credit Parties as set forth in the production
report delivered by the Borrower under Section 6.01(h) and (b) for purposes of
Section 7.03(e) only, the projected production of Crude Oil, Natural Gas, or
Natural Gas Liquids (measured by volume unit or BTU equivalent, not sales price)
for the term of the contracts or a particular month, as applicable, from Oil and
Gas Interests owned by the Credit Parties that are located in the United States
and that have





23

--------------------------------------------------------------------------------

 

 

attributable to them proved Oil and Gas Interests, as such production is
projected in the Reserve Report most recently delivered, after deducting
projected production from any Oil and Gas Interests sold or under contract for
sale that had been included in such report and after adding projected production
from any Oil and Gas Interests that had not been reflected in such report but
that are reflected in a separate or supplemental reports meeting the
requirements of such Section 6.01(e) or (f) and otherwise are reasonably
satisfactory to Administrative Agent.

“Projections” means Borrower and its Restricted Subsidiaries’ forecasted (a)
balance sheets, (b) profit and loss statements, and (c) cash flow statements,
all prepared on a basis consistent with the historical financial statements
described in Section 4.04 and after giving effect to the Transactions, together
with appropriate supporting details and a statement of underlying assumptions,
and for the period from the Effective Date through December 31, 2019.

“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Borrower under the terms
of this Agreement.

“PV-9” means, with respect to any Proved Reserves expected to be produced from
any Borrowing Base Properties, the net present value, discounted at 9% per
annum, of the future net revenues expected to accrue to the Borrower’s and the
Credit Parties’ collective interests in such reserves during the remaining
expected economic lives of such reserves, calculated in accordance with the most
recent Bank Price Deck provided to the Borrower by the Administrative Agent;
provided that any PV-9 from proved developed non-producing reserves may not
exceed 35% of the aggregate PV-9.

“Qualified Acquisition” means an Acquisition or a series of related Acquisitions
in which the consideration paid by the Credit Parties is equal or greater than
$100,000,000.

“Qualified Disposition” means a Disposition or a series of related Dispositions
in which the consideration received by the Credit Parties is equal or greater
than $100,000,000.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an Eligible
Contract Participant and can cause another person to qualify as an Eligible
Contract Participant at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) any
Issuing Bank, as applicable.

“Redetermination” means any Scheduled Redetermination or Special
Redetermination.

“Redetermination Date” means each date on which the Borrowing Base is
redetermined pursuant to the terms hereof, which shall be (a) with respect to
any Scheduled Redetermination, on or about April 15 of each year, commencing
April 15, 2018, (b) with respect to any Special Redetermination requested by the
Borrower pursuant to Section 3.04, the first day of the first month which is not
less than twenty (20) Business Days following the date of a request by the
Borrower for a Special Redetermination and (c) with respect to any Special
Redetermination requested by the Required Lenders pursuant to Section 3.04, the
date notice of such Redetermination is delivered to the Borrower pursuant to
Section 3.05.

“Register” has the meaning assigned to such term in Section 11.04.





24

--------------------------------------------------------------------------------

 

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing at least sixty-six and two-thirds percent
(66-2/3%) of the sum of the Aggregate Credit Exposure and the Aggregate Unused
Commitment at such time or, if the Aggregate Commitment has been terminated,
Lenders having Credit Exposures representing at least sixty-six and two-thirds
percent (66-2/3%) of the Aggregate Credit Exposure of all Lenders at such time;
provided that for the purpose of determining the Required Lenders needed for any
waiver, amendment, modification or consent, any Lender that is the Borrower, or
any Affiliate of the Borrower shall be disregarded.

“Reserve Report” means an unsuperseded engineering analysis of the Borrowing
Base Properties, in form and substance reasonably acceptable to the
Administrative Agent, prepared in accordance with customary and prudent
practices in the petroleum engineering industry.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any Credit
Party, or any payment (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in any Credit Party or any option, warrant or other right to acquire
any such Equity Interests in any Credit Party.

“Restricted Subsidiary” means any Subsidiary that (i) owns or operates any
Borrowing Base Properties, (ii) owns more than 5% of the aggregate fair market
value of all assets of the Borrower and their respective subsidiaries on a
consolidated basis, or (iii) is an obligor on any indebtedness under any of the
Credit Parties’ Senior Notes.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property by any Person with the intent to lease such property as lessee.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions (at the time of this Agreement, Crimea, Cuba,
Iran, North Korea, Sudan, and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Scheduled Redetermination” means any redetermination of the Borrowing Base
pursuant to Section 3.03.

“Secured Cash Management Agreement” means any agreement entered into for Cash
Management Obligations.

“Secured Hedge Agreement” means any agreement entered into for Lender Hedging
Obligations.





25

--------------------------------------------------------------------------------

 

 

“Secured Party” means the Administrative Agent, any Lender and any Lender
Counterparty and any other holder of Obligations including any Cash Management
Obligations and Lender Hedging Obligations, to the extent that such Lender
Hedging Obligations were incurred when such Person was a Lender Counterparty.

“Security Agreement” means that certain Fifth Amended and Restated Security
Agreement, to be dated as of October 26, 2017, made by Borrower and the other
grantors party thereto in favor of the Administrative Agent for the benefit of
the Secured Parties covering, among other things, the rights and interests of
the Grantors (as defined in the Security Agreement) in certain personal
property.

“Security Documents” means collectively, all Guarantees of the Obligations
evidenced by the Loan Documents and all Mortgages, security agreements
(including the Security Agreement), pledge agreements (including the Pledge
Agreement), collateral assignments and other collateral documents covering the
Oil and Gas Interests and the Equity Interests of the Restricted Subsidiaries
and other personal property, equipment, oil and gas inventory and proceeds of
the foregoing, all such documents to be in form and substance reasonably
satisfactory to the Administrative Agent.

“Senior Notes” means (a) the Existing Senior Notes and (b) any senior or senior
subordinated notes issued by any Credit Party in one or more transactions;
provided that (i) the terms of such senior notes do not provide for any
scheduled repayment, mandatory redemption (including any required offer to
redeem) or payment of a sinking fund obligation prior to the date that is one
year after the Maturity Date (except for any offer to redeem such senior notes
required as a result of asset sales or the occurrence of a “Change of Control”
under and as defined in the Indenture), (ii) the terms and conditions of such
senior notes are, taken as a whole, substantially the same as those set forth in
the Existing Senior Notes, (iii) the non-default interest rate on the
outstanding principal balance of such senior notes does not exceed the
prevailing market rate then in effect for similarly situated credits at the time
such senior notes are issued, (iv) such senior notes are unsecured, (v) no
Subsidiary of Borrower is required to Guarantee the Indebtedness evidenced by
such senior notes unless such Subsidiary is (or concurrently with any such
Guarantee becomes) a Guarantor hereunder, and (vi) the subordination provisions
of any senior subordinated notes are reasonably satisfactory to the
Administrative Agent and the Majority Lenders.

“Senior Notes Documents” means any Senior Notes, the related Indenture and any
documents or instruments contemplated by or executed in connection with any of
them, in each case, as amended, modified, supplemented or otherwise restated
from time to time to the extent permitted under Section 7.13.

“Special Redetermination” means any redetermination of the Borrowing Base made
pursuant to Section 3.04.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be Consolidated





26

--------------------------------------------------------------------------------

 

 

with those of the parent in the parent’s Consolidated financial statements if
such financial statements were prepared in accordance with GAAP as of such date,
as well as any other corporation, limited liability company, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than fifty percent (50%) of the equity or more than fifty
percent (50%) of the ordinary voting power or, in the case of a partnership,
more than fifty percent (50%) of the general partnership interests are, as of
such date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  Unless the context otherwise
clearly requires, references herein to a “Subsidiary” refer to a Subsidiary of
Borrower.

“Super-Majority Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing at least eighty percent (80%) of the sum of the
Aggregate Credit Exposure and all Unused Commitments at such time or, if the
Aggregate Commitment has been terminated, Lenders having Credit Exposures
representing at least eighty percent (80%) of the Aggregate Credit Exposure of
all Lenders at such time.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended and for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 6.01.

“Transactions” means the execution, delivery and performance by the Credit
Parties of this Agreement and the Loan Documents, the borrowing of Loans, the
use of the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted Subsidiary” means any Subsidiary that is not a Restricted
Subsidiary.

“Unused Commitment” means, with respect to each Lender at any time, such
Lender’s Commitment at such time minus such Lender’s Credit Exposure at such
time.

“Unused Commitment Fee” means the fee that the Borrower shall pay quarterly, in
arrears, for the aggregate amount of Unused Commitments, at the rate per annum
set forth next to the row heading “Unused Commitment Fee Rate” in the definition
of “Applicable Rate” and based upon on the Borrowing Base Usage or the higher of
the ratings assigned to the Borrower by Moody’s or S&P, as applicable, in effect
on such date.

“U.S. Government Securities” means direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency or





27

--------------------------------------------------------------------------------

 

 

instrumentality thereof to the extent such obligations are entitled to the full
faith and credit of the United States of America), in each case maturing within
one year from the date of acquisition thereof.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term Section
2.17(f)(ii)(B)(3).

“Withdrawal Liability” means the liability of any Credit Party or ERISA
Affiliate to a Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan, as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02          Types of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan” or an “ABR Loan”).  Borrowings also may be classified and referred to by
Type (e.g., a “Eurodollar Borrowing” or an “ABR Borrowing”).

Section 1.03          Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”,  “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”,  “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

(a)           Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if Borrower
notifies the Administrative Agent that such Borrower requests an amendment to
any provision hereof to eliminate the effect of any change occurring after the
date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Majority Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until  such notice shall have been withdrawn or such
provision  amended in accordance herewith. Notwithstanding the foregoing, with
respect to the computation of Indebtedness, Consolidated EBITDAX or any
financial ratio or similar requirement set forth in any Loan Documents, such
computations shall at all times be made without regard to the lease accounting
standard ASC 842 and for the avoidance of doubt, any cash payments made in
respect of leases shall be deducted





28

--------------------------------------------------------------------------------

 

 

from EBITDAX to the extent such payments have not been deducted in the
calculation of Consolidated Net Income pursuant to ASC 842.

Section 1.04          Oil and Gas Definitions.  For purposes of this Agreement,
the terms “proved reserves,” “proved developed reserves,” “proved undeveloped
reserves,” “proved developed nonproducing reserves” and “proved developed
producing reserves,” have the meaning given such terms from time to time and at
the time in question by the Society of Petroleum Engineers of the American
Institute of Mining Engineers.

Section 1.05          Time of Day.  Unless otherwise specified, all references
to times of day shall be references to Central time (daylight or standard, as
applicable).

ARTICLE II

The Credits

Section 2.01          Commitments.  Subject to the terms and conditions set
forth herein, each Lender, severally, but not jointly, agrees to make Loans
denominated in Dollars to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate principal amount that will not
result (after giving effect to any application of proceeds of such Borrowing
pursuant to Section 2.09) in (a) such Lender’s Credit Exposure exceeding such
Lender’s Commitment or Applicable Percentage of the Loan Limit, or (b) the
Aggregate Credit Exposure exceeding the Loan Limit.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Loans.

Section 2.02          Termination of the Aggregate Commitment and Reduction of
the Maximum Facility Amount.

(a)           Unless previously terminated, the Aggregate Commitment shall
terminate on the Maturity Date.

(b)           The Borrower may at any time terminate, or from time to time
reduce, the Aggregate Commitment; provided that (i) each reduction of the
Aggregate Commitment shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the Borrower shall not
terminate or reduce the Aggregate Commitment if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.10 and Section
2.11, the Aggregate Credit Exposure would exceed the Aggregate Commitment.

(c)            The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Aggregate Commitment under paragraph (b) of
this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Aggregate Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination of the Aggregate Commitment shall
be permanent.  Any reduction of the Aggregate Commitment shall be made ratably
among the Lenders in accordance with each Lender’s Applicable Percentage.





29

--------------------------------------------------------------------------------

 

 

Section 2.03          Additional Lenders; Increases in the Aggregate Commitment.

(a)           If (a) no Default exists as of the date of such increase or would
be caused by such increase, (b) the Borrower concurrently pay any additional
fees to each increasing Lender and each new Lender required as a result of such
increase, and (c) immediately after giving effect to such increase, (i) the
Aggregate Commitments do not exceed the Borrowing Base then in effect and (ii)
the Aggregate Commitment does not exceed the Maximum Facility Amount, the
Borrower may elect to increase the Aggregate Commitment in a minimum amount of
$50,000,000 and integral multiples of $10,000,000 in excess thereof by providing
written notice of such increase to the Administrative Agent.  No Lender shall
have any right or obligation to participate in any increase in the Aggregate
Commitment.  The Borrower may effect such increase, with the consent of the
Administrative Agent, by increasing the Commitment of a Lender or by causing a
Person that is acceptable to the Administrative Agent, that at such time is not
a Lender, to become a Lender (an “Additional Lender”).  Such Lender or
Additional Lender shall evidence its obligation to provide such increase by
executing and delivering to the Borrower and the Administrative Agent a
certificate substantially in the form of Exhibit E hereto (a “Lender
Certificate”).  In the event that within 10 Business Days of the Administrative
Agent’s receipt of such written notice, the existing Lenders and/or Additional
Lenders fail to provide increases in their respective Commitments sufficient to
satisfy such requested increase in the Aggregate Commitment, the Borrower may
adjust the previously requested increase to reflect the increased Commitments of
existing Lenders and/or Additional Lenders received as of such date.  Upon
receipt by the Administrative Agent of Lender Certificates representing
increases to existing Lender Commitments and/or Commitments from Additional
Lenders as provided in this Section 2.03 in an aggregate amount equal to the
requested increase (as the same may have been adjusted), (i) the Aggregate
Commitment (including the Commitment of any Person that becomes an Additional
Lender by delivery of a Lender Certificate) automatically without further action
by the Borrower, the Administrative Agent or any Lender shall be increased on
the effective date set forth in such Lender Certificates by the amount indicated
in such Lender Certificates, (ii) the Register and Schedule 1.01 shall be
amended to add the Commitment of each Additional Lender or to reflect the
increase in the Commitment of each existing Lender, and the Applicable
Percentages of the Lenders shall be adjusted accordingly to reflect each
Additional Lender or the increase in the Commitment of each existing Lender,
(iii) any such Additional Lender shall be deemed to be a party in all respects
to this Agreement and any other Loan Documents to which the Lenders are a party,
and (iv) upon the effective date set forth in such Lender Certificate, any such
Lender party to the Lender Certificate shall purchase and each existing Lender
shall assign to such Lender a ratable portion of the outstanding Credit Exposure
of each of the existing Lenders such that the Lenders (including any Additional
Lender, if applicable) shall have the appropriate portion of the Aggregate
Credit Exposure of the Lenders (based in each case on such Lender’s Applicable
Percentage, as revised pursuant to this Section).  To the extent requested by
any Lender and in accordance with Section 2.16, the Borrower shall pay to such
Lender, within the time period prescribed by Section 2.16, any amounts required
to be paid by the Borrower under Section 2.16 in the event the payment of any
principal of any Eurodollar Loan or the conversion of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto is required in
connection with the increase of the Aggregate Commitment contemplated by this
Section 2.03.

Section 2.04          Loans and Borrowings.

(a)           Each Loan shall be made as part of a Borrowing consisting of Loans
made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.





30

--------------------------------------------------------------------------------

 

 

(b)           Subject to Section 2.14, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c)            At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section
2.06(e).  Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of twelve (12)
Eurodollar Borrowings outstanding.

(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Eurodollar Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

Section 2.05          Requests for Borrowings.  To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 12:00 noon three (3)
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 12:00 noon on the date of the proposed Borrowing
(so long as such date is a Business Day).  Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.04:

(i)             the aggregate amount of the requested Borrowing;

(ii)            the date of such Borrowing, which shall be a Business Day;

(iii)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.06          Letters of Credit.

(a)           General.  Subject to the terms and conditions set forth herein,
Borrower may request the issuance of Letters of Credit for its own or the
account of any Restricted Subsidiary in a form reasonably





31

--------------------------------------------------------------------------------

 

 

acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by Borrower to, or entered into by Borrower with, the Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.  Notwithstanding anything herein to the contrary, the Issuing
Bank shall have no obligation hereunder to issue, and shall not issue, any
Letter of Credit the proceeds of which would be made available to any Person (i)
to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement.

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension, but in any event no less than
three Business Days) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the LC Exposure does not exceed the LC Sublimit, (ii) (x) the
aggregate undrawn amount of all outstanding Letters of Credit issued by any
Issuing Bank at such time plus (y) the aggregate amount of all LC Disbursements
made by such Issuing Bank that have not yet been reimbursed by or on behalf of
the Borrower at such time shall not exceed such Issuing Bank’s Letter of Credit
Commitment, (iii) no Lender’s Revolving Credit Exposure shall exceed its
Commitment and  (iv) the Aggregate Credit Exposure does not exceed the Loan
Limit.

(c)            Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year, or, with the
consent of the Issuing Bank with respect to such Letter of Credit, fifteen (15)
months, after the date of the issuance of such Letter of Credit (or, in the case
of any renewal or extension thereof, one year after such renewal or extension),
and (ii) the LC Maturity Date.

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Aggregate Commitment, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.





32

--------------------------------------------------------------------------------

 

 

(e)            Reimbursement.  If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 10:00 a.m. on such date, or, if such notice has not been received by the
Borrower prior to such time on such date, then not later than 12:00 noon on the
Business Day immediately following the day that the Borrower receive such
notice; provided that the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.05 that such payment be
financed with an ABR Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing.  If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof.  Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders.  Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Loans as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of their obligation to reimburse such LC
Disbursement.

(f)            Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion,





33

--------------------------------------------------------------------------------

 

 

either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of their obligation
to reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h)          Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburse such LC Disbursement,
at the rate per annum then applicable to ABR Loans, and such interest is due and
payable on the date when such reimbursement is payable; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

(i)            Replacement of the Issuing Bank.  Any Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank.  The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank.  At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j)           Cash Collateralization.

(i)             If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receive notice from the Administrative Agent or
the Required Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with LC Exposure representing greater than sixty-six and two-thirds
percent (66⅔%) of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in the Cash
Collateral Account an amount in cash equal to the total LC Exposure as of such
date plus any accrued and unpaid interest thereon, if any; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to Borrower described in paragraph (h) or (i) of Article IX.





34

--------------------------------------------------------------------------------

 

 

(ii)            All cash collateral provided by Borrower or any other Credit
Party pursuant to the request of the Administrative Agent in accordance with
Section 2.20(c) shall be deposited in the Cash Collateral Account.

(iii)           Deposits in the Cash Collateral Account made pursuant to either
the foregoing paragraph (i) of this Section 2.06(j) or Section 2.20(c) shall be
held by the Administrative Agent as collateral for the payment and performance
of the Borrower’s obligations under this Agreement corresponding to the LC
Exposure and each Credit Party hereby grants a security interest in such cash
and each deposit account (including the Cash Collateral Account) into which such
cash is deposited to secure the Obligations under this Agreement.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the Cash Collateral Account.  Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing sixty-six and two-thirds percent (66⅔%) or
more of the total LC Exposure), be applied to satisfy other Obligations under
this Agreement and to the extent any excess remains after payment in full in
cash of all Obligations and the termination of all Commitments, such excess
shall be released to the Borrower.

(iv)          If the Borrower is required to provide an amount of cash
collateral pursuant to either paragraph (i) of this Section 2.06(j) or Section
2.20(c), such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within one Business Day after (x) in the case of cash collateral
provided pursuant to Section 2.20(c), the date on which such cash collateral is
no longer required pursuant to Section 2.20(c) and (y) in the case of cash
collateral provided pursuant to paragraph (i)  above, all Events of Default have
been cured or waived.

(k)           Subject to the appointment and acceptance of a successor Issuing
Bank, any Issuing Bank may resign as an Issuing Bank at any time upon thirty
days’ prior written notice to the Administrative Agent, the Borrower, and the
Lenders, in which case such Issuing Bank shall be replaced in accordance with
Section 2.06(i); provided that, if an Issuing Bank is no longer a Lender, such
Issuing Bank may resign as an Issuing Bank upon thirty days’ prior written
notice to the Administrative Agent, the Lenders and the Borrower and such
resigning Issuing Bank shall remain a party hereto to the extent that Letters of
Credit issued by it (or reimbursement obligation with respect thereto) remain
outstanding and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such resignation, but shall not be required to issue additional Letters
of Credit or extend any outstanding Letters of Credit subsequent to such
resignation.

Section 2.07          Funding of Borrowings.

(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof solely by wire transfer of immediately available funds by
2:00 p.m. to the account of the Administrative Agent most recently designated by
it for such purpose by notice to the Lenders.  Except in respect of the
provisions of this Agreement covering the reimbursement of Letters of Credit,
the Administrative Agent will make such Loans available to the Borrower by
promptly crediting the funds so received in the aforesaid account of the
Administrative Agent to an account of the Borrower designated by the Borrower in
the applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC





35

--------------------------------------------------------------------------------

 

 

Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans.  If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

Section 2.08          Interest Elections.

(a)         Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b)         To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.05 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administration Agent and signed by the Borrower.

(c)          Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.04:

(i)             the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to paragraphs (iii) and (iv)
below shall be specified for each resulting Borrowing);

(ii)            the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

(iii)           whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and





36

--------------------------------------------------------------------------------

 

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)            If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.09          Repayment of Loans; Evidence of Debt.

(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date.

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the Indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(c)            The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d)           The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e)            Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in the form attached
hereto as Exhibit D.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 11.04) be represented by one or more promissory notes in such form.

(f)            Borrower and each surety, endorser, guarantor and other party
ever liable for payment of any sums of money payable under this Agreement,
jointly and severally waive presentment and demand





37

--------------------------------------------------------------------------------

 

 

for payment, notice of intention to accelerate the maturity, protest, notice of
protest and nonpayment, as to the payments due under this Agreement or any other
Loan Document and as to each and all installments hereunder and thereunder, and
agree that their liability under this Agreement or any other Loan Document shall
not be affected by any renewal or extension in the time of payment hereof, or in
any indulgences, or by any release or change in any security for the payment of
the Obligations, and hereby consent to any and all such renewals, extensions,
indulgences, releases or changes.

Section 2.10          Optional Prepayment of Loans.

(a)          The Borrower shall have the right at any time and from time to time
to prepay, without premium or penalty, any Borrowing in whole and or in part, in
a minimum amount of $1,000,000 and integral multiples of $1,000,000 subject to
prior notice in accordance with paragraph (b) of this Section 2.10.

(b)          The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m. three (3)
Business Days before the date of prepayment, or (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m. one Business Day before the date
of prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination or reduction of the Aggregate Commitment as
contemplated by Section 2.02, then such notice of prepayment may be revoked if
such notice of termination or reduction is revoked in accordance with Section
2.02.  Promptly following receipt of any such notice relating to a Borrowing,
the Administrative Agent shall advise the Lenders of the contents thereof.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

Section 2.11          Mandatory Prepayment of Loans.

(a)          In the event a Borrowing Base Deficiency exists as a result of a
Scheduled Redetermination or Special Redetermination of the Borrowing Base, the
Borrower shall, within thirty (30) days after written notice from the
Administrative Agent to the Borrower of such Borrowing Base Deficiency, take any
of the following actions or a combination thereof to eliminate the Borrowing
Base Deficiency:

(i)             prepay, without premium or penalty, the principal amount of the
Loans (and after all Loans are repaid in full, provide cash collateral in
accordance with Section 2.06(j)) representing Borrower’s Aggregate Credit
Exposure in an amount sufficient to eliminate Borrower’s Borrowing Base
Deficiency, such prepayment to be made in full on or before the 30th day after
the Borrower’s receipt of notice of such Borrowing Base Deficiency;

(ii)            notify the Administrative Agent that it intends to prepay,
without premium or penalty (but subject to any funding indemnification amounts
required by Section 2.16), an amount sufficient to eliminate Borrower’s
Borrowing Base Deficiency in not more than six (6) equal monthly installments
plus accrued interest thereon and make the first such monthly payment on the
30th day after the Borrower’s receipt of notice of such Borrowing Base
Deficiency and the subsequent installments to be due and payable at one month
intervals thereafter until such Borrowing Base Deficiency has been eliminated;
or

(iii)           give notice to Administrative Agent that Borrower desire to
provide Administrative Agent with deeds of trust, mortgages, security
agreements, financing statements and other security documents in form and
substance satisfactory to Administrative Agent, granting,





38

--------------------------------------------------------------------------------

 

 

confirming, and perfecting first and prior Liens or security interests in
collateral acceptable to Required Lenders, to the extent needed to cover the
Minimum Collateral Amount (as they in their reasonable discretion deem
consistent with prudent oil and gas banking industry lending standards at the
time) to an amount which eliminates the Borrower’s Borrowing Base Deficiency,
and then provide such security documents within thirty (30) days after the
Borrower’s receipt of notice of such Borrowing Base Deficiency.  If Required
Lenders determine that the giving of such security documents will not serve to
eliminate such Borrowing Base Deficiency, then, within five (5) Business Days
after receiving notice of such determination from Administrative Agent, Borrower
will make the prepayments specified in paragraph (ii) of this clause (a),
including the payments which would have previously been made but for its
election under this paragraph (iii) on the preceding 30th day.

(b)           If Borrower or any Restricted Subsidiary Disposes of any Borrowing
Base Properties (whether pursuant to a Disposition of Equity Interests of a
Restricted Subsidiary permitted pursuant to Section 7.05 or otherwise), the
Borrower shall prepay the Loans (and after all Loans are repaid in full, provide
cash collateral in accordance with Section 2.06(j)) to the extent necessary to
eliminate Borrower’s Borrowing Base Deficiency that may exist or that may have
occurred as a result of such Disposition on the next Business Day following the
day it or any Restricted Subsidiary receives the Net Cash Proceeds from such
Disposition.

(c)            If Borrower or any Restricted Subsidiary enters into a Hedge
Modification, the Borrower shall prepay the Loans (and after all Loans are
repaid in full, provide cash collateral in accordance with Section 2.06(j)) to
the extent necessary to eliminate Borrower’s Borrowing Base Deficiency that may
exist or that may have occurred as a result of such Hedge Modification on the
next Business Day following the day it or any Restricted Subsidiary receives the
Net Cash Proceeds from such Hedge Modification (or in the case of any Hedge
Modification entered into by any Credit Party pursuant to Section 7.03(d)(z), on
the next Business Day following the day the Borrower receive notice from the
Administrative Agent of the amount of any adjustment to the Borrowing Base made
by the Administrative Agent or the Required Lenders, as applicable, pursuant to
Section 7.03(d)(z)(ii)).

(d)           Each prepayment of principal under this section shall be
accompanied by all interest then accrued and unpaid on the principal so
prepaid.  Any principal or interest prepaid pursuant to this section shall be in
addition to, and not in lieu of, all payments otherwise required to be paid
under the Loan Documents at the time of such prepayment.

Section 2.12          Fees.

(a)           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender an amount equal to the applicable Unused Commitment Fees
times the daily average of the Aggregate Unused Commitment.  Such Unused
Commitment Fee shall be calculated on the basis of a year consisting of 360
days.  The Unused Commitment Fee shall be payable in arrears on the last day of
March, June, September and December of each year, commencing with the first such
date to occur after the Effective Date, and on the Maturity Date for any period
then ending for which the Unused Commitment Fee shall not have been theretofore
paid.  In the event the Aggregate Commitment terminates on any date other than
the last day of March, June, September or December of any year, the Borrower
agree to pay to the Administrative Agent, for the account of each Lender, on the
date of such termination, the pro rata portion of the Unused Commitment Fee due
for the period from the last day of the immediately preceding March, June,
September or December, as the case may be, to the date such termination occurs.

(b)           The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same





39

--------------------------------------------------------------------------------

 

 

Applicable Rate used to determine the interest rate applicable to Eurodollar
Loans on the average daily amount of each Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate equal to one-eighth percent (0.125%) per annum on
the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Aggregate Commitment and the date on which there ceases to be
any LC Exposure (but in no event less than $150 per annum), as well as the
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder; provided
that no such individual fee shall exceed $500.  Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Aggregate
Commitment terminates and any such fees accruing after the date on which the
Aggregate Commitment terminates shall be payable on demand.  Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c)            The Borrower agrees to pay to the Administrative Agent, for its
own account, the fees payable in the amounts and at the times separately agreed
upon between the Borrower and the Administrative Agent.

(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of Unused
Commitment Fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.

Section 2.13          Interest.

(a)           At the time of each Borrowing, the Borrower shall elect that such
Borrowing will bear interest at a rate per annum equal to either (a) the
Alternate Base Rate plus the Applicable Rate, or (b) the Adjusted LIBO Rate plus
the Applicable Rate.

(b)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, two percent
(2%) plus the  rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
two percent (2%) plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

(c)            Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Aggregate
Commitment and on the Maturity Date; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Loan prior to the end of the Availability Period at a time when no Borrowing
Base Deficiency exists), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.





40

--------------------------------------------------------------------------------

 

 

(d)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

Section 2.14          Alternate Rate of Interest.

(a)          If prior to the commencement of any Interest Period for a
Eurodollar Borrowing:

(i)             the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis), for such Interest Period; or

(ii)            the Administrative Agent is advised by the Required Lenders (or,
in the case of a Eurodollar Loan, the Lender that is required to make such Loan)
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (B) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.

(b)          If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in
clause (a)(i) have not arisen but the supervisor for the administrator of the
LIBO Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the LIBO Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable.  Notwithstanding anything to the contrary in Section 11.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment.  Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.14(b), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective, and (y) if any Borrowing Request requests a
Eurodollar Borrowing, such





41

--------------------------------------------------------------------------------

 

 

Borrowing shall be made as an ABR Borrowing; provided that, if such alternate
rate of interest shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

Section 2.15          Increased Costs.

(a)          If any Change in Law shall:

(i)             impose, modify or deem applicable any reserve, special deposit
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank; or

(ii)            impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost, or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

(iii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes, and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting, or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, the Issuing Bank, or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank, or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, the Issuing Bank, or such other
Recipient as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b)           If any Lender or the Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c)            A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.

(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing





42

--------------------------------------------------------------------------------

 

 

Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.16          Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.10(b) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

Section 2.17          Taxes.

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(b)           Payment of Other Taxes by the Borrower.  The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.

(c)            Evidence of Payments.  As soon as practicable after any payment
of Taxes by any Credit Party to a Governmental Authority pursuant to this
Section 2.17, such Credit Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.





43

--------------------------------------------------------------------------------

 

 

(d)           Indemnification by the Borrower.  The Credit Parties shall jointly
and severally indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e)            Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Credit Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Credit Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)            Status of Lenders.  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.17(f)(ii)(A),  (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)         Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,

(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be





44

--------------------------------------------------------------------------------

 

 

requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN-E or IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. Federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN-E or
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2)           in the case of a Foreign Lender claiming that its extension of
credit will generate U.S. effectively connected income, an executed IRS Form
W-8ECI;

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit C-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed IRS Form W-8BEN-E or  IRS Form W-8BEN; or

(4)           to the extent a Foreign Lender is not the beneficial owner, an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
C-4 on behalf of each such direct and indirect partner;

(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the





45

--------------------------------------------------------------------------------

 

 

Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D),  “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g)            Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.17
(including by the payment of additional amounts pursuant to this Section 2.17),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.17 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(h)           Survival.  Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

(i)             Defined Terms.  For purposes of this Section 2.17, the term
“Lender” includes any Issuing Bank and the term “applicable law” includes FATCA.

Section 2.18          Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15,  Section 2.16 or
Section 2.17, or otherwise) prior to 12:00 noon on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at Mail Code IL1-0010,
10 South Dearborn, Chicago, Illinois, 60603-





46

--------------------------------------------------------------------------------

 

 

2003, except payments to be made directly to the Issuing Bank as expressly
provided herein and except that payments pursuant to Section 2.15,  Section
2.16,  Section 2.17 and Section 11.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in Dollars.

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest, fees and other Obligations then due hereunder, such
funds shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties; provided
that, notwithstanding anything to the contrary contained in this Agreement or in
any other Loan Document, in the event such funds are received by and available
to the Administrative Agent as a result of the exercise of any rights and
remedies with respect to any collateral under the Security  Documents or as a
result of any distribution made pursuant to a bankruptcy proceeding of any
Credit Party or any plan of reorganization confirmed in any such proceeding,
such funds shall be applied (A)first and ratably to any fees and reimbursements
due to the Administrative Agent hereunder or under any other Loan Document,
(B) then ratably to the payment of the Obligations (other than Cash Management
Obligations), including unreimbursed LC Disbursements (in the manner set forth
above) and the Lender Hedging Obligations, in each case, until such Obligations
are paid in full, and (C) then ratably to the payment of Cash Management
Obligations.  Notwithstanding the foregoing, amounts received from any Credit
Party that is not an Eligible Contract Participant shall not be applied to any
Excluded Swap Obligations owing to a Lender Counterparty (it being understood,
that in the event that any amount is applied to Obligations other than Excluded
Swap Obligations as a result of this clause, the Administrative Agent shall make
such adjustments as it determines are appropriate to distributions pursuant to
the foregoing clause (B) from amounts received from Eligible Contract
Participants to ensure, as nearly as possible, that the proportional aggregate
recoveries with respect to Obligations described in the foregoing clause (B)
above by Lender Counterparties that are the holders of any Excluded Swap
Obligations are the same as the proportional aggregate recoveries with respect
to other Obligations pursuant to the foregoing clause (B) above).  The
Administrative Agent shall have no responsibility to determine the existence or
amount of Lender Hedging Obligations or Cash Management Obligations and may
reserve from the application of amounts under this Section amounts distributable
in respect of Lender Hedging Obligations or Cash Management Obligations until it
has received evidence satisfactory to it of the existence and amount of such
Lender Hedging Obligations or Cash Management Obligations.

(c)            If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express





47

--------------------------------------------------------------------------------

 

 

terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
Borrower or any Subsidiary thereof (as to which the provisions of this paragraph
shall apply).  Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower have made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e)            Notwithstanding anything to the contrary herein, if any Lender
shall fail to make any payment required to be made by it pursuant to Section
2.06(d) or Section 2.06(e),  Section 2.07(b),  Section 2.18(d) or Section
11.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any funding obligations of such Lender under
any such Section, in the case of each of clauses (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

Section 2.19          Mitigation Obligations; Replacement of Lenders.

(a)           If any Lender requests compensation under Section 2.15, or if
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or Section 2.17, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b)           If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then the Borrower may, at their sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 11.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Issuing Bank), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, accrued





48

--------------------------------------------------------------------------------

 

 

interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

(c)            If (i) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions of this
Agreement or any other Loan Document that requires approval of all of the
Lenders, each Lender or each Lender affected thereby under Section 11.02, the
consent of the Required Lenders shall have been obtained but the consent of one
or more such other Lenders (each a “Non-Consenting Lender”) whose consent is
required has not been obtained, (ii) notwithstanding anything to the contrary
contained in Section 3.03, in connection with any increase in the Borrowing
Base, the consent of the Super-Majority Lenders shall have been obtained but the
consent of all of the Lenders has not been obtained (any non-consenting Lender,
a “Non-Consenting Borrowing Base Lender”), or (iii) any Lender becomes a
Defaulting Lender; then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, elect to replace such
Non-Consenting Lender, Non-Consenting Borrowing Base Lender or Defaulting
Lender, as the case may be, as a Lender party to this Agreement in accordance
with and subject to the restrictions contained in, and consents required by
Section 11.04;  provided that (x) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
and (y) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other
amounts).  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a consent by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply or, in the case of a Defaulting Lender, such
Lender is no longer a Defaulting Lender.

Section 2.20         Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender.

(a)         Fees shall cease to accrue on the unfunded portion of the Commitment
of such Defaulting Lender pursuant to Section 2.12(a).

(b)         The Commitment and Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders, the Super-Majority Lenders,
the Required Lenders or the Majority Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 11.02), provided that (i) any waiver, consent, amendment or
modification requiring the consent of such Lender or each affected Lender shall
require the consent of such Defaulting Lender, (ii) any waiver, consent,
amendment or modification requiring the consent of each Lender shall require the
consent of such Defaulting Lender (except in respect of any increases in the
Borrowing Base or the Maximum Facility Amount), and (iii) the Commitment of such
Defaulting Lender may not be increased or extended without the consent of such
Defaulting Lender.

(c)          If any LC Exposure exists at the time a Lender becomes a Defaulting
Lender then:

(i)             all or any part of such LC Exposure of such Defaulting Lender
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages but





49

--------------------------------------------------------------------------------

 

 

only to the extent (x) the sum (without duplication) of all Non-Defaulting
Lenders’ Credit Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all Non-Defaulting Lenders’ Commitments, (y) the sum of each
Non-Defaulting Lender’s Credit Exposure plus its reallocated share of such
Defaulting Lender’s LC Exposure does not exceed such Non-Defaulting Lender’s
Commitment, and (z) the conditions set forth in Section 5.02 are satisfied at
that time;

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, then the Borrower shall, within one (1) Business
Day following notice by the Administrative Agent, cash collateralize for the
benefit of the Issuing Bank only the Borrower’s obligations corresponding to
such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.06(j) for so long as such LC Exposure is outstanding;

(iii)          if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, then the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv)          if the LC Exposure of the Non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Applicable Percentages; and

(v)           if all or any portion of such Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Bank or
any Lender hereunder, all letter of credit fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
Issuing Bank until and to the extent that such LC Exposure is cash
collateralized and/or reallocated.

(d)           So long as such Lender is a Defaulting Lender, the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure of such Letter of Credit and the
Defaulting Lender’s then outstanding LC Exposure will be 100% covered by the
Commitments of the Non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.20(c), and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among Non-Defaulting Lenders in a manner consistent with Section
2.20(c)(i) (and Defaulting Lenders shall not participate therein).

If (i) a Bankruptcy Event or Bail-In Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Issuing Bank shall not be
required to issue, amend, or increase any Letter of Credit, unless the Issuing
Bank shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Issuing Bank to defease any risk to it in respect of such
Lender hereunder.

In the event that the Administrative Agent, the Borrower and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date, such Lender shall purchase at par such of the Loans of the
other Lenders as





50

--------------------------------------------------------------------------------

 

 

the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage.

ARTICLE III

Borrowing Base

Section 3.01          Initial Borrowing Base.  During the period from the
Effective Date until the first Redetermination after the Effective Date, the
Borrowing Base shall be $4,500,000,000 (the “Initial Borrowing
Base”).  Notwithstanding the foregoing, the Borrowing Base may be subject to
further adjustments from time to time pursuant to Sections 7.03 and 7.05.

Section 3.02          Reserve Report.  As soon as available and in any event by
March 15 of each calendar year, commencing March 15, 2018, the Borrower shall
deliver to the Administrative Agent and each Lender a Reserve Report, prepared
as of the first day of the month immediately preceding the date such report is
due, in form and substance reasonably satisfactory to the Administrative Agent
and audited by an Approved Petroleum Engineer (or, in the case of any Reserve
Report due on any date other than March 15 of each year, prepared by petroleum
engineers employed by the Borrower or an Approved Petroleum Engineer), said
Reserve Report to utilize economic and pricing parameters established from time
to time by the Administrative Agent, together with such other information,
reports and data concerning the value of the Borrowing Base Properties as the
Administrative Agent shall deem reasonably necessary to determine the value of
such Borrowing Base Properties.  Simultaneously with the delivery to the
Administrative Agent and the Lenders of each Reserve Report, the Borrower shall
submit to the Administrative Agent and each Lender the Borrower’s requested
amount of the Borrowing Base as of the next Redetermination Date.  Promptly
after the receipt by the Administrative Agent of such Reserve Report and the
Borrower’s requested amount for the Borrowing Base, the Administrative Agent
shall submit to the Lenders a recommended amount of the Borrowing Base to become
effective for the period commencing on the next Redetermination Date.

Section 3.03          Scheduled Redeterminations of the Borrowing Base;
Procedures and Standards.  Unless the Borrower is in an Investment Grade Period,
and based in part on the Reserve Report made available to the Administrative
Agent and the Lenders pursuant to Section 3.02, the Lenders shall redetermine
the Borrowing Base on or prior to the next Redetermination Date (or such date
promptly thereafter as reasonably possible based on the engineering and other
information available to the Lenders).  Any Borrowing Base which becomes
effective as a result of any Redetermination of the Borrowing Base shall be
subject to the following restrictions: (a) such Borrowing Base shall not exceed
the amount of the Borrowing Base requested by the Borrower, (b) to the extent
such Borrowing Base represents an increase in the Borrowing Base in effect prior
to such Redetermination, such Borrowing Base must be approved by all Lenders,
and (c) to the extent such Borrowing Base represents a decrease in the Borrowing
Base in effect prior to such Redetermination or a reaffirmation of such prior
Borrowing Base, such Borrowing Base must be approved by the Administrative Agent
and Required Lenders.  If a redetermined Borrowing Base is not approved by the
Administrative Agent and Required Lenders within fifteen (15) days after the
submission to the Lenders by the Administrative Agent of its recommended
Borrowing Base pursuant to Section 3.02, or by all Lenders within such fifteen
(15) day period in the case of any increase in the Borrowing Base, the
Administrative Agent shall notify each Lender that the recommended Borrowing
Base has not been approved and request that each Lender submit to the
Administrative Agent within ten (10) days thereafter its proposed Borrowing
Base.  Promptly following the tenth day after the Administrative Agent’s request
for each Lender’s proposed Borrowing Base, the Administrative Agent shall
determine the Borrowing Base for such Redetermination by calculating the highest
Borrowing Base then acceptable to the Administrative Agent and a number of
Lenders sufficient to constitute Required Lenders (or all Lenders in the case of
an increase in the Borrowing Base).  Each Redetermination shall be made by the
Lenders in their sole discretion, but based on the Administrative Agent’s and
such Lender’s usual and customary procedures for





51

--------------------------------------------------------------------------------

 

 

evaluating Oil and Gas Interests as such exist at the time of such
Redetermination, and including adjustments to reflect the effect of any Hedging
Contracts of the Borrower and the Restricted Subsidiaries as such exist at the
time of such Redetermination.  The Borrower acknowledges and agrees that each
Redetermination shall be based upon the loan collateral value which the
Administrative Agent and each Lender in its sole discretion (using such
methodology, assumptions and discount rates as the Administrative Agent and such
Lender customarily uses in assigning collateral value to Oil and Gas Interests)
assigns to the Borrowing Base Properties at the time in question and based upon
such other credit factors (including, without limitation, the assets,
liabilities, cash flow, interest note changes, business, properties, prospects,
management and ownership of the Credit Parties) as the Administrative Agent and
such Lender customarily considers in evaluating similar oil and gas credits.  If
the Borrower does not furnish all information, reports and data required to be
delivered by any date specified in this Article III, unless such failure is not
the fault of the Borrower, the Administrative Agent and Lenders may nonetheless
designate the Borrowing Base at any amounts which the Administrative Agent and
Lenders in their reasonable discretion determine and may redesignate the
Borrowing Base from time to time thereafter until the Administrative Agent and
Lenders receive all such information, reports and data, whereupon the
Administrative Agent and Lenders shall designate a new Borrowing Base, as
described above.  IT IS EXPRESSLY UNDERSTOOD THAT THE ADMINISTRATIVE AGENT AND
LENDERS HAVE NO OBLIGATION TO DESIGNATE THE BORROWING BASE AT ANY PARTICULAR
AMOUNTS, EXCEPT IN THE EXERCISE OF THEIR DISCRETION, WHETHER IN RELATION TO THE
MAXIMUM FACILITY AMOUNT OR OTHERWISE.

Section 3.04          Special Redeterminations.  In addition to Scheduled
Redeterminations and any adjustments made by the Required Lenders to the
Borrowing Base pursuant to Section 7.03 and Section 7.05, (a) the Borrower may
request a Special Redetermination of the Borrowing Base once between each
Scheduled Redetermination, (b) the Required Lenders may request a Special
Redetermination once between each Scheduled Redetermination, and (c) the
Borrower may request a Special Redetermination of the Borrowing Base if the
aggregate PV-9 of all Acquisitions since the most recent Redetermination Date or
Special Redetermination exceeds 10% of the Borrowing Base then in effect.  Any
request by Borrower pursuant to this Section 3.04 shall be submitted to the
Administrative Agent and each Lender and at the time of such request (or within
fifteen (15) days thereafter in the case of the Reserve Report) Borrower shall
(1) deliver to the Administrative Agent and each Lender a Reserve Report
prepared as of a date prior to the date of such request that is reasonably
acceptable to the Administrative Agent and such other information which the
Administrative Agent shall reasonably request, and (2) notify the Administrative
Agent and each Lender of the Borrowing Base requested by Borrower in connection
with such Special Redetermination.  Any request by Required Lenders pursuant to
this Section 3.04 shall be submitted to the Administrative Agent and the
Borrower.  Any Special Redetermination shall be made by the Administrative Agent
and Lenders in accordance with the procedures and standards set forth in Section
3.03;  provided that no Reserve Report is required to be delivered to the
Administrative Agent or the Lenders in connection with any Special
Redetermination requested by the Required Lenders pursuant to this Section 3.04.

Section 3.05        Notice of Redetermination.  Promptly following any
Redetermination of the Borrowing Base, the Administrative Agent shall notify the
Borrower of the amount of the redetermined Borrowing Base, which Borrowing Base
shall be effective as of the date specified in such notice, and such Borrowing
Base shall remain in effect for all purposes of this Agreement until the next
Redetermination Date, subject to further adjustments from time to time pursuant
to Section 7.03(d) and Section 7.05(h).

Section 3.06          Borrowing Base During Investment Grade
Period.  Notwithstanding anything in this Article to the contrary, during any
Investment Grade Period, (a) the provisions of Section 2.11,  Section 3.01,
 Section 3.03,  Section 3.04, and Section 3.05 will be deemed to be inapplicable
and shall be disregarded for all purposes, and (b) the Borrower is not required
to comply with Section 3.02 so long as the Borrower has either (i) an unsecured
rating from Moody’s of Baa3 or better or (ii) an unsecured rating from S&P of





52

--------------------------------------------------------------------------------

 

 

BBB- or better. Upon the end of any Investment Grade Period, the Borrowing Base
will be the most recent Borrowing Base in effect until the next Redetermination
Date, subject to further adjustments from time to time pursuant to Section 3.04.

ARTICLE IV

Representations and Warranties

Borrower represents and warrants to the Lenders that:

Section 4.01          Organization; Powers.  Each Credit Party and each
Restricted Subsidiary is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and is qualified to do
business in, and is in good standing in, every jurisdiction where the character
of the properties owned or held by it or the nature of the business transacted
by it makes such qualification necessary.

Section 4.02          Authorization; Enforceability.  The Transactions are
within each Credit Party’s corporate, limited liability company or partnership
powers and have been duly authorized by all necessary corporate, limited
liability company or partnership and, if required, stockholder action.  This
Agreement has been duly executed and delivered by each Credit Party and this
Agreement and the other Loan Documents, when duly executed are delivered,
constitute the legal, valid and binding obligations of each Credit Party,
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 4.03          Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect or have been made or to be
made in connection with the filing of the Security Documents to secure the
Obligations, (b) will not violate any applicable law or regulation or the
charter, by-laws or other Organizational Documents of Borrower or any Restricted
Subsidiary or any order of any Governmental Authority, (c) will not violate or
result in a default under any material indenture, agreement, instrument,
license, order or permit binding upon Borrower or any Restricted Subsidiary or
any of their respective assets, or give rise to a right thereunder to require
any payment to be made by Borrower or any Restricted Subsidiary, and (d) will
not result in the creation or imposition of any Lien on any asset of Borrower
or, any Restricted Subsidiary other than Permitted Liens.

Section 4.04          Financial Condition; No Material Adverse Change.

(a)           The Borrower has heretofore furnished to the Lenders (i) the
audited Consolidated balance sheet and related statements of income, members’
equity and cash flows of Borrower and its Restricted Subsidiaries as of and for
the fiscal year ended December 31, 2016, reported on by KMPG, LLP, independent
public accountants, and (ii) the unaudited Consolidated balance sheet and
related statements of income, members’ equity and cash flows of Borrower and its
Restricted Subsidiaries as of and for the fiscal quarter ended June 30, 2017,
certified by its Financial Officer to the effect that such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of Borrower and its Restricted Subsidiaries as of such
dates and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in paragraph (ii) above.

(b)           Since December 31, 2016, no event or circumstance which has had or
could reasonably be expected to have a Material Adverse Effect has occurred.





53

--------------------------------------------------------------------------------

 

 

Section 4.05          Intellectual Property.  Borrower and each Restricted
Subsidiary owns, or is licensed to use, all trademarks, tradenames, copyrights,
patents and other intellectual property material to its business, and the use
thereof by such Borrower and such Restricted Subsidiaries, as the case may be,
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 4.06          Litigation and Environmental Matters.

(a)           There are no actions, suits, investigations or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting Borrower or any
Restricted Subsidiary, (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve this Agreement or the Transactions.

(b)           Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, no Borrower nor any Restricted Subsidiary, to Borrower’s knowledge, (i)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
written notice of any claim with respect to any Environmental Liability or (iv)
knows of any basis for any claim with respect to any Environmental Liability.

Section 4.07          Compliance with Laws and Agreements.  Borrower and each
Restricted Subsidiary is in compliance with all Laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 4.08          Investment Company Status.  No Borrower and no Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 4.09          Taxes.  Borrower and each Restricted Subsidiary has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Borrower or such Restricted Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

Section 4.10          ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $500,000 the
fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $500,000 the fair market value of the assets of all such underfunded Plans.

Section 4.11         Disclosure.  Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Restricted Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the other reports, financial statements,
certificates or other information furnished





54

--------------------------------------------------------------------------------

 

 

by or on behalf of Borrower or any Restricted Subsidiary to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) when taken as a whole contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading as of
the date made or deemed made; provided that, with respect to projected financial
information, Borrower represents only that such information was prepared in good
faith based on assumptions believed to be reasonable at the time.

Section 4.12         Labor Matters.  There are no strikes, lockouts or slowdowns
against Borrower or any of its Restricted Subsidiaries pending or, to the
knowledge of Borrower, threatened that could reasonably be expected to have a
Material Adverse Effect.  The hours worked by and payments made to employees of
Borrower and its Restricted Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other Law dealing with such matters to the extent
that such violation could reasonably be expected to have a Material Adverse
Effect.

Section 4.13          Capitalization.  Schedule 4.13 lists, as of the Effective
Date, (a) each Subsidiary that is an Unrestricted Subsidiary, (b) for Borrower,
its full legal name, its jurisdiction of organization and its federal tax
identification number, and (c) for each Restricted Subsidiary, its full legal
name, its jurisdiction of organization, its federal tax identification number
and the number of shares of capital stock or other Equity Interests outstanding
and the owner(s) of such shares or Equity Interests.

Section 4.14          Margin Stock.  No Borrower and no Restricted Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U issued by the Board), and no part of the proceeds of
any Loan will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying margin stock.

Section 4.15          Title to Properties; Licenses.  Each Credit Party and each
Restricted Subsidiary has good and defensible title to, or valid leasehold
interests in or rights to exploit under farmout agreements, all of the
Collateral owned or leased by such Person.  All of each Credit Party and each
Restricted Subsidiary’s other material properties and assets necessary or used
in the ordinary conduct of its business, are free and clear of all Liens,
encumbrances, or adverse claims other than Permitted Liens and free of all
impediments to the use of such properties and assets in the ordinary course of
such Person’s business, except that no representation or warranty, express,
implied or statutory, is made with respect to any Hydrocarbon Interest which is
not included in Borrowing Base Properties.  Each Credit Party and each
Restricted Subsidiary owns the net revenue interests in production attributable
to the wells and units evaluated in the most recently delivered Reserve
Report.  The ownership of such properties does not in the aggregate in any
material respect obligate such Credit Party or such Restricted Subsidiary to
bear the costs and expenses relating to the maintenance, development and
operations of such properties in an amount materially in excess of the working
interest of such properties set forth in the most recently delivered Reserve
Report.  Upon delivery of each Reserve Report furnished to the Lenders pursuant
to Section 6.01(g), the statements made in the preceding sentences of this
section and in Section 4.19 shall be true in all material respects with respect
to such Reserve Report.

Section 4.16          Insurance.  The certificate signed by the Financial
Officer that attests to the existence and adequacy of, and summarizes, the
property and casualty insurance program maintained by the Credit Parties that
has been furnished by the Borrower to the Administrative Agent and the Lenders
as of the Effective Date, is complete and accurate in all material respects as
of the Effective Date and demonstrates the Borrower’s and the Restricted
Subsidiaries’ compliance with Section 6.05.





55

--------------------------------------------------------------------------------

 

 

Section 4.17          Solvency.

(a)           Immediately after the consummation of the Transactions and
immediately following the making of the initial Borrowing, if any, made on the
Effective Date and after giving effect to the application of the proceeds
thereof, (1) the fair value of the assets of the Credit Parties on a combined
basis, at a fair valuation, will exceed the debts and liabilities, subordinated,
contingent or otherwise, of the Credit Parties on a combined basis; (2) the
present fair saleable value of the real and personal property of the Credit
Parties on a combined basis will be greater than the amount that will be
required to pay the probable liability of the Credit Parties on a combined basis
on their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (3) the Credit
Parties on a combined basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (4) the Credit Parties on a combined basis will not
have unreasonably small capital with which to conduct the businesses in which
they are engaged as such businesses are now conducted and are proposed to be
conducted after the date hereof.

(b)           The Credit Parties do not intend to, and do not believe that they
will, incur debts beyond their ability to pay such debts as they mature, taking
into account the timing of and amounts of cash to be received by it and the
timing of the amounts of cash to be payable on or in respect of its
Indebtedness.

Section 4.18         Leases and Contracts; Performance of Obligations.  To the
best of Borrower’s knowledge, the leases, contracts, servitudes and other
agreements forming a part of the Borrowing Base Properties are in full force and
effect.  No Borrower has received a written notice of default under any such
contracts or agreements that remains uncured that could reasonably be expected
to result in a Material Adverse Effect.  Except for any rents, royalties and
other payments that in the aggregate do not exceed $1,000,000 or are being
contested in compliance with Section 6.04, all rents, royalties and other
payments due and payable under such leases, contracts, servitudes and other
agreements, or under any Permitted Liens, or otherwise attendant to the
ownership or operation of any Oil and Gas Interests, have been properly and
timely paid.  No Credit Party has received written notice of a default that
remains uncured with respect to its obligations (and no Credit Party has
received written notice of any default by any third party with respect to such
third party’s obligations) under any such leases, contracts, servitudes and
other agreements, or under any Permitted Liens, or otherwise attendant to the
ownership or operation of any part of the Borrowing Base Properties, where such
default could reasonably be expected to materially and adversely affect the
ownership or operation of such Borrowing Base Properties.  No Credit Party is
currently accounting for any royalties, or overriding royalties or other
payments out of production, on a basis (other than delivery in kind) less
favorable to such Credit Party than proceeds received by such Credit Party
(calculated at the well) from sale of production, and no Credit Party has any
liability (or alleged liability) to account for the same on any such less
favorable basis that could reasonably be expected to result in a Material
Adverse Effect.

Section 4.19          Sale of Production.  Except (a) as required by law, (b)
offsetting, netting and other similar arrangements entered into in the ordinary
course of business and (c) as set forth in Schedule 4.19, (i) no Oil and Gas
Interest is subject to any contractual or other arrangement whereby payment for
production is or can be deferred for a substantial period after the month in
which such production is delivered (in the case of Crude Oil, not in excess of
sixty (60) days, and in the case of Natural Gas, not in excess of ninety (90)
days) and (ii) no Oil and Gas Interest is subject to any contractual or other
arrangement whereby payments are made to a Credit Party or Restricted Subsidiary
other than by checks, drafts, wire transfer advises or other similar writings,
instruments or communications for the immediate payment of money.  Except for
production sales contracts and other agreements relating to the marketing of
production that are listed on Schedule 4.19, no Oil and Gas Interest is subject
to any long-term contract or any other arrangement for the sale of production
(or otherwise related to the marketing of production) which provides for fixed
prices which cannot be canceled on 120 days’ (or less) notice without material
penalty.  Except as





56

--------------------------------------------------------------------------------

 

 

set forth in Schedule 4.19, no Credit Party, has received prepayments (including
payments for gas not taken pursuant to “take or pay” or other similar
arrangements) for any Hydrocarbons produced or to be produced from any Oil and
Gas Interests after the date hereof.  Except as set forth in Schedule 4.19, no
Oil and Gas Interest is subject to any “take or pay” or other similar
arrangement (A) which can be satisfied in whole or in part by the production or
transportation of gas from other properties or (B) as a result of which
production from any Oil and Gas Interest may be required to be delivered to one
or more third parties without payment (or without full payment) therefor as a
result of payments made, or other actions taken, with respect to other
properties.  No Oil and Gas Interest is subject to a gas balancing arrangement
under which one or more third parties may take a portion of the production
attributable to such Oil and Gas Interest without payment (or without full
payment) therefor as a result of production having been taken from, or as a
result of other actions or inactions with respect to, other properties.  No Oil
and Gas Interest is subject at the present time to any regulatory refund
obligation and, to the best of each Credit Party’s knowledge, no facts exist
which might cause the same to be imposed.

Section 4.20          Operation of Oil and Gas Interests.  The Oil and Gas
Interests (and all properties unitized therewith) are being (and, to the extent
the same could adversely affect the ownership or operation of the Oil and Gas
Interests after the date hereof, have in the past been) maintained, operated and
developed in a good and workmanlike manner, in accordance with prudent industry
standards and in compliance with (a) all applicable Laws, (b) all oil, gas or
other mineral leases and other material contracts and agreements forming a part
of the Oil and Gas Interests and (c) the Permitted Liens, except with respect to
clauses (a),  (b) and (c) above, where the failure to so comply, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.  To the best of Borrower’s knowledge, no Oil and Gas Interest is
subject to having allowable production after the date hereof reduced below the
full and regular allowable (including the maximum permissible tolerance) because
of any overproduction (whether or not the same was permissible at the time)
prior to the date hereof.  There are no dry holes, or otherwise inactive wells,
located on the Borrowing Base Properties, except for wells that have been or are
in the process of being properly plugged and abandoned.  Each Credit Party and
each Restricted Subsidiary has all governmental licenses and permits necessary
or appropriate to own and operate its material Oil and Gas Interests.  No Credit
Party nor any Restricted Subsidiary has received written notice of any
violations in respect of any such licenses or permits that could reasonably be
expected to result in a Material Adverse Effect.

Section 4.21          Ad Valorem and Severance Taxes; Title Litigation.  No
Credit Party has received a written notice of a material default with respect to
any ad valorem taxes assessed against its Oil and Gas Interests or any part
thereof and all production, severance and other taxes assessed against, or
measured by, the production or the value, or proceeds, of the production
therefrom.  There are no suits, actions, written claims, investigations, written
inquiries, proceedings or demands pending (or, to any Credit Party’s knowledge,
threatened in writing) which might affect the Oil and Gas Interests, including
any which challenge or otherwise pertain to any Credit Party’s title to any
Borrowing Base Property or rights to produce and sell Crude Oil and Natural Gas
therefrom that could reasonably be expected to result in a Material Adverse
Effect.

Section 4.22          Anti-Corruption Laws and Sanctions.  The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
directors and, to the knowledge of the Borrower, its employees and agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) the Borrower, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  No Borrowing, Letter of Credit, use of proceeds, Transaction





57

--------------------------------------------------------------------------------

 

 

or other transaction contemplated by this Agreement or the other Loan Documents
will violate Anti-Corruption Laws or applicable Sanctions.

Section 4.23          EEA Financial Institutions.  No Credit Party is an EEA
Financial Institution.

ARTICLE V

Conditions

Section 5.01          Effective Date.  The obligations of the Lenders to make
Loans and of each Issuing Bank to permit the Letters of Credit issued under the
Existing Credit Agreement to remain outstanding and to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 11.02):

(a)           The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Vinson & Elkins LLP, counsel for the Credit Parties,
substantially in the form of Exhibit B, and covering such other matters relating
to the Credit Parties, this Agreement or the Transactions as the Majority
Lenders shall reasonably request.  The Credit Parties hereby request such
counsel to deliver such opinion.

(c)            The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Credit Party,
the authorization of the Transactions and any other legal matters relating to
the Credit Parties, this Agreement or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.

(d)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of Borrower, confirming that the Credit Parties have (i) complied with
the conditions set forth in paragraphs (a),  (b) and (d) of Section 5.02, (ii)
complied with the conditions set forth in paragraph (k) of this Section 5.01,
and (iii) complied with the covenants set forth in Section 6.05 (and
demonstrating such compliance by the attachment of an insurance summary and
insurance certificates evidencing the coverage described in such summary).

(e)            The Administrative Agent shall have received the Security
Agreement, Pledge Agreement, and all other Loan Documents duly executed by all
parties thereto and in each case in form and substance satisfactory to the
Administrative Agent.

(f)            The Administrative Agent and the Lenders shall have received all
fees and other amounts due and payable on or prior to the Effective Date under
this Agreement and the Fee Letter, and, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder, including all reasonable fees, expenses and disbursements of
counsel for the Administrative Agent to the extent invoiced on or prior to the
Effective Date, together with such additional amounts as shall constitute such
counsel’s reasonable estimate of expenses and disbursements to be incurred by
such counsel in connection with the recording and filing of Mortgages (and/or
amendments to existing Mortgages) and financing statements; provided, that, such
estimate shall not thereafter preclude further settling of accounts between the
Borrower and the Administrative Agent.





58

--------------------------------------------------------------------------------

 

 

(g)            The Administrative Agent shall have received promissory notes
duly executed by Borrower for each Lender that has requested the delivery of a
promissory note pursuant to and in accordance with Section 2.09(e).

(h)           In the event any Loans are made on the Effective Date, the
Administrative Agent shall have received a Borrowing Request acceptable to the
Administrative Agent and in accordance with Section 2.05 setting forth the Loans
requested by the Borrower on the Effective Date, the Type and amount of each
Loan and the accounts to which such Loans are to be funded; provided that all
Borrowings on the Effective Date shall be ABR Borrowings.

(i)             If the initial Borrowing includes the issuance of a Letter of
Credit, the Administrative Agent shall have received a written request in
accordance with Section 2.06 of this Agreement.

(j)            The Administrative Agent and the Lenders shall have received the
financial statements described in Section 4.04(a) and the Projections.

(k)           The Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent, that effective upon the consummation
of the Transactions, Aggregate Credit Exposure will not exceed the Loan Limit.

(l)             The Administrative Agent shall have received Mortgages and title
information, in each case, reasonably satisfactory to the Administrative Agent
with respect to the Borrowing Base Properties, or the portion thereof, as
required by Sections 6.09 and 6.10.

(m)          The Administrative Agent shall have received such financing
statements as Administrative Agent shall specify to fully evidence and perfect
all Liens contemplated by the Loan Documents, all of which shall be filed of
record in such jurisdictions as the Administrative Agent shall require in its
sole discretion.

(n)           The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transaction provided
for herein as the Administrative Agent or its special counsel may reasonably
request prior to the Effective Date, and all such documents shall be in form and
substance satisfactory to the Administrative Agent.

(o)           Each Departing Lender shall have received payment in full of all
its outstanding “Obligations” owing under the Existing Credit Agreement (other
than obligations to pay contingent indemnity obligations and other contingent
obligations owing to it under the “Loan Documents,” as defined in the Existing
Credit Agreement).

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders (other
than the Departing Lenders) to continue the Existing Loans and the obligations
of the Lenders to make Loans and of the Issuing Bank to permit the Letters of
Credit issued under the Existing Credit Agreement to remain outstanding and to
issue Letters of Credit hereunder shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 11.02) at or
prior to 3:00 p.m. on October 30, 2017 (and, in the event such conditions are
not so satisfied or waived, the Aggregate Commitment shall terminate at such
time).

Section 5.02          Each Credit Event.  The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:





59

--------------------------------------------------------------------------------

 

 

(a)           The representations and warranties of each Credit Party set forth
in this Agreement and the other Loan Documents shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date.

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

(c)            At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Borrowing Base Deficiency exists or would be caused
thereby.

(d)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no event or circumstance which could reasonably be
expected to have a Material Adverse Effect shall have occurred.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
 (b),  (c) and (d) of this Section.

ARTICLE VI

Affirmative Covenants

Until the Aggregate Commitment has expired or been terminated and the principal
of and interest on each Loan and all fees payable hereunder shall have been paid
in full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Credit Party covenants and agrees
with the Lenders that:

Section 6.01          Financial Statements; Other Information.  The Borrower
will furnish to the Administrative Agent and each Lender:

(a)           as soon as available and in any event within five days after the
date on which such financial statements are required to be filed with the SEC
(after giving effect to permitted extensions) (or, if such financial statements
are not required to be filed with the SEC, on or before the date that is 90 days
after the end of each such fiscal year), the audited Consolidated balance sheet
and related statements of operations, shareholders’ equity and cash flows of
Borrower and its  Subsidiaries as of the end of and for such year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by an independent public accounting firm reasonably acceptable to
Administrative Agent (without a “going concern” or like qualification or
exception (other than with respect to, or resulting from the occurrence of the
Maturity Date within one year from the date such opinion is delivered) and
without any qualification or exception as to the scope of such audit) to the
effect that such Consolidated financial statements present fairly in all
material respects the financial condition and results of operations of Borrower
and its  Subsidiaries on a Consolidated basis in accordance with GAAP
consistently applied.  Such consolidated financial statements shall include
condensed consolidating schedules showing the balance sheets, statements of
operations, and statements of cash flows showing the separate accounts of the
Borrower, the Restricted Subsidiaries, and the Unrestricted Subsidiaries for the
same periods presented for the consolidated financial statements of the Borrower
and its Subsidiaries;





60

--------------------------------------------------------------------------------

 

 

(b)           as soon as available and in any event within five days after the
date on which such financial statements are required to be filed with the SEC
(after giving effect to any permitted extensions) with respect to each of the
first three quarterly accounting periods in each fiscal year of the Borrower
(or, if such financial statements are not required to be filed with the SEC, on
or before the date that is forty-five (45) days after the end of each such
quarterly accounting period), (i) the Consolidated balance sheet and related
statements of operations, shareholders’ equity and cash flows of Borrower and
its  Subsidiaries as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, such Consolidated financial statements shall
be certified by Borrower’s Financial Officer as presenting fairly in all
material respects the financial condition and results of operations of Borrower
and its  Subsidiaries on a Consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes. Such consolidated financial statements shall include
condensed consolidating schedules showing the balance sheets, statements of
operations, and statements of cash flows showing the separate accounts of the
Borrower, the Restricted Subsidiaries, and the Unrestricted Subsidiaries for the
same periods presented for the consolidated financial statements of the Borrower
and its Subsidiaries;

(c)            concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate in a form reasonably acceptable to
Administrative Agent signed by a Financial Officer of Borrower (i) certifying
(A) that he or she has reviewed the Loan Documents and (B) as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto and
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 7.11 or Section 7.12, as applicable;

(d)           [reserved;]

(e)            as soon as available, and in any event no later than March 15 of
each calendar year, a report describing by lease or unit the gross volume of
production and sales attributable to production during such previous fiscal year
from the properties described in the most recent Reserve Report and describing
the related severance taxes, other taxes, leasehold operating expenses, and
capital costs attributable thereto and incurred during such previous fiscal
year;

(f)            if requested by Administrative Agent, within sixty (60) days
after the end of each fiscal quarter, a list, by name and address, of those
Persons who have purchased production during such fiscal quarter from the Oil
and Gas Interests, giving each such purchaser’s owner number for the Credit
Parties and each such purchaser’s property number for each such Oil and Gas
Interest;

(g)            as soon as available, and in any event no later than March 15 of
each calendar year, and promptly following notice of a Special Redetermination
requested by the Borrower under Section 3.04, the Reserve Report required on
such date pursuant to Section 3.02.  The Reserve Report shall be reasonably
satisfactory to Administrative Agent, shall take into account any
“over-produced” status under gas balancing arrangements, and shall contain
information and analysis comparable in scope to that contained in the Reserve
Report used to determine the Initial Borrowing Base.  The Reserve Report shall
distinguish (or shall be delivered together with a certificate from an
appropriate officer of Borrower which distinguishes) those properties treated in
the report which are Mortgaged Properties from those properties treated in the
report which are not Mortgaged Properties;

(h)           as soon as available, and in any event within forty-five (45) days
after the end of each fiscal quarter, a certificate of a Financial Officer of
Borrower setting forth as of the end of such fiscal quarter, (i) a complete list
of all Hedging Contracts of the Borrower and its Subsidiaries, the material
terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes), the net mark to market value thereof, any margin
required or supplied under any credit support document, and the





61

--------------------------------------------------------------------------------

 

 

counterparty to each such Hedging Contract, and (ii) the aggregate Projected Oil
and Gas Production for the forthcoming five (5) year period;

(i)             as soon as available, and in any event within ninety (90) days
after the end of each fiscal year, a business and financial plan for Borrower,
together with a capital expenditure schedule for Borrower (in form consistent
with previous business and financial plans previously provided to Administrative
Agent under the Existing Credit Agreement), setting forth for the first year
thereof, monthly or quarterly financial projections and budgets for such
Borrower, and thereafter yearly financial projections and budgets during the
Availability Period;

(j)            if Borrower or any of their respective Restricted Subsidiaries
makes an Qualified Acquisition or Qualified Disposition of assets during any
fiscal quarter and such assets are included in the calculation of Consolidated
EBITDAX for such fiscal quarter, the Borrower shall deliver to Administrative
Agent and Lenders, together with the financial statements described in Section
6.01(a) or (b), as applicable, pro forma financial statements of Borrower for
such period prepared on a Consolidated basis as if such assets had been Acquired
or Disposed of, as applicable, on the first day of such fiscal quarter;

(k)           concurrently with the delivery of the Reserve Report required
under paragraph (g) above and from time to time at the Borrower’s election;
supplements to Schedule 4.19 to the extent necessary to ensure any such
representations and warranties relating to Schedule 4.19 are true and correct in
all material respects; provided that such supplements shall not include
disclosure of any contract, agreement, arrangement, event, occurrence, condition
or other information which, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect; provided further that the
delivery or receipt of such subsequent disclosure shall not constitute a waiver
by the Administrative Agent or any Lender or a cure of any Default or Event of
Default resulting in connection with the matters disclosed on such supplement;

(l)             promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any Credit
Party, or compliance with the terms of this Agreement, as the Administrative
Agent or any Lender may reasonably request, including, without limitation, the
delivery of consolidating financial statements of Borrower and its Subsidiaries;
and

(m)          together with the Reserve Reports required under paragraph (g)
above, a complete list of all Hedging Contracts of the Borrower and its
Subsidiaries then in effect, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), the net
mark to market value thereof, any margin required or supplied under any credit
support document, and the counterparty to each such Hedging Contract.

Section 6.02          Notices of Material Events.  The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:

(a)           as soon as possible, but in any event within five (5) days of
obtaining knowledge thereof, the occurrence of any Default;

(b)           as soon as possible, but in any event within thirty (30) days
after the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Credit Party
or any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c)            as soon as possible, but in any event within thirty (30) days
after becoming aware of the occurrence of any ERISA Event that, alone or
together with any other ERISA Events that have occurred,





62

--------------------------------------------------------------------------------

 

 

could reasonably be expected to result in liability of the Borrower and the
Restricted Subsidiaries in an aggregate amount exceeding $25,000,000;

(d)           as soon as possible, but in any event within thirty (30) days
after any notice or claim to the effect that any Credit Party is or may be
liable to any Person as a result of the release by any Credit Party, or any
other Person of any Hazardous Material into the environment, which could
reasonably be expected to have a Material Adverse Effect;

(e)            as soon as possible, but in any event within thirty (30) days
after any notice alleging any violation of any Environmental Law by any Credit
Party, which could reasonably be expected to result in liability in excess of
$25,000,000;

(f)            as soon as possible, but in any event within thirty (30) days
after the receipt by Borrower or any Restricted Subsidiary of any management
letter or comparable analysis prepared by the auditors for Borrower or any such
Restricted Subsidiary;

(g)            as soon as possible, but in any event within thirty (30) days
after any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and

(h)           at least twenty (20) Business Days prior to any changes of any
Credit Party’s type of organization or state of formation under the Uniform
Commercial Code (or such shorter period as permitted by the Administrative Agent
in its discretion).

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 6.03          Existence; Conduct of Business.  Borrower will, and will
cause each Restricted Subsidiary to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and will qualify to do business in all states or jurisdictions
where required by law, except where the failure to so qualify could not
reasonably be expected to result in a Material Adverse Change; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 7.04 or any sale, conveyance or other
transfer permitted under Section 7.05.

Section 6.04         Payment of Obligations.  Borrower will, and will cause each
Restricted Subsidiary to, timely pay its obligations, including Tax liabilities
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) such Borrower or such Restricted Subsidiary, as applicable, has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP or (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

Section 6.05          Maintenance of Properties; Insurance.  Borrower will, and
will cause each Restricted Subsidiary and use commercially reasonable efforts to
cause each operator of Borrowing Base Properties to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, in accordance with prudent industry
standards in the surrounding area and in compliance in all material respects
with all laws and all applicable contracts, servitudes, leases and agreements,
and from time make all appropriate repairs, renewals and replacements needed to
enable the business and operations carried on in connection therewith to be
promptly and advantageously conducted at all times consistent with such Person’s
past practices and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as





63

--------------------------------------------------------------------------------

 

 

are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations. On or prior to the
Effective Date and thereafter, upon request of the Administrative Agent, the
Borrower will furnish or cause to be furnished to the Administrative Agent from
time to time a summary of the respective insurance coverage of Borrower and its
Restricted Subsidiaries in form and substance reasonably satisfactory to the
Administrative Agent, and, if requested, will furnish the Administrative Agent
copies of the applicable policies.  The Borrower will cause any insurance
policies covering any such property to be endorsed (x) to provide that such
policies may not be cancelled, reduced or affected in any manner for any reason
without ten (10) days prior notice to Administrative Agent, (y) to name the
Administrative Agent as an additional insured (in the case of all liability
insurance policies) and loss payee (in the case of all casualty and property
insurance policies), and (z) to provide for such other matters as the Lenders
may reasonably require.

Section 6.06          Books and Records; Inspection Rights.  Borrower will, and
will cause each Restricted Subsidiary to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  Borrower will, and
will cause each Restricted Subsidiary to, permit any representatives designated
by the Administrative Agent or any Lender, upon reasonable prior notice, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested.  If no Event of Default exists at the time of any such
visit and inspection, the Administrative Agent will give forty-eight (48) hours
written notice to such Borrower or Restricted Subsidiary prior to such visit and
inspection.

Section 6.07          Compliance with Laws.  Borrower will, and will cause each
Restricted Subsidiary to comply in all material respects with all Laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property.  Each Credit Party will maintain in effect and enforce policies and
procedures designed to ensure compliance by such Credit Party, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

Section 6.08          Use of Proceeds and Letters of Credit.  The proceeds of
the Loans will be used only to (a) pay the fees, expenses and transaction costs
of the Transactions, and (b) finance the working capital needs of the Borrower,
including capital expenditures, and for general corporate purposes of the
Borrower and the Guarantors, in the ordinary course of business, including the
exploration, development and/or acquisition of Oil and Gas Interests, together
with ancillary transportation, gathering, compression and processing assets and
the marketing and sale of Hydrocarbons produced.  No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations T, U
and X.  Letters of Credit will be issued only to support general corporate
purposes of the Borrower and the Restricted Subsidiaries.  The Borrower will not
request any Borrowing or Letter of Credit, and the Borrower shall not use, and
shall procure that its Subsidiaries and its and their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, business, or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States, or (c) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.

Section 6.09          Security.  Subject to Section 6.17, on any date that is
not during an Investment Grade Period, Borrower will, and will cause each
Guarantor to, execute and deliver to the Administrative Agent, for the benefit
of the Secured Parties, (a) Mortgages (or amendments to Mortgages) together with
such other assignments, conveyances, amendments, agreements and other writings,
including, without





64

--------------------------------------------------------------------------------

 

 

limitation, UCC-1 financing statements (each duly authorized and executed, as
applicable) as the Administrative Agent shall deem necessary or appropriate to
grant, evidence and perfect Liens in Oil and Gas Interests having an Engineered
Value equal to or greater than the Minimum Collateral Amount and (b) security
agreements in form and substance reasonably acceptable to the Administrative
Agent (or amendments to security Agreements) together with such other
assignments, conveyances, amendments, agreements and other writings, including,
without limitation, UCC-1 financing statements (each duly authorized and
executed, as applicable) and control agreements as the Administrative Agent
shall deem necessary or appropriate to grant, evidence and perfect Liens in
certain personal property of Borrower or such Restricted Subsidiary, as the case
may be, subject only to Permitted Liens.  Within 60 days after the Effective
Date (or such longer time as acceptable to the Administrative Agent in its sole
discretion, but not to exceed 90 days), the Borrower agrees to execute and
deliver, or cause to be executed and delivered, Mortgages, amendments to
Mortgages, or amendments and restatements of the Mortgages, in form and
substance reasonably satisfactory to the Administrative Agent, as the
Administrative Agent may reasonably require to comply with the requirements of
Section 6.09 and related title information required to comply with Section 6.10.

Section 6.10         Title Data.  Borrower will, and will cause each Guarantor
to, deliver to the Administrative Agent such existing opinions of counsel and
other evidence of title as the Administrative Agent shall deem reasonably
necessary or appropriate to verify the title of the Credit Parties to not less
than eighty percent (80%) of the Minimum Collateral Amount.

Section 6.11          Operation of Oil and Gas Interests.

(a)           Borrower will, and will cause each Restricted Subsidiary to,
maintain, develop and operate its Oil and Gas Interests in a good and
workmanlike manner, and observe and comply in all material respects with all of
the terms and provisions, express or implied, of all oil and gas leases relating
to such Oil and Gas Interests so long as such Oil and Gas Interests are capable
of producing Hydrocarbons and accompanying elements in paying quantities.

(b)           Borrower will, and will cause each Restricted Subsidiary to,
comply in all material respects with all contracts and agreements applicable to
or relating to its Oil and Gas Interests or the production and sale of
Hydrocarbons and accompanying elements therefrom.

Section 6.12          Restricted Subsidiaries.  In the event any Person is or
becomes a Restricted Subsidiary, the Borrower will (a) promptly take all action
necessary to comply with Section 6.13, (b) promptly take all such action and
execute and deliver, or cause to be executed and delivered, to the
Administrative Agent all such opinions, documents, instruments, agreements, and
certificates similar to those described in Section 5.01(b) and Section 5.01(c)
that the Administrative Agent may reasonably request, and (c) promptly cause any
such Restricted Subsidiary to (i) become a party to this Agreement, the Security
Agreement and the Pledge Agreement and Guarantee the Obligations by executing
and delivering to the Administrative Agent a Counterpart Agreement in the form
of Exhibit C, (ii) grant to the Administrative Agent, for the benefit of the
Lenders, a Lien on and security interest in all Oil and Gas Interests of such
Restricted Subsidiary, if any, required to comply with Section 6.09 and (iii)
deliver all title opinions and other information, if any, required to comply
with Section 6.10.  Upon delivery of any such Counterpart Agreement to the
Administrative Agent, notice of which is hereby waived by each Credit Party,
such Restricted Subsidiary shall be a Guarantor and shall be as fully a party
hereto as if such Restricted Subsidiary were an original signatory hereto.  Each
Credit Party expressly agrees that its obligations arising hereunder shall not
be affected or diminished by the addition or release of any other Credit Party
hereunder.  This Agreement shall be fully effective as to any Credit Party that
is or becomes a party hereto regardless of whether any other Person becomes or
fails to become or ceases to be a Credit Party hereunder.  With respect to each
such Restricted Subsidiary, the Borrower shall promptly send to the
Administrative Agent





65

--------------------------------------------------------------------------------

 

 

written notice setting forth with respect to such Person the date on which such
Person became a Restricted Subsidiary of such Borrower, and supplement the data
required to be set forth in the Schedules to this Agreement as a result of the
acquisition or creation of such Restricted Subsidiary; provided that such
supplemental data must be reasonably acceptable to the Administrative Agent and
Required Lenders.

Section 6.13          Pledged Equity Interests.  On the date hereof and at the
time hereafter that any Restricted Subsidiary of Borrower is created or acquired
or any Unrestricted Subsidiary becomes a Restricted Subsidiary, the Borrower and
the Subsidiaries (as applicable) shall execute and deliver to the Administrative
Agent for the benefit of the Secured Parties, a pledge agreement (or an
amendment or amendment and restatement of the existing Pledge Agreement), in
form and substance reasonably acceptable to the Administrative Agent, from the
Borrower and/or the Subsidiaries (as applicable) covering all Equity Interests
owned by the Borrower or such Restricted Subsidiaries in such Restricted
Subsidiaries, together with all certificates (or other evidence acceptable to
Administrative Agent) evidencing the issued and outstanding Equity Interests of
each such Restricted Subsidiary of every class owned by such Credit Party (as
applicable) which, if certificated, shall be duly endorsed or accompanied by
stock powers executed in blank (as applicable), as Administrative Agent shall
deem necessary or appropriate to grant, evidence and perfect a first priority
security interest in the issued and outstanding Equity Interests owned by
Borrower or any Restricted Subsidiary in each Restricted Subsidiary; provided
that in no event shall Borrower or any Restricted Subsidiary be required to
pledge more than sixty-five percent (65%) of the voting Equity Interests of any
Subsidiary that is not a Domestic Subsidiary.

Section 6.14          Further Assurances.  Borrower agrees to deliver and to
cause each of its Subsidiaries to deliver, to further secure the Obligations
whenever requested by Administrative Agent in its sole and absolute discretion,
deeds of trust, mortgages, chattel mortgages, security agreements, financing
statements and other Security Documents in form and substance satisfactory to
Administrative Agent for the purpose of granting, confirming, and perfecting
first and prior liens or security interests in any real or personal property
which is at such time Collateral or which was intended to be Collateral pursuant
to any Security Document previously executed and not then released by
Administrative Agent.

Section 6.15          Production Proceeds.  Notwithstanding that, by the terms
of the various Security Documents, the Credit Parties are and will be granting a
security interest to Administrative Agent in all as-extracted collateral
(referred to as the “Production Proceeds” in the Security Documents) accruing to
the Oil and Gas Interest mortgaged thereby, the Credit Parties may continue to
receive from the purchasers of production all such Production Proceeds until
such time as an Event of Default has occurred and is continuing and the
Administrative Agent gives written notice to operators and/or purchasers of
production to pay the Administrative Agent.  Upon the occurrence of an Event of
Default, Administrative Agent may exercise all rights and remedies granted under
the Security Documents, including the right to obtain possession of all
Production Proceeds then held by the Credit Parties or to receive directly from
the purchasers of production all other Production Proceeds.  In no case shall
any failure, whether purposed or inadvertent, by Administrative Agent or Lenders
to collect directly any such Production Proceeds constitute in any way a waiver,
remission or release of any of their rights under the Security Documents, nor
shall any release of any Production Proceeds by Administrative Agent or Lenders
to the Credit Parties constitute a waiver, remission, or release of any other
Production Proceeds or of any rights of Administrative Agent or Lenders to
collect other Production Proceeds thereafter.

Section 6.16          Leases and Contracts; Performance of Obligations.  Each
Credit Party will, and will cause each Restricted Subsidiary to, maintain in
full force and effect all oil, gas or mineral leases, contracts, servitudes and
other agreements forming a part of any Oil and Gas Interests, to the extent the
same cover or otherwise relate to such Oil and Gas Interest, and each Credit
Party and each Restricted Subsidiary will timely perform all of its obligations
thereunder.  Each Credit Party and each Restricted Subsidiary will properly and
timely pay all rents, royalties and other payments due and payable under any





66

--------------------------------------------------------------------------------

 

 

such leases, contracts, servitudes and other agreements, or under the Permitted
Liens, or otherwise attendant to its ownership or operation of any Oil and Gas
Interest.  Each Credit Party and each Restricted Subsidiary will promptly notify
Administrative Agent of any material claim (or any conclusion by such Credit
Party or such Restricted Subsidiary) that such Credit Party or such Restricted
Subsidiary is obligated to account for any royalties, or overriding royalties or
other payments out of production, on a basis (other than delivery in kind) less
favorable to such Credit Party or such Restricted Subsidiary than proceeds
received by such Credit Party or such Restricted Subsidiary (calculated at the
well) from sale of production.

Section 6.17          Investment Grade Period Covenants.

(a) Notwithstanding anything in this Agreement to the contrary, during any
Investment Grade Period, (a) Borrower is not required to comply with Section
6.09,  Section 6.12,  Section 6.13,  Section 6.14, and Section 6.15, and (b)
Borrower is not required to comply with Section 6.10 so long as Borrower has
either (i) an unsecured rating from Moody’s of Baa3 or better, or (ii) an
unsecured rating from S&P of BBB- or better.

(b) Subject to any applicable limitations set forth in the Security Documents or
the Pledge Agreement, the Borrower will, within sixty (60) days of the end of
any Investment Grade Period (or such longer period as the Administrative Agent
may agree to), execute and cause its Restricted Subsidiaries to execute: (i) the
Pledge Agreement, (ii) the Security Agreement and (iii) any Mortgages, such that
after giving effect thereto the Borrower will meet the Minimum Collateral
Amount.

ARTICLE VII

Negative Covenants

Until the Aggregate Commitment has expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, each Credit Party covenants and agrees
with the Lenders that:

Section 7.01          Limitation on Indebtedness.  No Credit Party will, nor
will it permit any of its Restricted Subsidiaries to, create, incur, assume or
permit to exist any Indebtedness except:

(a)           the Obligations;

(b)           unsecured Indebtedness among the Credit Parties arising in the
ordinary course of business and, if requested by the Administrative Agent,
subordinated to the Obligations on terms and conditions reasonably acceptable to
the Administrative Agent;

(c)            Indebtedness arising under Hedging Contracts permitted under
Section 7.03;

(d)           Cash Management Obligations; provided that (i) the aggregate
outstanding amount of all Cash Management Obligations does not exceed at any
time the lesser of (x) $25,000,000 and (y) the amount of Cash Management
Obligations permitted under the Indenture, and (ii) any and all documents,
agreements and instruments creating any Cash Management Obligations shall be in
form and substance satisfactory to the Administrative Agent;

(e)            Guarantees by any Credit Party or any Restricted Subsidiary of
the Indebtedness permitted under paragraphs (g) and (h) of this Section 7.01;





67

--------------------------------------------------------------------------------

 

 

(f)            Indebtedness of the Credit Parties incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that the aggregate principal amount of Indebtedness permitted
by this paragraph (g) shall not exceed $30,000,000 at any time outstanding;

(g)            Indebtedness of any Credit Party resulting from the issuance of
Senior Notes and any Permitted Refinancing thereof; provided that at the time of
and immediately after giving effect to each issuance of such Senior Notes or any
Permitted Refinancing thereof, (x) no Default shall have occurred and be
continuing and (y) the Borrower is in pro forma compliance with the financial
covenants set forth in Section 7.11 and Section 7.12 as of the last day of the
most recently ended fiscal quarter for which the financial statements and
compliance certificate required under Section 6.01 have been delivered to the
Administrative Agent and the Lenders as if such issuance (and any concurrent
repayment of Indebtedness) had occurred on such day; and

(h)           miscellaneous items of unsecured Indebtedness of the Credit
Parties not described in paragraphs (a) through (h), including obligations to
pay the financing for the purchase price or deferred premiums with respect to
certain Hedging Contracts permitted under Section 7.03(a)(ii), which do not in
the aggregate (taking into account all such Indebtedness of the Credit Parties)
exceed $30,000,000 at any one time outstanding.

Section 7.02          Limitation on Liens.  Except for Permitted Liens, no
Credit Party will, nor will it permit any of its Restricted Subsidiaries to,
create, assume or permit to exist any Lien upon any of the properties or assets
which it now owns or hereafter acquires.

Section 7.03          Hedging Contracts.  No Credit Party will, nor will it
permit any of its Restricted Subsidiaries to, be a party to or in any manner be
liable on any Hedging Contract except:

(a)           Swaps and collars entered into in the ordinary course of business,
and not for speculative purposes, with the purpose and effect of fixing prices
or reducing or fixing basis or transportation price differentials on Crude Oil,
Natural Gas or Natural Gas Liquids expected to be produced by the Credit Parties
(measured by volume unit or BTU equivalent, not sales price); provided that at
all times: (i) no such contract shall have a term of more than sixty (60)
months; (ii) except for the Liens granted under the Security Documents to secure
Lender Hedging Obligations, no such contract requires any Credit Party to put up
money, assets, or other security (other than letters of credit) against the
event of its nonperformance prior to actual default by such Credit Party in
performing its obligations thereunder, (iii) each such contract is with a
counterparty or has a guarantor of the obligation of the counterparty which at
the time the contract is made is an Approved Counterparty, and (iv) the
aggregate production of Crude Oil, Natural Gas and Natural Gas Liquids,
calculated collectively and measured by volume unit or BTU equivalent, not sales
price, covered by all such contracts (other than basis or transportation price
differential swaps for volumes of Natural Gas included under other Hedging
Contracts permitted under this clause (a)) to which any Credit Party is a party
does not at any time exceed 75% of the Credit Parties’ aggregate Projected Oil
and Gas Production for the forthcoming five (5) year period calculated
collectively and measured by volume unit or BTU equivalent, not sales price.

(b)           puts or floors entered into by a Credit Party in the ordinary
course of business, and not for speculative purposes, with the purpose and
effect of establishing minimum prices on Crude Oil, Natural Gas or Natural Gas
Liquids expected to be produced by the Credit Parties (measured by volume unit
or BTU equivalent, not sales price); provided that at all times: (i) no such
contract shall have a term of more than sixty (60) months, (ii) except for the
Liens granted under the Security Documents to secure Lender





68

--------------------------------------------------------------------------------

 

 

Hedging Obligations, no such contract requires any Credit Party to put up money,
assets, or other security (other than letters of credit) against the event of
its nonperformance prior to actual default by such Credit Party in performing
its obligations thereunder, (iii) each such contract is with a counterparty or
has a guarantor of the obligation of the counterparty who at the time the
contract is made is an Approved Counterparty, (iv) there exists no deferred
obligation to pay the related premium or other purchase price for such floor or
the only deferred obligation is to pay the financing for such premium or other
purchase price and such deferred obligation is permitted under Section 7.01(i),
and (v) the aggregate production for Crude Oil, Natural Gas and Natural Gas
Liquids, calculated collectively and measured by volume unit or BTU equivalent,
not sales price, covered by all such contracts to which any Credit Party is a
party does not in the aggregate exceed one hundred percent (100%) of the Credit
Parties’ aggregate Projected Oil and Gas Production for the forthcoming five (5)
year period calculated collectively and measured by volume unit or BTU
equivalent, not sales price.

(c)            contracts entered into by a Credit Party in the ordinary course
of business, and not for speculative purposes, with the purpose and effect of
fixing interest rates on a principal amount of Indebtedness of such Credit Party
that is accruing interest at a variable rate, provided that (i) the aggregate
notional amount of such contracts never exceeds one hundred percent (100%) of
the anticipated outstanding principal balance of the Indebtedness to be hedged
by such contracts or an average of such principal balances calculated using a
generally accepted method of matching interest swap contracts to declining
principal balances, (ii) the floating rate index of each such contract generally
matches the index used to determine the floating rates of interest on the
corresponding Indebtedness to be hedged by such contract and (iii) each such
contract is with an Approved Counterparty.

(d)           If any Credit Party enters into any Hedge Modification, the
Borrower shall provide the Administrative Agent with written notice of such
Hedge Modification within three (3) Business Days thereafter, setting forth, in
reasonable detail, the terms of such Hedge Modification; provided that no Hedge
Modification may be made by any Credit Party if the economic effect on the
Borrowing Base (as determined by the Administrative Agent) of all Hedge
Modifications entered into since the most recent Scheduled Redetermination
exceeds, in the aggregate for all Credit Parties, an amount equal to seven and
one-half percent (7.5%) of the Borrowing Base then in effect or ten percent
(10%) of the Borrowing Base then in effect when aggregated with any Disposition
of Borrowing Base Properties in accordance with Section 7.05(h), unless (x) in
the event such economic effect is less than an amount equal to fifteen percent
(15%) of the Borrowing Base then in effect, such Credit Party shall have
received the prior written consent of the Administrative Agent, or (y) such
Credit Party shall have received the prior written consent of the Required
Lenders, or (z) (i) at the time of and after giving effect to any such Hedge
Modification, no Default exists, (ii) the Borrowing Base is adjusted by an
amount equal to the economic effect on the Borrowing Base of all such Hedge
Modifications (and Dispositions of Borrowing Base Properties, if applicable) as
determined by the Required Lenders (or in the event the economic effect on the
Borrowing Base (as determined by the Administrative Agent) of all Hedge
Modifications (and Dispositions of Borrowing Base Properties, if applicable)
entered into by the Credit Parties since the most recent Scheduled
Redetermination is less than an amount equal to fifteen percent (15%) of the
Borrowing Base then in effect, as determined by the Administrative Agent, and
(iii) the Borrower prepays the Loans or provides cash collateral to the extent
required by Section 2.11(c) as a result of such Hedge Modifications.

(e)            Notwithstanding anything to the contrary contained in this
Section 7.03, the Borrower may enter into Hedging Contracts for Crude Oil,
Natural Gas and Natural Gas Liquids with a term longer than 60 months; provided
that (i) any Hedging Contract with a term longer than 60 months at the time such
Hedging Contract is entered into shall in any event have a term no longer than
72 months, (ii) except for the term of such Hedging Contract exceeding 60 months
at the time it is entered into, such Hedging Contract is otherwise permitted
under the terms of this Section 7.03 and (iii) the volumes of Crude Oil, Natural
Gas and Natural Gas Liquids covered by all such Hedging Contracts for the period
beyond 60 months (other





69

--------------------------------------------------------------------------------

 

 

than basis or transportation price differential swaps for volumes of Natural
Gas) does not, for any single month in such period, exceed 65% of the Credit
Parties’ aggregate Projected Oil and Gas Production anticipated to be sold
during such month in the ordinary course of business.

Section 7.04          Limitation on Mergers, Issuances of Securities.  No Credit
Party will, nor will it permit any of its Restricted Subsidiaries to, merge or
consolidate with or into any other Person, except that any Restricted Subsidiary
or Borrower may be merged into or Consolidated with another Restricted
Subsidiary or Borrower, so long as a Borrower or Guarantor, as applicable, is
the surviving business entity, and at least one Borrower exists.  No Restricted
Subsidiary of Borrower will issue any additional Equity Interests except to such
Borrower or a Restricted Subsidiary of such Borrower and only to the extent not
otherwise forbidden under the terms hereof.

Section 7.05         Limitation on Dispositions of Property.  No Credit Party
will, nor will it permit any of its Restricted Subsidiaries to, Dispose of any
of the Borrowing Base Properties or the Equity Interests of any Restricted
Subsidiary or any material interest therein, or discount, sell, pledge or assign
any notes payable to it, accounts receivable or future income, or enter into any
Sale and Leaseback Transaction except:

(a)           equipment which is worthless or obsolete or which is replaced by
equipment of equal suitability and similar value;

(b)           inventory (including Crude Oil and Natural Gas sold as produced
and seismic data) which is replaced and/or sold in the ordinary course of
business on ordinary trade terms;

(c)            Equity Interests of any Subsidiary of Borrower transferred to any
Credit Party;

(d)           acreage-swap agreements; provided that (x) such acreage swap
agreement provides for such Credit Party or Restricted Subsidiary, as the case
may be, to receive good and defensible title to acreage having a reasonable
equivalent value to the value of the acreage exchanged by such Credit Party or
Restricted Subsidiary, (y) the Administrative Agent shall have received from
such Credit Party or Restricted Subsidiary at least ten (10) days’ prior notice
of the closing of any such acreage swap agreement and (z) such Credit Party or
Restricted Subsidiary and the Administrative Agent shall have made mutually
satisfactory arrangements for the release of the Liens granted under the
Security Documents and for the grant of a Lien on the proved reserves associated
with the properties under the Security Documents upon the closing of such
exchange to the extent required to comply with Section 6.09;

(e)            assets of any Credit Party to another Credit Party;

(f)            Sale and Leaseback Transactions in which the liability for any
lease incurred by any Credit Party is a Capital Lease Obligation permitted under
Section 7.01(g);

(g)            Hedge Modifications to the extent permitted under Section 7.03;

(h)           the Disposition of any Borrowing Base Property (whether pursuant
to a Disposition of all, but not less than all, of the Equity Interests of any
Restricted Subsidiary or otherwise) which is Disposed of for fair consideration
to a Person; provided that no Borrowing Base Property may be Disposed of by any
Credit Party (whether pursuant to a Disposition of all, but not less than all,
of the Equity Interests of any Restricted Subsidiary or otherwise) if the
Engineered Value (as determined by the Administrative Agent) of all Borrowing
Base Properties Disposed of since the most recent Scheduled Redetermination
exceeds, in the aggregate for all Credit Parties, an amount equal to seven and
one-half percent (7.5%) of the Borrowing Base then in effect or ten percent
(10%) of the Borrowing Base then in effect when aggregated with any Hedge
Modification in accordance with Section 7.03(d), unless (x) in the event such
Engineered Value is





70

--------------------------------------------------------------------------------

 

 

less than an amount equal to fifteen percent (15%) of the Borrowing Base then in
effect, such Credit Party shall have received the prior written consent of the
Administrative Agent, or (y) such Credit Party shall have received the prior
written consent of the Required Lenders, or (z) (i) at the time of and after
giving effect to any such Disposition, no Default exists, (ii) the Borrower
provides the Administrative Agent with at least fifteen (15) days prior written
notice of such Disposition, setting forth in reasonable detail the Borrowing
Base Properties that are subject to such Disposition, and such Disposition is
consummated prior to the next Redetermination of the Borrowing Base, (iii) the
consideration received from any such Disposition is at least equal to the fair
market value of the Borrowing Base Properties subject to such Disposition, as
reasonably determined in good faith by the board of directors of such Credit
Party and, if requested by the Administrative Agent, the Borrower shall deliver
to the Administrative Agent a certificate of a Financial Officer of such Credit
Party certifying to that effect, (iv) at least 80% of the consideration received
by the Credit Parties in respect of any such Disposition is cash or cash
equivalents, (v) the Borrowing Base is adjusted by an amount equal to the
Engineered Value of all Borrowing Base Properties Disposed of (and Hedge
Modifications, if applicable)  since the most recent Scheduled Redetermination
as determined by the Required Lenders (or in the event the Engineered Value (as
determined by the Administrative Agent) of all Borrowing Base Properties
Disposed of (and Hedge Modifications, if applicable) by the Credit Parties since
the most recent Scheduled Redetermination is less than an amount equal to
fifteen percent (15%) of the Borrowing Base then in effect, as determined by the
Administrative Agent), and (vi) the Borrower prepays the Loans or provides cash
collateral to the extent required by Section 2.11(b) as a result of such
Dispositions.

(i)             the Disposition or settlement of notes or accounts receivable
from insolvent account debtors;

(j)            the Disposition of logistics assets and other master limited
partnership qualifying assets by Borrower or any or its Subsidiaries (whether
pursuant to a Disposition of all, but not less than all, of the Equity Interests
of any Subsidiary or otherwise) to any MLP Party in exchange for common and
subordinated Equity Interests in Antero Midstream, cash or a combination of such
Equity Interests and cash; provided that (i) at the time of such Disposition, no
Default shall have occurred and be continuing or would be caused thereby, (ii)
on a pro forma basis, the Aggregate Unused Commitment shall not be less than the
greater of (A) $200,000,000 and (B) an amount equal to 10% of the Borrowing Base
then in effect, and (iii) the Borrower shall be in compliance on a pro forma
basis with the covenant in Section 7.11(b);

(k)           Dispositions constituting like-kind exchanges of Borrowing Base
Properties to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
Disposition are applied to the purchase price of such replacement property, in
each case under Section 1031 of the Code or otherwise, and (iii) after giving
effect to such Disposition, the difference between (x) the Borrowing Base in
effect immediately prior to such Disposition minus (y) the PV-9 (calculated at
the time of such Disposition) of the Borrowing Base Properties Disposed of since
the later of the most recent determination or adjustment of the Borrowing Base
exceeds the Loan Limit in effect immediately prior to such Disposition;

(l)             Dispositions of Hydrocarbon Interests to which no Proved
Reserves are attributable, farm-outs of undeveloped acreage to which no Proved
Reserves are attributable and assignments in connection with such farm-outs and
other Properties not included in or not given value for purposes of establishing
the Borrowing Base and that would not otherwise constitute Oil and Gas Interests
applicable to Borrowing Base Properties;

(m)          Dispositions of investments in joint ventures (regardless of the
form of legal entity) to the extent required by, or made pursuant to, customary
buy/sell arrangements between the joint venture parties





71

--------------------------------------------------------------------------------

 

 

set forth in joint venture arrangements and similar binding arrangements to the
extent the same would be permitted under Section 7.07;

(n)           transfers of property subject to a (i) Casualty Event or in
connection with any condemnation proceeding with respect to Collateral upon
receipt of the net cash proceeds of such Casualty Event or condemnation
proceeding or (ii) in connection with any Casualty Event or any condemnation
proceeding, in each case with respect to property that does not constitute
Collateral; and

(o)           On any date during an Investment Grade Period, any Disposition
provided that after pro forma effect to such Disposition no Default or Event of
Default would result therefrom (including that the Borrower shall be in
compliance with Section 7.12 on a pro forma basis after giving effect to such
Disposition, as such covenants are recomputed as at the last day of the most
recently ended Test Period as if such Disposition had occurred on the first day
of such Test Period).

Section 7.06          Limitation on Dividends and Redemptions.  No Credit Party
will, nor will it permit any of its Restricted Subsidiaries to, declare or make
any Restricted Payment, other than Restricted Payments payable to Borrower or to
Guarantors that are Subsidiaries of a Borrower; provided that (a) Borrower may
repurchase employee stock options issued under stock option plans then being
terminated in an aggregate amount not to exceed $4,500,000 during the thirty day
period following the one year anniversary of the termination of such stock
option plans and (b) the Borrower may make one or more Restricted Payments in
respect of the holders of Borrower’s Equity Interests so long as on the date of
and after giving effect to any such Restricted Payment (i) no Default has
occurred and is continuing or would be caused by such Restricted Payment, (ii)
the Borrower’s  Leverage Ratio on a pro forma basis both before and after giving
effect to such Restricted Payment shall not exceed 3.75 to 1.00, and (iii) the
Aggregate Credit Exposure is less than 85% of the Aggregate Commitment.

Section 7.07          Limitation on Investments and New Businesses.  No Credit
Party will, nor will it permit any of its Restricted Subsidiaries to, (a) make
any expenditure or commitment or incur any obligation or enter into or engage in
any transaction except in the ordinary course of business, (b) engage directly
or indirectly in any business or conduct any operations except in connection
with or incidental to its present businesses and operations, or (c) make any
acquisitions of or capital contributions to or other investments in any Person,
other than (i) Permitted Investments, (ii) investments in the Equity Interests
of any Restricted Subsidiary, (iii) investments in any MLP Party consisting of
Dispositions permitted under Section 7.05(j) and (iv) cash or cash equivalent
investments in any MLP Party; provided that with respect to investments made
pursuant to this clause (iv), (A) at the time of each such investment, no
Default shall have occurred and be continuing or would be caused thereby, (B)
after giving effect to any such investment, the outstanding balance of such
investments at any time shall not exceed $150,000,000 and (C) on a pro forma
basis, the Aggregate Unused Commitment shall not be less than the greater of (1)
$200,000,000 and (2) an amount equal to 10% of the Borrowing Base then in
effect.

Section 7.08         Limitation on Credit Extensions.  Except for Permitted
Investments and intercompany Indebtedness permitted under Section 7.01(b), no
Credit Party will, nor will it permit any of its Restricted Subsidiaries to,
extend credit, make advances or make loans to any Person.

Section 7.09          Transactions with Affiliates.  No Credit Party will, nor
will it permit any of its Restricted Subsidiaries to, engage in any material
transaction with any of its Affiliates on terms which are less favorable to it
than those which would have been obtainable at the time in arm’s-length dealing
with Persons other than such Affiliates, provided that such restriction shall
not apply to transactions among Credit Parties.





72

--------------------------------------------------------------------------------

 

 

Section 7.10          Prohibited Contracts; Negative Pledge.  Except as
expressly provided for in the Loan Documents and the Senior Notes Documents (or
any documents evidencing or relating to any Permitted Refinancing), no Credit
Party will, nor will it permit any of its Restricted Subsidiaries to, directly
or indirectly, enter into, create, or otherwise allow to exist any contract or
other consensual restriction on the ability of any Credit Party or any
Restricted Subsidiary to: (a) pay dividends or make other distributions to
another Credit Party or any Restricted Subsidiary, (b) redeem Equity Interests
held in it by another Restricted Subsidiary, (c) repay loans and other
Indebtedness owing by it to another Credit Party or any Restricted Subsidiary,
(d) transfer any of its assets to another Credit Party, or (e) grant Liens to
Administrative Agent to secure the Obligations.  Except as otherwise disclosed
on Schedule 4.19, the Credit Parties will not, and will not permit any
Restricted Subsidiary to, enter into any “take-or-pay” contract or other
contract or arrangement for the purchase of goods or services which obligates it
to pay for such goods or service regardless of whether they are delivered or
furnished to it (for the avoidance of doubt, firm transportation contracts
entered into in the ordinary course of business shall not constitute prohibited
contracts under this Section 7.10).  The Credit Parties will not, and will not
permit any Restricted Subsidiary to, amend or permit any amendment to any
contract or lease which releases, qualifies, limits, makes contingent or
otherwise detrimentally affects, in any material respect, the rights and
benefits of Administrative Agent or any Lender under or acquired pursuant to any
Security Documents.

Section 7.11         Financial Covenants not During any Investment Grade
Period.  At all times other than during any Investment Grade Period, beginning
at the end of each fiscal quarter ending on or after December 31, 2017

(a)           Borrower will not permit the Consolidated Current Ratio to be less
than 1.0 to 1.0; and

(b)           Borrower will not permit the Interest Coverage Ratio to be less
than 2.50 to 1.0.

Section 7.12          Financial Covenants During any Investment Grade
Period.  During any Investment Grade Period, beginning at the end of each fiscal
quarter ending on or after December 31, 2017,

(a)           Borrower will not permit the Consolidated Current Ratio to be less
than 1.0 to 1.0;

(b)           Borrower will not permit its Leverage Ratio for any Test Period to
exceed 4.25 to 1.00; and

(c)            Borrower will not permit the ratio of PV-9 reflected in the most
recently delivered Reserve Report to its total Indebtedness for any Test Period
ending on the last day of any fiscal quarter to be less than 1.50 to 1.00, if,
as of such date, the Borrower does not have both (i) an unsecured rating from
Moody’s of Baa3 or better and (ii) an unsecured rating from S&P of BBB- or
better.

Section 7.13          Senior Notes Restrictions.  No Credit Party will, nor will
any Credit Party permit any Restricted Subsidiary to:

(a)           except for the regularly scheduled payments of interest required
under the Senior Notes Documents, directly or indirectly, retire, redeem,
defease, repurchase or prepay prior to the scheduled due date thereof any part
of the principal of, or interest on, the Senior Notes (or any Permitted
Refinancing thereof); provided that so long as no Default has occurred and is
continuing or would be caused thereby:

(i)             the Borrower may retire, redeem, defease, repurchase or prepay
the Senior Notes (i) with the proceeds of any Permitted Refinancing permitted
pursuant to Section 7.01(h), (ii) with the net cash proceeds of any
substantially contemporaneous issuance of





73

--------------------------------------------------------------------------------

 

 

Equity Interests of the Borrower, (iii) pursuant to an asset sale tender offer
with the Net Cash Proceeds of any Disposition to the extent required by the
terms of the Indenture, but in any event subject to compliance by the Credit
Parties with (x) any prepayment of the Obligations required by any consent of
the Lenders to such Disposition and (y) any mandatory prepayment of the
Obligations required under Section 2.11 after giving effect to any adjustments
made by the Required Lenders to the Borrowing Base pursuant to Section 7.05,
(iv) by converting or exchanging Senior Notes to Equity Interests (other than
Disqualified Stock) of the Borrower, or (v) so long as, on a pro forma basis
after giving effect to such retirement, redemption, defeasance, repurchase or
prepayment, the Aggregate Credit Exposure is not greater than 80% of the
Aggregate Commitment and

(ii)            the Senior Notes may be redeemed to the extent of the amount of
proceeds of an equity issuance received by the Borrower following the Effective
Date (other than disqualified stock), minus the sum, without duplication, of:
(i) Permitted Investments made by the Borrower or any Restricted Subsidiary
after the Effective Date, (ii) the amount of any restricted payments made by the
Borrower after the Effective Date and (iii) the amount of prepayments,
repurchases, redemptions and defeasances of Senior Notes made by the Borrower or
any restricted subsidiaries; provided that (1) no Event of Default shall have
occurred and is continuing, (2) Liquidity is not less than 20% of the then
effective maximum amount of (on a pro forma basis after giving effect to such
Investment) (a) at any time during an Investment Grade Period, the lesser of
(i) the Maximum Facility Amount and (ii) the aggregate commitments at such time
and (b) at any time that is not an Investment Grade Period, the least of (i) the
Maximum Facility Amount, (ii) the aggregate commitments at such time and
(iii) the Borrowing Base at such time, or

(b)           enter into or permit any supplement, modification or amendment of,
or waive any right or obligation of any Person under, any Senior Notes Document
or any document governing any Permitted Refinancing of the Senior Notes if the
effect thereof would be to (i) shorten its average life or maturity, (ii)
increase the rate or shorten any period for payment of interest thereon, (iii)
cause any covenant, default or remedy provisions contained therein to be
materially more onerous on any Credit Party or any Restricted Subsidiary, (iv)
cause any mandatory prepayment, repurchase or redemption provisions contained
therein to be materially more onerous on any Credit Party or any Restricted
Subsidiary, (v) alter the subordination provisions, if any, with respect to any
of the Senior Notes Documents, or (vi) result in any Subsidiary of any Borrower
Guaranteeing the Senior Notes unless such Subsidiary is (or concurrently with
any such Guarantee becomes) a Guarantor hereunder.

ARTICLE VIII

Guarantee of Obligations

Section 8.01          Guarantee of Payment.  Each Guarantor unconditionally and
irrevocably guarantees to the Administrative Agent for the benefit of the
Secured Parties, the punctual payment of all Obligations now or which may in the
future be owing by any Credit Party (the “Guaranteed Liabilities”).  This
Guarantee is a guaranty of payment and not of collection only.  The
Administrative Agent shall not be required to exhaust any right or remedy or
take any action against the Borrower or any other Person or any collateral.  The
Guaranteed Liabilities include interest accruing after the commencement of a
proceeding under bankruptcy, insolvency or similar laws of any jurisdiction at
the rate or rates provided in the Loan Documents, or the Hedging Contracts
between any Credit Party and any Secured Party, as the case may be, regardless
of whether such interest is an allowed claim.  Each Guarantor agrees that, as
between the Guarantor and the Administrative Agent, the Guaranteed Liabilities
may be declared to be due and payable for the purposes of this Guarantee
notwithstanding any stay, injunction or other prohibition which may





74

--------------------------------------------------------------------------------

 

 

prevent, delay or vitiate any declaration as regards Borrower or any other
Guarantor and that in the event of a declaration or attempted declaration, the
Guaranteed Liabilities shall immediately become due and payable by each
Guarantor for the purposes of this Guarantee.

Section 8.02          Guarantee Absolute.  Each Guarantor guarantees that the
Guaranteed Liabilities shall be paid strictly in accordance with the terms of
this Agreement and the Hedging Contracts.  The liability of each Guarantor
hereunder is absolute and unconditional irrespective of:  (a) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Loan Documents or the Guaranteed Liabilities, or any other amendment or waiver
of or any consent to departure from any of the terms of any Loan Document or
Guaranteed Liability, including any increase or decrease in the rate of interest
thereon; (b) any release or amendment or waiver of, or consent to departure
from, any other guaranty or support document, or any exchange, release or
non-perfection of any collateral, for all or any of the Loan Documents or
Guaranteed Liabilities; (c) any present or future law, regulation or order of
any jurisdiction (whether of right or in fact) or of any agency thereof
purporting to reduce, amend, restructure or otherwise affect any term of any
Loan Document or Guaranteed Liability; (d) without being limited by the
foregoing, any lack of validity or enforceability of any Loan Document or
Guaranteed Liability; and (e) any other setoff, defense or counterclaim
whatsoever (in any case, whether based on contract, tort or any other theory)
with respect to the Loan Documents or the transactions contemplated thereby
which might constitute a legal or equitable defense available to, or discharge
of, the Borrower or a Guarantor.

Section 8.03         Guarantee Irrevocable.  This Guarantee is a continuing
guaranty of the payment of all Guaranteed Liabilities now or hereafter existing
under this Agreement and the Hedging Contracts and shall remain in full force
and effect until payment in full of all Guaranteed Liabilities and other amounts
payable hereunder and until this Agreement and the Hedging Contracts are no
longer in effect or, if earlier, when the Guarantor has given the Administrative
Agent written notice that this Guarantee has been revoked; provided that any
notice under this Section shall not release the revoking Guarantor from any
Guaranteed Liability, absolute or contingent, existing prior to the
Administrative Agent’s actual receipt of the notice at its branches or
departments responsible for this Agreement and the Hedging Contracts and
reasonable opportunity to act upon such notice.

Section 8.04          Reinstatement.  This Guarantee shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
any of the Guaranteed Liabilities is rescinded or must otherwise be returned by
any Secured Party on the insolvency, bankruptcy or reorganization of Borrower or
any other Credit Party, or otherwise, all as though the payment had not been
made.

Section 8.05          Subrogation.  No Guarantor shall exercise any rights which
it may acquire by way of subrogation, by any payment made under this Guarantee
or otherwise, until all the Guaranteed Liabilities have been paid in full and
this Agreement and the Hedging Contracts are no longer in effect.  If any amount
is paid to the Guarantor on account of subrogation rights under this Guarantee
at any time when all the Guaranteed Liabilities have not been paid in full, the
amount shall be held in trust for the benefit of the Secured Parties and shall
be promptly paid to the Administrative Agent to be credited and applied to the
Guaranteed Liabilities, whether matured or unmatured or absolute or contingent,
in accordance with the terms of this Agreement and the Hedging Contracts.  If
any Guarantor makes payment to any Secured Party of all or any part of the
Guaranteed Liabilities and all the Guaranteed Liabilities are paid in full and
this Agreement and the Hedging Contracts are no longer in effect, such Secured
Party shall, at such Guarantor’s request, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Liabilities resulting from the payment.

Section 8.06          Subordination.  Without limiting the rights of the Secured
Parties under any other agreement, any liabilities owed by Borrower to any
Guarantor in connection with any extension of credit





75

--------------------------------------------------------------------------------

 

 

or financial accommodation by any Guarantor to or for the account of the
Borrower, including but not limited to interest accruing at the agreed contract
rate after the commencement of a bankruptcy or similar proceeding, are hereby
subordinated to the Guaranteed Liabilities, and such liabilities of the Borrower
to such Guarantor, if the Administrative Agent so requests, shall be collected,
enforced and received by any Guarantor as trustee for the Administrative Agent
and shall be paid over to the Administrative Agent on account of the Guaranteed
Liabilities but without reducing or affecting in any manner the liability of the
Guarantor under the other provisions of this Guarantee.

Section 8.07          Setoff.  Each Guarantor agrees that, in addition to (and
without limitation of) any right of setoff, banker’s lien or counterclaim the
Administrative Agent, any Lender or any Lender Counterparty may otherwise have,
the Administrative Agent, such Lender or such Lender Counterparty shall be
entitled, at its option, to offset balances (general or special, time or demand,
provisional or final) held by it for the account of any Guarantor at any office
of the Administrative Agent, such Lender or such Lender Counterparty, in Dollars
or in any other currency, against any amount payable by such Guarantor under
this Guarantee which is not paid when due (regardless of whether such balances
are then due to such Guarantor), in which case it shall promptly notify such
Guarantor thereof; provided that the failure of the Administrative Agent, such
Lender, or such Lender Counterparty to give such notice shall not affect the
validity thereof.

Section 8.08          Formalities.  Each Guarantor waives presentment, notice of
dishonor, protest, notice of acceptance of this Guarantee or incurrence of any
Guaranteed Liability and any other formality with respect to any of the
Guaranteed Liabilities or this Guarantee.

Section 8.09          Limitations on Guarantee.  The provisions of the Guarantee
under this Article VIII are severable, and in any action or proceeding involving
any state corporate law, or any state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under this Guarantee would
otherwise be held or determined to be avoidable, invalid or unenforceable on
account of the amount of such  Guarantor’s liability under this Guarantee, then,
notwithstanding any other provision of this Guarantee to the contrary, the
amount of such liability shall, without any further action by the Guarantors,
the Administrative Agent, any Lender or any Lender Counterparty, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Guarantor’s  “Maximum Liability”). This
Section 8.09 with respect to the Maximum Liability of the Guarantors is intended
solely to preserve the rights of the Administrative Agent, Lenders and Lender
Counterparties hereunder to the maximum extent not subject to avoidance under
applicable law, and no Guarantor nor any other Person shall have any right or
claim under this Section 8.09 with respect to the Maximum Liability, except to
the extent necessary so that none of  the obligations of any Guarantor hereunder
shall not be rendered voidable under applicable law.

Section 8.10          Keepwell.

(a)           Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under this Agreement in respect of Swap Obligations
(provided,  however, that each Qualified ECP Guarantor shall only be liable
under this Section 8.10 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 8.10, or
otherwise under this Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 8.10 shall
remain in full force and effect until this Agreement is terminated, all
Obligations are paid in full (other than contingent obligations for which no
claim has been made) and all of the Lenders’ Commitments are terminated.  Each
Qualified ECP Guarantor intends that this Section





76

--------------------------------------------------------------------------------

 

 

8.10 constitute, and this Section 8.10 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Credit
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

(b)           Notwithstanding any other provisions of this Agreement or any
other Loan Document, Obligations guaranteed by any Guarantor, or secured by the
grant of any Lien by such Guarantor under any Security Document, shall exclude
all Excluded Swap Obligations of such Guarantor.

ARTICLE IX

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)           the Borrower shall fail to pay any principal of any Loan
(including any payments required under Section 2.11) or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in paragraph (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three (3)
Business Days;

(c)            any representation or warranty made or deemed made by or on
behalf of Borrower, any Restricted Subsidiary in or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any amendment or modification hereof or
waiver hereunder or in any Loan Document furnished pursuant to or in connection
with this Agreement or any amendment or modification thereof or waiver
hereunder, shall prove to have been incorrect in any material respect (without
duplication of any materiality qualifier contained therein) when made or deemed
made;

(d)           Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Section 6.02,  Section
6.03 (with respect to Borrower or any Restricted Subsidiary’s existence),
Section 6.05 (with respect to insurance), Section 6.08, or in Article VII;

(e)            Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in (i) this Agreement
(other than those specified in paragraph (a),  (b) or (d) of this Article) and
such failure shall continue unremedied for a period of thirty (30) days after
receipt of written notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Lender) or (ii) any other Loan
Document and such failure continues beyond the applicable period of grace (if
any) provided in such Loan Document;

(f)            Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
and such failure shall continue beyond the applicable grace period, if any;

(g)            any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause such Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this paragraph (g) shall not apply to (i) Indebtedness





77

--------------------------------------------------------------------------------

 

 

that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness and (ii) Indebtedness that becomes due as a
result of a change in law, tax regulation or accounting treatment so long as
such Indebtedness is paid when due;

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any  Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Borrower or any Restricted Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for thirty (30) days or an order or decree approving or
ordering any of the foregoing shall be entered;

(i)             Borrower or, any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in paragraph (g) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Borrower or any Restricted
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;

(j)            Borrower or any Restricted Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $125,000,000 (not covered by insurance reasonably expected
to provide payment therefor) shall be rendered against Borrower or any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged or unsatisfied for a period of thirty (30) consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of Borrower or
any Restricted Subsidiary to enforce any such judgment;

(l)             an ERISA Event shall have occurred that, in the opinion of the
Majority Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a liability of Borrower or
any Restricted Subsidiary in excess of $125,000,000;

(m)          the delivery by any Guarantor to the Administrative Agent of
written notice that a Guarantee under Article VIII has been revoked or is
otherwise declared invalid or unenforceable;

(n)           the Liens granted by any Credit Party under the Security Documents
shall become invalid in any material respect or any obligation of any Credit
Party under any Loan Document shall become invalid in any material respect and,
with respect to both of the foregoing, the same remains unremedied for thirty
(30) days after an executive officer of such Credit Party has actual knowledge
thereof, or the validity of such Liens or obligation shall be challenged by any
Credit Party in writing; or

(o)           a Change of Control shall occur;

then, and in every such event (other than an event with respect to Borrower or
any Restricted Subsidiary described in paragraph (h) or (i) of this Article),
and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Majority Lenders shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times:  (i) terminate the





78

--------------------------------------------------------------------------------

 

 

Aggregate Commitment, and thereupon the Aggregate Commitment shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
paragraph (h) or (i) of this Article, the Aggregate Commitment shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.  Without limiting the foregoing, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent, the Issuing Bank and each Lender may protect and enforce its rights under
this Agreement and the other Loan Documents by any appropriate proceedings,
including proceedings for specific performance of any covenant or agreement
contained in this Agreement or any other Loan Document, and the Administrative
Agent, the Issuing Bank and each Lender may enforce payment of any Obligations
due and payable hereunder or enforce any other legal or equitable right which it
may have under this Agreement, any other Loan Document, or under applicable law
or in equity.

In addition to any other rights and remedies granted to the Administrative Agent
and the Lenders in the Loan Documents, the Administrative Agent on behalf of the
Lenders may exercise all rights and remedies of a secured party under the New
York Uniform Commercial Code or any other applicable law.  Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Credit Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, or consent to the use by the Credit Parties of any cash collateral
arising in respect of the Collateral on such terms as the Administrative Agent
deems reasonable, and/or may forthwith sell, lease, assign give an option or
options to purchase or otherwise dispose of and deliver, or acquire by credit
bid on behalf of the Lenders, the Collateral or any part thereof (or contract to
do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any Lender or elsewhere, upon such terms and conditions as it may deem advisable
and at such prices as it may deem best, for cash or on credit or for future
delivery, all without assumption of any credit risk. The Administrative Agent or
any Lender shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and
released.  Each Grantor further agrees, at the Administrative Agent’s request,
to assemble the Collateral and make it available to the Administrative Agent at
places which the Administrative Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere.  The Administrative Agent shall apply the net
proceeds of any action taken by it pursuant to this Article IX, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any
other way relating to the Collateral or the rights of the Administrative Agent
and the Lenders hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the obligations of the Loan
Parties under the Loan Documents, in such order as the Administrative Agent may
elect, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including Section 9-615(a)(3) of the New York Uniform Commercial Code, need the
Administrative Agent account for the surplus, if any, to any Credit Party.  To
the extent permitted by applicable law, each Credit Party waives all claims,
damages and demands it may acquire against the Administrative Agent or any
Lender arising out of the exercise by them of any rights hereunder.  If any





79

--------------------------------------------------------------------------------

 

 

notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least ten
(10) days before such sale or other disposition.

ARTICLE X

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Credit Party or other Affiliate thereof as if
it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Majority Lenders or Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 11.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Credit Party that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Majority Lenders or the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 11.02) or in the absence of its
own gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by a Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document, or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.  No Person identified as a syndication agent,
co-documentation agent or an arranger, in each case, in its respective capacity
as such, shall have any responsibilities or duties, or incur any liability,
under this Agreement or the other Loan Documents.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected





80

--------------------------------------------------------------------------------

 

 

by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time upon
notice to the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Majority Lenders shall have the right, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed), to
appoint a successor; provided that no consent of the Borrower shall be required
if any Default has occurred and is continuing.  If no successor shall have been
so appointed by the Majority Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 11.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender and the Issuing Bank hereby authorize the Administrative Agent to
release any Collateral that is permitted to be sold or released pursuant to the
terms of the Loan Documents.  Each Lender and the Issuing Bank hereby authorize
the Administrative Agent to execute and deliver to the Borrower, at the
Borrower’s sole cost and expense, any and all releases of Liens, termination
statements, assignments or other documents reasonably requested by the Borrower
in connection with any sale or other disposition of Collateral to the extent
such sale or other disposition is permitted by the terms of Section 7.05 or is
otherwise authorized by the terms of the Loan Documents. Each Lender and the
Issuing Bank hereby authorize the Administrative Agent to subordinate Liens on
any property or assets granted to or held by the Administrative Agent under any
Loan Document to the holder of any Lien on such property or assets that
constitutes a Permitted Lien of the type described in clause (h) of the
definition thereof.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent, any arranger of this credit facility or any amendment thereto or any
other Lender and their respective Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder.  Each Lender shall, independently and without reliance upon the
Administrative Agent, any arranger of this credit facility or any amendment
thereto or any other Lender and their respective Related Parties and based on
such documents and information (which may contain material, non-public
information within the meaning of the





81

--------------------------------------------------------------------------------

 

 

United States securities laws concerning the Borrower and its Affiliates) as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any related
agreement or any document furnished hereunder or thereunder and in deciding
whether or to the extent to which it will continue as a Lender or assign or
otherwise transfer its rights, interests and obligations hereunder.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions, or (b) at any other sale, foreclosure
or acceptance of collateral in lieu of debt conducted by (or with the consent or
at the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law.  In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid by the Administrative Agent at the
direction of the Required Lenders on a ratable basis (with Obligations with
respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that shall vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for  the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase).  In connection with any such bid (i) the Administrative Agent shall
be authorized to form one or more acquisition vehicles and to assign any
successful credit bid to such acquisition vehicle or vehicles (ii) each of the
Secured Parties’ ratable interests in the Obligations which were credit bid
shall be deemed without any further action under this Agreement to be assigned
to such vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle  and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties  pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action.  Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.





82

--------------------------------------------------------------------------------

 

 

ARTICLE XI

Miscellaneous

Section 11.01        Notices.

(a)          Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i)             if to the Borrower or any other Credit Party, to Antero
Resources Corporation, 1615 Wynkoop St., Denver, Colorado 80202, Attention: Glen
Warren, President and Chief Financial Officer, Telecopy No. (303) 357-7315;

(ii)            if to the Administrative Agent or Issuing Bank, to JPMorgan
Chase Bank, N.A., Mail Code IL1-0010, 10 South Dearborn, Chicago, Illinois,
60603-2003, Telecopy No.: (312) 385-1544, Attention: [Lillian Arroyo], with a
copy to JPMorgan Chase Bank, N.A., Mail Code TX2-S038, 1125 17th Street, Floor
2, Denver, Colorado 80202, Telecopy No. (832) 487-1765, Attention:  Ryan
Fuessel;

(iii)           if to a syndication agent or co-documentation agent, to it at
its address (or telecopy number) set forth in its Administrative Questionnaire;
and

(iv)          if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)          Notices and other communications to the Lenders and any Issuing
Bank hereunder may be delivered or furnished by using Electronic Systems
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.





83

--------------------------------------------------------------------------------

 

 

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

(d)          Electronic Systems.

(i)             Borrower agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii)            Any Electronic System used by the Administrative Agent is
provided “as is” and “as available.”  The Agent Parties do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Agent Parties
have any liability to the Borrower or the other Credit Parties, any Lender, the
Issuing Bank or any other Person or entity for damages of any kind, including
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of the Borrower’s,
any Credit Party’s, or the Administrative Agent’s transmission of communications
through an Electronic System.  “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Credit Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or any Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.

Section 11.02        Waivers; Amendments.

(a)           No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b)           Subject to paragraph (c) below, neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Credit Parties and the
Majority Lenders or by the Credit Parties and the Administrative Agent with the
consent of the Majority Lenders; provided that no such agreement shall (1) amend
or waive any of the conditions specified in Article V without the written
consent of each Lender (provided that the Administrative Agent may in its
discretion withdraw any request it has made under Section 5.01(n)), (2) increase
the Borrowing Base without the written consent of each Lender, (3) increase the
Applicable





84

--------------------------------------------------------------------------------

 

 

Percentage of any Lender or increase the Commitment of any Lender without the
written consent of such Lender, (4) increase the Maximum Facility Amount without
the written consent of each Lender, (5) reduce the principal amount of any Loan
or LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(6) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of the Aggregate Commitment, without the written
consent of each Lender affected thereby (it being understood that any waiver of
a mandatory prepayment of the Loans or a mandatory reduction of the Commitments
shall not constitute a postponement or waiver of a scheduled payment or date of
expiration), (7) change Section 2.18(b) or Section 2.18(c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (8) except in connection with any Dispositions
permitted in Section 7.05, release any Credit Party from its obligations under
the Loan Documents or release any of the Collateral without the written consent
of each Lender, (9) change any of the provisions of this Section or the
definition of “Majority Lenders”,  “Super-Majority Lenders” or “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, or (10) amend this Section 11.02 without the consent of each
Lender; provided further that no such agreement shall (x) amend, modify or
otherwise affect the rights or duties of the Administrative Agent or the Issuing
Bank hereunder without the prior written consent of the Administrative Agent or
the Issuing Bank, as the case may be or (y) change any of the provisions of
Section 2.20 without the prior written consent of the Administrative Agent and
the Issuing Bank.

(c)            if the Administrative Agent and the Borrower acting together
identify any ambiguity, omission, mistake, typographical error or other defect
in any provision of this Agreement or any other Loan Document, then the
Administrative Agent and the Borrower shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.

Section 11.03        Expenses; Indemnity; Damage Waiver.

(a)           The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during  any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)           THE CREDIT PARTIES SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES,





85

--------------------------------------------------------------------------------

 

 

CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE
FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY
OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR
RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY
OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE
USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY
SUBSIDIARY, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR
ANY SUBSIDIARY, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO.  THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE IN ANY WAY OR TO
ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT
LIABILITY OR CAUSED, IN WHOLE OR IN PART BY ANY NEGLIGENT ACT OR OMISSION OF ANY
KIND BY ANY INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.  FOR THE AVOIDANCE OF
DOUBT, WITH RESPECT TO THE FOREGOING PROVISO “ANY INDEMNITEE” MEANS ONLY THE
INDEMNITEE OR INDEMNITEES, AS THE CASE MAY BE, THAT ARE DETERMINED BY SUCH COURT
TO HAVE BEEN GROSSLY NEGLIGENT OR TO HAVE ENGAGED IN WILLFUL MISCONDUCT AND NOT
ANY OTHER INDEMNITEE.

(c)            To the extent that any Credit Party fails to pay any amount
required to be paid by it to the Administrative Agent or the Issuing Bank under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage of such unpaid amount with respect to amounts to be paid
to the Issuing Bank and such Lender’s Applicable Percentage of such unpaid
amount with respect to amounts to be paid to the Administrative Agent (in each
case, determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or the Issuing
Bank in its capacity as such.

(d)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE CREDIT PARTIES
SHALL NOT ASSERT, AND HEREBY WAIVE, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE
PROCEEDS THEREOF.





86

--------------------------------------------------------------------------------

 

 

 

(e)            All amounts due under this Section shall be payable not later
than ten (10) days after written demand therefor.

Section 11.04        Successors and Assigns.

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by such Credit
Party without such consent shall be null and void) and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)           (i)  Subject to the conditions set forth in paragraph (ii) below,
any Lender may assign to one or more assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:

(A)           the Borrower; provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, a Federal
Reserve Bank or any other central bank, an Approved Fund or, if any Event of
Default has occurred and is continuing, any other assignee;

(B)           the Administrative Agent; and

(C)           the Issuing Bank.

(ii)          Assignments shall be subject to the following additional
conditions:

(A)           except in the case of an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if any Event of Default has occurred
and is continuing;

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of such Lender’s Commitment and such Lender’s Loans under this
Agreement;

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and





87

--------------------------------------------------------------------------------

 

 

Assumption are participants), together with a processing and recordation fee of
$3,500; and

(D)           the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the
Credit Parties and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 11.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its  Lender Parent, (c) a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof or (d)  the Borrower or any of its Affiliates; provided that, such
holding company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000 and a significant part of its activities consist
of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business.

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15,  2.16,  2.17 and 9.03).  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 9.04 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section.

(iv)          The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent, the Issuing Bank and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to





88

--------------------------------------------------------------------------------

 

 

the contrary.  The Register shall be available for inspection by the Borrower,
the Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(v)           Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants), the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e),  2.07(b),  2.18(d) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c)            Any Lender may, without the consent of the Borrower, the
Administrative Agent, or an Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”), other than an Ineligible Institution,
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.02(b) that affects such
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.15,  Section 2.16, and Section 2.17 (subject to the
requirements and limitations therein, including the requirements under Section
2.17(f) and (g) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender and the
information and documentation required under Section 2.17(g) will be delivered
to the Borrower and the Administrative Agent)) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.19(b) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in





89

--------------------------------------------------------------------------------

 

 

any Commitments, Loans, Letters of Credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

Section 11.05        Survival.  All covenants, agreements, representations and
warranties made by the Credit Parties herein and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Aggregate Commitment has not
expired or terminated.  The provisions of Section 2.15,  Section 2.16,  Section
2.17,  Section 11.03,  Section 11.12 and Article X shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Aggregate Commitment or the termination of this
Agreement or any provision hereof.

Section 11.06        Counterparts; Integration; Effectiveness, Electronic
Execution.

(a)           This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and any separate letter agreements with respect to
fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  Except as provided in Section
5.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement.

(b)           Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page





90

--------------------------------------------------------------------------------

 

 

shall be effective as delivery of a manually executed counterpart of this
Agreement.  The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any  document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.

Section 11.07        Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 11.08        Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of any Credit Party now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section and Section 8.07 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

Section 11.09        GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a)           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THEREOF.

(b)           EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, CITY OF NEW
YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.





91

--------------------------------------------------------------------------------

 

 

(c)            EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.01.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

Section 11.10        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.11       Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 11.12        Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority having
jurisdiction over any Lender or any self-regulatory authority or agency
possessing investigative powers and the ability to sanction members for
non-compliance, (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction or other
transaction (under which payments are to be made) relating to the Credit Parties
and their obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis from a source other
than a Credit Party.  For the purposes of this Section, “Information” means all
information received from any Credit Party relating to any Credit Party or its
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by any Credit Party and other information pertaining to this





92

--------------------------------------------------------------------------------

 

 

Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry; provided that, in the
case of information received from any Credit Party after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 11.13        Material Non-Public Information.

(a)           EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
11.12 FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND  ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(b)           ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE CREDIT
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

Section 11.14        Release of Collateral and Guarantee Obligations.

(a)           The Lenders hereby irrevocably agree that the Liens granted to the
Administrative Agent by the Credit Parties on any Collateral shall be
automatically released (i) in full, as set forth in clauses (b) or (c) below,
(ii) upon the Disposition of such Collateral (including as part of or in
connection with any other Disposition permitted hereunder) to any Person other
than another Credit Party, to the extent such Disposition is made in compliance
with the terms of this Agreement (and the Administrative Agent may rely
conclusively on a certificate to that effect provided to it by any Credit Party
upon its reasonable request without further inquiry), (iii) to the extent such
Collateral is comprised of property leased to a Credit Party, upon termination
or expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Majority Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 11.02), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under any Guarantee and (vi) as required by the Administrative Agent to effect
any Disposition of Collateral in connection with any exercise of remedies of the
Administrative Agent pursuant to the Security Documents. Any such release shall
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those being released) upon (or obligations (other than those being
released) of the Credit Parties in respect of) all interests retained by the
Credit Parties, including the proceeds of any Disposition, all of which shall
continue to constitute part of the Collateral except to the extent otherwise
released in accordance with the provisions of the Loan Documents.  Additionally,
the Lenders hereby irrevocably agree that the Guarantors shall be released from
the Guarantees upon consummation of any transaction permitted hereunder
resulting in such Subsidiary ceasing to constitute a Restricted Subsidiary.  The
Lenders hereby authorize the Administrative





93

--------------------------------------------------------------------------------

 

 

Agent to execute and deliver any instruments, documents, and agreements
necessary or desirable to evidence and confirm

(b)           Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations (other than any (i) Lender Hedging
Obligations, (ii) Cash Management Obligations, and (iii) any contingent or
indemnification obligations not then due) have been paid in full, all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding that is not Cash Collateralized or back-stopped, upon request of the
Borrower, the Administrative Agent shall (without notice to, or vote or consent
of, any Secured Party) take such actions as shall be required to release its
security interest in all Collateral, and to release all obligations under any
Loan Document, whether or not on the date of such release there may be any (i)
Lender Hedging Obligations, (ii) Cash Management Obligations, and (iii) any
contingent or indemnification obligations not then due. Any such release of
Obligations shall be deemed subject to the provision that such Obligations shall
be reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made.

(c)            Notwithstanding anything to the contrary contained herein or any
other Loan Document, upon the Borrower’s election to enter into an Investment
Grade Period pursuant to Section 11.15 and delivery of the written notice
contemplated therein, the Administrative Agent shall (without notice to, or vote
or consent of, any Secured Party) take such actions as shall be required to
release its security interest in all Collateral, and to release all obligations
under any Security Document.

Section 11.15        Investment Grade Election.

(a)           At any time that is not an Investment Grade Period, on any date on
which the Borrower has either (i) an unsecured rating from Moody’s of Baa3 or
better or (ii) an unsecured rating from S&P of BBB- or better, the Borrower may
provide written notice to the Administrative Agent of its election to enter into
an Investment Grade Period, together with a certificate of an Authorized Officer
of the Borrower confirming that (A) no Event of Default exists, (B) the release
of the Security Documents securing the Obligations does not violate the terms of
any Secured Hedge Agreement or Secured Cash Management Agreement, and (C) no
Hedging Contracts (including the Secured Hedge Agreements) or agreements for
Cash Management Obligations (including any Secured Cash Management Agreements)
of the Borrower and its Restricted Subsidiaries are otherwise secured (except to
the extent secured by a Permitted Lien), which Investment Grade Period will
commence upon the Administrative Agent’s receipt of such notice.

(b)           At any time during an Investment Grade Period, the Borrower may
provide notice to the Administrative Agent of its election to exit such
Investment Grade Period, which Investment Grade Period will end upon the
Administrative Agent’s receipt of such notice.

Section 11.16        Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not





94

--------------------------------------------------------------------------------

 

 

above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

Section 11.17       USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.

Section 11.18        Existing Credit Agreement.  Upon the Effective Date: (i)
all loans, letters of credit, and other Indebtedness, obligations and
liabilities outstanding under the Existing Credit Agreement on such date shall
continue to constitute Loans, Letters of Credit and other Indebtedness,
obligations and liabilities under this Agreement, (ii) the execution and
delivery of this Agreement or any of the Loan Documents hereunder shall not
constitute a novation, refinancing or any other fundamental change in the
relationship among the parties and (iii) the Loans, Letters of Credit, and other
Indebtedness, obligations and liabilities outstanding hereunder, to the extent
outstanding under the Existing Credit Agreement immediately prior to the date
hereof, shall constitute the same loans, letters of credit, and other
Indebtedness, obligations and liabilities as were outstanding under the Existing
Credit Agreement.  Notwithstanding the foregoing, each of the Credit Parties
hereby acknowledges that any Indebtedness, obligations and liabilities which by
the terms of the Existing Credit Agreement expressly survive the termination,
cancellation or replacement of the Existing Credit Agreement constitute
Indebtedness, obligations and liabilities of the Credit Parties under this
Agreement.

Section 11.19       Reaffirmation and Grant of Security Interest.  Except as
provided in Section 11.19, each Credit Party hereby (i) confirms that each
Security Document (as defined in the Existing Credit Agreement) to which it is a
party or is otherwise bound and all assets, property and interests encumbered
thereby will continue to guarantee or secure, as the case may be, to the fullest
extent possible in accordance with the Loan Documents, the payment and
performance of all Obligations and Guaranteed Liabilities under this Agreement
and the Secured Obligations and Secured Indebtedness (as each such term is
defined in the Security Documents) under the Security Documents, and (ii) grants
to the Administrative Agent for the benefit of the Secured Parties a continuing
Lien on and security interest in and to such Credit Party’s right, title and
interest in, to and under all Collateral as collateral security for the prompt
payment and performance in full when due of the Obligations and Guaranteed
Liabilities under this Agreement and the Secured Obligations and Secured
Indebtedness under the Security Documents (whether at stated maturity, by
acceleration or otherwise) in accordance with the terms thereof.

Section 11.20       Reallocation of Commitments and Loans.  The Lenders
(including the Departing Lenders) party to the Existing Credit Agreement have
agreed among themselves to reallocate their respective Commitments (as defined
in the Existing Credit Agreement) as contemplated by this Agreement.  On the
Effective Date and after giving effect to such reallocation and adjustment of
the Aggregate Commitment, the Commitment and Applicable Percentage of each
Lender shall be as set forth on Schedule 1.01 and each Lender shall own its
Applicable Percentage of the outstanding Loans.  The reallocation and adjustment
to the Commitments of each Lender as contemplated by this Section 11.18 shall be
deemed to have been consummated pursuant to the terms of the Assignment and
Assumption attached as Exhibit A hereto as if each of the Lenders had executed
an Assignment and Assumption with respect to such reallocation and
adjustment.  Borrower and the Administrative Agent hereby consent to such
reallocation and adjustment of the Commitments.  The Administrative Agent hereby
waives the $3,500 processing and recordation fee set forth in Section
11.04(b)(ii)(C) with respect to the assignments and reallocations of the
Commitments contemplated by this Section 11.18.  To the extent requested by any
Lender, and in accordance with Section 2.16, the Borrower shall pay to such
Lender, within the time period prescribed by Section 2.16, any amounts required
to be paid by the Borrower under Section 2.16 in the event the payment





95

--------------------------------------------------------------------------------

 

 

of any principal of any Eurodollar Loan or the conversion of any Eurodollar Loan
other than on the last day of an Interest Period applicable thereto is required
in connection with the reallocation contemplated by this Section 11.18.

Section 11.21       Flood Insurance Regulation.  Notwithstanding any provision
in any Mortgage to the contrary, in no event is any Building (as defined in the
applicable Flood Insurance Regulation) or Manufactured (Mobile) Home (as defined
in the applicable Flood Insurance Regulation) included in the definition of
“Mortgaged Properties” and no such Building or Manufactured (Mobile) Home shall
be encumbered by any Mortgage.  As used herein, “Flood Insurance Regulations”
shall mean (i) the National Flood Insurance Act of 1968 as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Disaster Protection Act
of 1973 as now or hereafter in effect or any successor statue thereto, (iii) the
National Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as
the same may be amended or recodified from time to time, and (iv) the Flood
Insurance Reform Act of 2004 and any regulations promulgated thereunder.

Section 11.22       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)             a reduction in full or in part or cancellation of any such
liability;

(ii)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)           the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature pages follow]

 

 



96

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

 

BORROWER:

 

 

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Senior Vice President and Treasurer

 

 

 

 

 

RESTRICTED SUBSIDIARIES:

 

 

 

 

 

MONROE PIPELINE LLC

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Senior Vice President and Treasurer

 





SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, Issuing Bank and a Lender

 

 

 

 

 

By:

/s/ David Morris

 

Name:

David Morris

 

Title:

Authorized Officer

 





SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

 

 

 

 

WELLS FARGO BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Suzanne Ridenhour

 

Name:

Suzanne Ridenhour

 

Title:

Director

 





SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

 

 

 

 

CREDIT AGRICOLE CORPORATE AND

 

INVESTMENT BANK

 

as a Lender

 

 

 

 

 

By:

/s/ David Gurghigian

 

Name:

David Gurghigian

 

Title:

Managing Director

 

 

 

 

By:

/s/ Nimisha Srivastav

 

Name:

Nimisha Srivastav

 

Title:

Director

 

 





SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

 

 

 

 

CITIBANK, N.A.

 

as a Lender

 

 

 

 

 

By:

/s/ Phil Ballard

 

Name:

Phil Ballard

 

Title:

Vice President

 





SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

 

 

 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Sydney G. Dennis

 

Name:

Sydney G. Dennis

 

Title:

Director

 





SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Matthew Brice

 

Name:

Matthew Brice

 

Title:

Vice President

 





SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

 

 

 

 

TORONTO DOMINION (NEW YORK) LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Elisa Pileggi

 

Name:

Elisa Pileggi

 

Title:

Authorized Signatory

 





SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

 

 

 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Cassandra M. Lucas

 

Name:

Cassandra M. Lucas

 

Title:

Portfolio Manager

 





SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

 

 

 

 

BMO HARRIS BANK N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Kevin Utsey

 

Name:

Kevin Utsey

 

Title:

Director

 





SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ John C. Lozano

 

Name:

John C. Lozano

 

Title:

Vice President

 

 





SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Nupur Kumar

 

Name:

Nupur Kumar

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Christopher Zybrick

 

Name:

Christopher Zybrick

 

Title:

Authorized Signatory

 





SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA

 

as a Lender

 

 

 

 

 

By:

/s/ Alan Dawson

 

Name:

Alan Dawson

 

Title:

Director

 





SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

 

 

 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

/s/ Greg Krablin

 

Name:

Greg Krablin

 

Title:

Vice President

 





SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

 

 

 

 

CANADIAN IMPERIAL BANK OF

 

COMMERCE, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Trudy Nelson

 

Name:

Trudy Nelson

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Richard Antl

 

Name:

Richard Antl

 

Title:

Authorized Signatory

 

 





SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

 

 

 

 

ABN AMRO CAPITAL USA LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Darrell Holley

 

Name:

Darrell Holley

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ David Montgomery

 

Name:

David Montgomery

 

Title:

Managing Director

 





SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

 

 

 

 

PNC BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Denise S. Davis

 

Name:

Denise S. Davis

 

Title:

Vice President

 





SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

By:

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 





SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Greg M. Hall

 

Name:

Greg M. Hall

 

Title:

Vice President

 





SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

 

 

 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Gabriela Azcarate

 

Name:

Gabriela Azcarate

 

Title:

Vice President

 





SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

 





SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

 

 

 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Benjamin L. Brown

 

Name:

Benjamin L. Brown

 

Title:

Director

 

 





SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

 

 

 

 

NATIXIS, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Kenyatta Gibbs

 

Name:

Kenyatta Gibbs

 

Title:

Director

 

 

 

 

By:

/s/ Brice Le Foyer

 

Name:

Brice Le Foyer

 

Title:

Director

 





SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

 

 

 

 

DNB CAPITAL LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ James Grubb

 

Name:

James Grubb

 

Title:

Vice President

 

 

 

 

By:

/s/ Jill Ilski

 

Name:

Jill Ilski

 

Title:

Vice President

 





SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

 

 

 

 

ING CAPITAL LLC

 

as a Lender

 

 

 

 

 

By:

/s/ Juli Bieser

 

Name:

Juli Bieser

 

Title:

Managing Director

 

 

 

 

By:

/s/ Charles Hall

 

Name:

Charles Hall

 

Title:

Managing Director

 

 



SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

 

1.  Assignor:

______________________________

 

 

2.  Assignee:

______________________________

 

[and is an Affiliate/Approved Fund of [identify Lender]]

 

 

3.  Borrower:

Antero Resources Corporation

 

 

4.  Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

5.  Credit Agreement:

Fifth Amended and Restated Credit Agreement dated as of October 26, 2017 among
Antero Resources Corporation, as Borrower, certain Subsidiaries of the Borrower,
as Guarantors, the Lenders parties thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent

 

 

6.  Assigned Interest:

 

 

 

 

 

 

 

 

Aggregate
Commitment/
Loans for all Lenders

Amount of
Commitment/
Loans Assigned

Maximum Facility
Amount

Amount of
Maximum Facility
Amount Assigned

Applicable
Percentage of
Commitment/Loans/
Maximum Facility Amount

$

$

$

$

%

$

$

$

$

%

$

$

$

$

%

 





 

--------------------------------------------------------------------------------

 

 

Effective Date:   _____________ ___, 201__

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

 

 

 

    

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[Consented to and] Accepted:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

as Administrative Agent and Issuing Bank

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[Consented to:]

 

 

 

 

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 



EXHIBIT A - 2

--------------------------------------------------------------------------------

 

 

ANNEX 1

Fifth Amended and Restated Credit Agreement dated as of October 26, 2017 among
Antero Resources Corporation, as Borrower, certain Subsidiaries of the Borrower,
as Guarantors, the Lenders party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.           Representations and Warranties.

1.1       Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any Subsidiary or Affiliates or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by the Borrower, any
Subsidiary or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2.       Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 



ANNEX 1 A - 1

--------------------------------------------------------------------------------

 

 

EXHIBIT B

OPINION OF COUNSEL FOR THE BORROWER

(See attached)

 

 



EXHIBIT B - 1

--------------------------------------------------------------------------------

 

 

October 26, 2017

 

 

Each of the Addressees Listed in

the Attached Schedule I

 

RE:$4,750,000,000 Credit Facility

 

Ladies and Gentlemen:

 

We have acted as counsel for Antero Resources Corporation, a corporation
organized under the laws of the State of Delaware (the “Borrower”), and Monroe
Pipeline LLC, a limited liability company organized under the laws of the State
of Delaware (the “Guarantor”, together with the Borrower, the “Opinion Parties”,
and each individually an “Opinion Party”), in connection with the transactions
contemplated by that certain Fifth Amended and Restated Credit Agreement, dated
as of October 26, 2017 (the “Agreement”), among the Opinion Parties, JPMorgan
Chase Bank, N.A., as Administrative Agent, and the other Agents and Lenders from
time to time party thereto.  This opinion letter is furnished to you pursuant to
Section 5.01(b) of the Agreement.  Unless otherwise defined herein (including
the Schedules hereto), capitalized terms used herein have the meanings assigned
to such terms in the Agreement.  Other terms that are defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York (the
“New York UCC”) have the same meaning when used herein unless otherwise
indicated by the context in which such terms are so used.  Unless otherwise
indicated, references to the “UCC” shall mean (i) with respect to the validity,
creation or attachment of a security interest, the New York UCC and (ii) with
respect to the perfection of a security interest, the Uniform Commercial Code as
in effect on the date hereof in the jurisdiction of incorporation or formation
of the relevant Opinion Party.

 

In rendering the opinions set forth below, we have reviewed an execution copy of
the following documents and instruments:

 

(i)the Agreement; 

 

(ii)the Notes, dated as of October 26, 2017, executed by the Borrower in the
favor of each respective Lender referenced therein (the “Notes”);

(iii)the Fifth Amended and Restated Security Agreement, dated as of October 26,
2017 by the Borrower in favor of the Administrative Agent (the “Security
Agreement”);

(iv)the Second Amended and Restated Trademark Security Agreement, dated as of
October 26, 2017 by Borrower in favor of the Administrative Agent (the
“Trademark Security Agreement”);

(v)the Fourth Amended and Restated Pledge and Security Agreement, dated as of
October 26, 2017 by the Borrower in favor of the Administrative Agent (the
“Pledge Agreement, and together with the Security Agreement and the Trademark
Security Agreement, the “Security Agreements”);

(vi)unfiled copies of the UCC-1 Financing Statement (the “Financing Statements”)
referred to on Schedule II hereto in connection with the Security Agreement or
Pledge Agreement, as applicable; and

(viii)for each Opinion Party, the organizational documents listed on Schedule
III (the “Organizational Documents”).

 

The documents listed in clauses (i) through (v) above are referred to herein as
the “Opinion Documents”.  The Opinion Documents and the Organizational Documents
are referred to herein as the “Transaction Documents.”

 

In rendering the opinions set forth below, we have reviewed such other records,
certificates and documents as we have deemed appropriate for the purposes of
such opinions. As to any facts material to our opinions, we have made no
independent investigation of such facts and have relied, to the extent that we
deem such reliance proper, upon statements of public officials and officers or
other representatives of the Opinion Parties and on the representations and
warranties set forth in the Transaction Documents.

 



 

--------------------------------------------------------------------------------

 

 

In rendering the opinions expressed below, we have assumed the legal capacity of
all natural persons, the genuineness of all signatures, the authenticity of all
documents submitted to us as originals, and the conformity to authentic original
documents of all documents submitted to us as copies, which assumptions we have
not independently verified.  In addition, with your permission and without
independent investigation, we have made the following assumptions:

 

(i)Each party to the Transaction Documents (each such party, a “Transaction
Party”) is a corporation, partnership, limited liability company or other entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization (except that we have not made such assumptions
with respect to the Opinion Parties to the extent of our opinion in paragraph 1
below);  

 

(ii)Each Transaction Party has full power and authority (corporate, partnership,
limited liability company or otherwise) to execute, deliver and perform its
obligations under the Transaction Documents to which it is a party (except that
we have not made such assumptions with respect to the Opinion Parties to the
extent of our opinion in paragraph 2 below);

(iii)Each Transaction Document has been duly executed and delivered by each
Transaction Party that is a party thereto (except that we have not made such
assumption with respect to the Opinion Parties to the extent of our opinion in
paragraph 4 below);

(iv)The execution, delivery and performance by each Transaction Party of the
Transaction Documents to which it is a party have been duly authorized by all
necessary entity action (corporate, partnership, limited liability company or
otherwise) and do not contravene the constitutive documents of such Transaction
Party (except that we have not made such assumption with respect to the Opinion
Parties to the extent of our opinions in paragraphs 3 and 6 below);

(v)The execution, delivery and performance by each Transaction Party of the
Transaction Documents to which it is a party do not conflict with or result in
the breach of any document or instrument binding on it (except that as to the
Opinion Parties, we have not made such assumption with respect to the
Organizational Documents, to the extent of our opinions in paragraph 6 below);

(vi)The execution, delivery and performance by each Transaction Party of the
Transaction Documents to which it is a party do not contravene any provision of
any law, rule, regulation, order, validation, writ, judgment, injunction,
decree, determination or award applicable to any of them (except that we have
not made such assumption with respect to Applicable Laws (as defined in
paragraph 7 below) applicable to the Opinion Parties, to the extent of our
opinion in paragraph 7 below);

(vii)No authorization, approval, consent, order, validation, license, franchise,
permit or other action by, and no notice to or filing, recording or registration
with, any Governmental Authority or any other third party is required for the
due execution, delivery and performance by each Transaction Party of the
Transaction Documents to which it is a party that has not been duly obtained or
made and that is not in full force and effect (except that we have not made such
assumption with respect to Governmental Approvals (as defined in paragraph 8
below) required to be obtained or taken by the Opinion Party to the extent of
our opinion in paragraph 8 below);

(viii)The Transaction Documents constitute the valid, binding and enforceable
obligations of each party thereto (except that we have not made such assumption
with respect to the Opinion Parties to the extent of our opinion in paragraph 5
below); and

(ix)The laws of any jurisdiction other than the laws that are the subject of
this opinion letter do not affect the terms of the Transaction Documents or the
opinions rendered herein.

 

 

Based upon the foregoing, and subject to the assumptions, qualifications,
exceptions and limitations set forth herein, it is our opinion that:



 

--------------------------------------------------------------------------------

 

 

 

1.



Each Opinion Party is validly existing and in good standing as a corporation or
limited liability company under the laws of the State of Delaware.

2.



Each Opinion Party has the corporate or limited liability company power and
authority to execute and deliver each Opinion Document to which it is a party
and to perform its obligations thereunder.

3.



The execution and delivery by each Opinion Party of each Opinion Document to
which it is a party and the performance by each such Opinion Party of its
obligations thereunder have been duly authorized by all requisite corporate
action, as applicable, on the part of each such Opinion Party.

4.



Each Opinion Document to which any Opinion Party is a party has been duly
executed and delivered by each such Opinion Party.

5.



Under the laws of the State of New York, each Opinion Document to which any
Opinion Party is a party constitutes the legal, valid and binding obligation of
such Opinion Party enforceable against such Opinion Party in accordance with its
terms.

6.



The execution and delivery by each Opinion Party of each Opinion Document to
which it is a party do not, and the performance by each Opinion Party of its
obligations thereunder will not violate the Organizational Documents of such
Opinion Party.

7.



The execution and delivery by each Opinion Party of each Opinion Document to
which it is a party does not, and the performance by such Opinion Party of its
obligations thereunder will not, result in any violation by such Opinion Party
of any Applicable Laws (as defined below).

“Applicable Laws” means (a) the General Corporation Law of the State of
Delaware, and (b) those laws, rules and regulations of the State of New York and
the United States of America and the rules and regulations adopted thereunder,
which, in our experience, are normally applicable to transactions of the type
contemplated by the Opinion Documents.  Furthermore, the term “Applicable Laws”
does not include, and we express no opinion with regard to any: (a) any New York
or federal law, rule or regulation relating to (i) pollution or protection of
the environment, (ii) zoning, land use, building or construction, (iii)
occupational, safety and health or other similar matters or (iv) labor and
employee rights and benefits, including, without limitation, the Employment
Retirement Income Security Act of 1974, as amended; (v) state or federal laws
and regulations regarding the regulation of energy or utilities; (vi) antitrust
and trade regulation laws; (vii) tax; (viii) securities, including without
limitation, the Investment Company Act of 1940, as amended ; (ix) corrupt
practices, including, without limitation, the Foreign Corrupt Practices Act of
1977; (x) copyrights, patents and trademarks; (xi) communication,
telecommunication or similar matters; (xii) the USA Patriot Act of 2001 and the
rules, regulations and policies promulgated thereunder, or any foreign assets
control regulations of the United States Treasury Department or any enabling
legislation or orders relating thereto; and (xiii) the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010; and (b) any laws, rules or
regulations of any county, municipality or similar political subdivision or any
agency or instrumentality thereof.

8.



No Governmental Approval (as defined below) which has not been obtained or taken
and is not in full force and effect, is required to be obtained or taken by any
Opinion Party to authorize, or is required in connection with, the execution,
delivery or performance of any of the Opinion Documents by any Opinion Party
except: (a) the filing of the Financing Statements in the filing offices set
forth in paragraph 10 hereof; and (b) Governmental Approvals not required to
consummate the transactions occurring on the date hereof but required to be
obtained or made after the date of this opinion letter to enable the Opinion
Parties to comply with requirements of Applicable Law including those required
to maintain existence and good standing of the Opinion Parties.

“Governmental Approvals” means any consent, approval, license, authorization or
validation of, or filing, recording or registration with, any Governmental
Authority pursuant to any Applicable Laws (as defined in paragraph 7 above).

9.



The provisions of the Security Agreements are effective to create in favor of
the Administrative Agent to secure the Obligations, a valid security interest in
all of each Opinion Party’s right, title and interest in and to that portion of
the Collateral (as defined in the Security Agreement and the Pledge Agreement)
in which a

 

--------------------------------------------------------------------------------

 

 

security interest may be created under Article 9 of the New York UCC without
giving effect to the laws referred to in Section 9-201 thereof (the “Article 9
Collateral”).

10.



To the extent that the filing of a financing statement can be effective to
perfect a security interest in the Article 9  Collateral under the Uniform
Commercial Code as in effect in the State of Delaware (the “Delaware UCC”),  the
security interest in favor of the Administrative Agent in that portion of the
Article 9  Collateral described in the Financing Statements will be perfected
upon the proper filing of such Financing Statement in the office of the
Secretary of State of the State of Delaware.  For purposes of our opinion set
forth in this paragraph 10, we have based such opinion solely on our review of
the generally available compilations of Article 9 of the Delaware UCC as in
effect on the date hereof and we have not reviewed any other laws of the State
of Delaware or retained or relied on any opinion or advice of Delaware counsel. 

 

11.



No Opinion Party is, or is required to be registered as, an “investment company”
under the Investment Company Act of 1940, as amended.

 

12. We call to your attention the fact that the Opinion Documents select the
internal laws of the State of New York as the governing law except, with respect
to the Security Agreement, Trademark Security Agreement and Pledge Agreement,
where the laws of another jurisdiction govern perfection and the effect of
perfection or non-perfection.  It is our opinion that a federal or state court
sitting in New York should honor the parties’ choice of the internal laws of the
State of New York as the law applicable to the Opinion Documents (to the extent
set forth in such Opinion Documents).

In rendering the foregoing opinions, we have also assumed, with your permission,
and without independent investigation on our part, the following: 

 

A.With respect to our opinions set forth in paragraphs 9 and 10 above, we have
assumed that each Opinion Party has, or has the power to transfer, rights in the
properties in which it is purporting to grant a security interest sufficient for
attachment of such security interest within the meaning of Section 9-203 of the
New York UCC.

 

B.With respect to our opinions set forth in paragraphs 9 and 10 above, we have
assumed that the Administrative Agent has acquired its interests in the Article
9  Collateral for value within the meaning of Section 9-203 of the New York UCC.

 

C.With respect to our opinions set forth in paragraphs 9 and 10 above, we have
assumed the descriptions of collateral contained in or attached as schedules to,
the Security Agreements, sufficiently describe (for the purposes of the
attachment and perfection of security interests) the collateral intended to be
covered thereby.

 

D.With respect to our opinion set forth in paragraph 10 above, we have assumed
that (i) the correct legal name of each Opinion Party is as set forth on the
Financing Statements and (ii) each Opinion Party is solely organized under the
laws of the State of Delaware (as set forth on Schedule III hereto).

 

The opinions set forth above are subject to the following qualifications and
exceptions:

 

a) The opinions in paragraphs 1, 2, 3, 4 and 6(a) above are limited in all
respects to the “General Corporation Law of the State of Delaware” (as published
in the Corporation Service Company compilation entitled Laws Governing Business
Entities Annotated Statutes and Rules (Fall 2017 Edition)), the “Limited
Liability Company Act” of the State of Delaware (as published in the Corporation
Service Company compilation entitled Laws Governing Business Entities Annotated
Statutes and Rules (Fall 2017 Edition)).  The opinions in paragraph 1 above to
the extent they relate to the existence and good standing of each Opinion Party
in the State of Delaware are based solely on the Good Standing Certificate of
the Borrower and the Guarantor set forth on Schedule III hereto.

 

b) The enforceability of each Opinion Document and the provisions thereof may be
limited by bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or other laws now or hereafter in effect relating to or affecting
enforcement of creditors’ rights generally and by general principles of equity
(including, without

 

--------------------------------------------------------------------------------

 

 

limitation, concepts of materiality, reasonableness, good faith and fair
dealing), regardless of whether such enforcement is considered in a proceeding
in equity or at law.

 

c) With respect to our opinions set forth in paragraphs 5 and 7 above, we
express no opinion with respect to the validity, legally binding effect or
enforceability of the following provisions to the extent that they are contained
in the Opinion Documents:  (i) provisions purporting to release, exculpate, hold
harmless, or exempt any person or entity from, or to require indemnification or
contribution of or by any person or entity for, liability for any matter to the
extent that the same are inconsistent with applicable law (including case law)
or with public policy; (ii) provisions purporting to waive, subordinate or not
give effect to rights to notice, demands, legal defenses or other rights or
benefits that cannot be waived, subordinated or rendered ineffective under
applicable law; (iii) provisions purporting to provide remedies inconsistent
with applicable law; (iv) provisions purporting to render void and of no effect
any transfers of an Opinion Party’s rights in any collateral in violation of the
terms of the Opinion Documents; (v) other than with respect to our opinions set
forth in paragraphs 9 and 10, provisions relating to the creation, attachment,
perfection or enforceability of any fixture filing or security interest; (vi)
provisions relating to powers of attorney, severability or set-offs; (vii)
provisions stating that a guarantee will not be affected by a modification of
the obligation guaranteed in cases in which that modification materially changes
the nature or amount of such obligation; (viii) provisions that limit the
obligation of a guarantor, co-borrower or co-obligor (or provide for any rights
of contribution as against another guarantor or, co-borrower or co-obligor or
any other party) based upon the potential unenforceability, invalidity, or
voidability of a guarantee or joint obligation under any applicable law,
including, without limitation, any state or federal fraudulent transfer or
fraudulent conveyance laws; (ix) provisions restricting access to courts or
purporting to affect the jurisdiction or venue of courts (other than the state
courts of the State of New York) or purporting to grant courts exclusive
jurisdiction; (x) provisions setting out methods for service of process; (xi)
provisions purporting to exclude all conflicts of law rules; (xii) provisions
relating to arbitration or mediation of disputes; (xiii) provisions pursuant to
which a party agrees that a judgment rendered by a court or other tribunal in
one jurisdiction may be enforced in any other jurisdiction; (xiv) provisions
providing that decisions by a party are conclusive or may be made in its sole
discretion; (xv) provisions providing for liquidated damages or any “make
whole”, “yield maintenance” or “premium amount” to the extent that they may be
deemed a penalty; (xvi) provisions that require the Opinion Party to indemnify
any other party to such Opinion Document against loss in obtaining the currency
due under such Opinion Document from a court judgment in another currency;
(xvii) provisions providing for voting of claims in bankruptcy; (xviii) any
guaranty provided by, or any joint and several liability imposed upon, any
person or entity that is not an “eligible contract participant” within the
meaning of section 1a(18) of the Commodity Exchange Act, insofar as such
guaranty or such joint and several liability covers an agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act; or (xix) provisions of the Agreement relating to (A)
Article 55 (Contractual recognition of bail-in) of Directive 2014/59/EU of the
European Parliament and of the Council of the European Union or (B) any law,
rule or regulation implementing Article 55. Additionally, with respect to our
opinion set forth in paragraph 5 above, such opinion is subject to possible
judicial action giving effect to governmental actions or foreign laws affecting
creditors’ rights.  Our opinions are based solely on our reading of the Opinion
Documents.  We note that enforceability of the Opinion Documents may be affected
by the parties course of dealing, or by waivers, modifications or amendments
(whether made in writing, orally, or by course of conduct), and we express no
opinion on the effect of the foregoing on the enforceability of the Opinion
Documents.  We also express no opinion as to the ability of the Administrative
Agent to use “self-help” remedies to repossess any Article 9 Collateral if a
breach of the peace were to occur.

 

d) Insofar as our opinions set forth in paragraphs 5 and 12 above relate to the
enforceability under New York law of the provisions of the Opinion Documents
choosing New York law as the governing law thereof, such opinions are rendered
solely in reliance upon the Act of July 19, 1984, ch. 421, 1984 McKinney’s Sess.
Law of N.Y. 1406 (codified at N.Y. Gen. Oblig. Law §§5-1401 (McKinney 1989))(the
“Act”) and are subject to the qualifications that such enforceability (i) as
specified in the Act, does not apply to the extent provided to the contrary in
subsection (c) of Section 1-301 of the New York UCC, (ii) may be limited by
public policy considerations of any jurisdiction in which enforcement of such
provisions is sought, and (iii) is subject to any U.S. Constitutional
requirement under the Full Faith and Credit Clause or the Due Process Clause
thereof or the exercise of any applicable judicial discretion in favor of
another jurisdiction. We note that the Hague Convention on the Law Applicable to
Certain Rights in Respect of Securities Held with an Intermediary (the “Hague

 

--------------------------------------------------------------------------------

 

 

Convention”) sets forth certain choice of law rules that apply to certain issues
(including perfection, priority, exercises of remedies and certain aspects of
the creation and validity of a security interest) in respect of securities held
with a securities intermediary in a securities account.  With respect to our
opinions set forth herein relating to securities held with a securities
intermediary in a securities account, we express no opinion as to the
applicability to, or the effects on, such opinions of the Hague Convention’s
choice of law rules with respect to the issues identified in Article 2(1) of the
Hague Convention.

 

 

e) We express no opinion as to (i) the enforceability of any foreclosure or
other rights and remedies which are not specified in the New York UCC or other
applicable New York law, or which are not permitted by or are inconsistent with
the New York UCC or other Applicable Law, (ii) provisions establishing standards
for foreclosure remedies including, without limitation, notice periods and
commercially reasonable sales and (iii) title to or ownership of any property.

 

f) Certain of the remedial provisions with respect to the Article 9  Collateral
(including waivers with respect to the exercise of remedies against the
collateral) contained in the Security Agreements may be unenforceable in whole
or in part, but the inclusion of such provisions does not affect the validity of
the Security Agreements, taken as a whole, and the Security Agreements, taken as
a whole, together with applicable law, contain adequate provisions for the
practical realization of the benefits intended to be provided thereby (it being
understood that we express no opinion as to the adequacy of such provisions to
the extent it is necessary to seek execution or enforcement of rights or
remedies under the laws of any jurisdiction outside the State of New York). 
Additionally, we note that the remedies under the Security Agreements to sell or
offer for sale the Article 9  Collateral are subject to compliance with
applicable state and federal securities laws are subject to compliance with
applicable state and federal securities laws and are subject to limitations
imposed by Applicable Laws.

g) In the case of property which becomes Article 9  Collateral after the date
hereof, our opinion in paragraph 9, as to the creation and validity of the
security interests therein described, is subject to the effect of Section 552 of
the Federal Bankruptcy Code, which limits the extent to which property acquired
by a debtor after the commencement of a case under the Federal Bankruptcy Code
may be subject to such security interest arising from a security agreement
entered into by the debtor before the commencement of such case.

 

h) We express no opinion as to Article 9  Collateral that is subject to a state
statute or a statute, regulation or treaty of the United States referred to in
Section 9-311(a) of the Delaware UCC or Section 9-311(a) of the New York UCC.

 

i) With respect to our opinions set forth in paragraphs 9 and 10 above, we
express no opinion as to Article 9 Collateral consisting of commercial tort
claims.

 

j) With respect to our opinion in paragraph 10 above, we express no opinion as
to the perfection of a security interest in any items of collateral that are or
are to become fixtures, as-extracted collateral or timber to be cut.

 

k) Other than the filing of the Financing Statements in the filing offices set
forth in our opinion in paragraph 10 above, we express no opinion as to any
other action (including any filings or registrations) that may be necessary
under any applicable law in connection with perfection of a security interest in
Article 9 Collateral consisting of patents, trademarks, copyrights or other
intellectual property rights.

 

l) With respect to our opinions set forth in paragraphs 9 and 10 above, we
express no opinion as to the priority of any security interest.

 

m) We express no opinion on the perfection, non-perfection or the effect thereof
of any security interest under the Trademark Security Agreement to the extent
the property subject of the Trademark Security Agreement does not constitute
Article 9 Collateral.

 



 

--------------------------------------------------------------------------------

 

 

n) We express no opinion herein regarding the enforceability of any provision in
an Opinion Document that purports to prohibit, restrict or condition the
assignment of each Opinion Party’s rights or obligations under such Opinion
Document to the extent that such restriction on assignability is rendered
ineffective by Sections 9-406 through 9-409 of the New York UCC.

 

o) In rendering the opinions above related to security interests in Article 9
Collateral, we call to your attention that security interests may not attach or
become enforceable or be perfected as to Article 9 Collateral that is not
assignable pursuant to a rule of law, statute or regulation, or is not
assignable by its terms, or is assignable only with the consent of another
person or entity which has not been obtained, except to the extent such
restrictions are rendered ineffective under Sections 9-406, 9-407, 9-408 or
9-409 of the NY UCC or other applicable law.  In addition in rendering such
opinions, we call to your attention that even though the NY UCC renders certain
anti-assignment provisions ineffective for purposes of creation, attachment or
perfection of a security interest pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the NY UCC, nonetheless, in certain cases, the grantee of such security
interest may have limited rights to enforce its security interest in collateral
against an account debtor, the holder of a promissory note, or other Person
named in the foregoing Sections, who did not consent to the transfer

 

p) With respect to our opinions set forth in paragraphs 9 and 10 above, the
attachment and perfection of the Administrative Agent’s security interest in
proceeds is limited to the extent set forth in Section 9-315 of the Delaware UCC
or Section 9-315 of the New York UCC.

 

q) We express no opinion as to any actions that may be required to be taken
periodically under the Delaware UCC, the New York UCC or under any other
applicable law in order for the effectiveness of the Financing Statements or
perfection of any security interest to be maintained.

 

r) We express no opinion as to the laws of any jurisdiction other than (i) as
indicated in paragraph 10 above, the Delaware UCC; and (ii) the Applicable Laws.

 

This opinion has been prepared in accordance with the customary practice of
lawyers who regularly give and lawyers who regularly advise recipients regarding
opinions of this kind.

 

This opinion letter is rendered as of the date set forth above.  We expressly
disclaim any obligation to update this letter after such date.

 

This opinion letter is given solely for the benefit of the addressees and for
the benefit of any successor to the Administrative Agent appointed pursuant to
Section 11.04 of the Credit Agreement, in each case in connection with the
transactions contemplated by the Opinion Documents, and may not be furnished to,
or relied upon by, any other person or for any other purpose without our prior
written consent, except that this opinion letter may be furnished (i) to the
independent auditors and attorneys of the addressees hereof, (ii) to any
governmental authority having regulatory jurisdiction over the addressees
hereof, (iii) pursuant to an order or legal process of any court of competent
jurisdiction or governmental agency with regulatory authority over the
addressees hereof, (iv) in connection with the enforcement of any right or
remedy under, or any litigation relating to, the Loan Documents or the
transactions described therein, (v) to Persons engaged in the administration of
the Loan Documents and (vi) any Person that is engaged in discussions with a
Lender about becoming an Additional Lender (defined below), provided that none
of the Persons referred to in the preceding clauses (i) though (vi) of this
sentence shall be entitled to rely on this opinion letter in any
respect.  Notwithstanding the foregoing, at your request, we hereby consent to
reliance on the opinions expressed herein, solely in connection with the Opinion
Documents, by any person that becomes a Lender subsequent to the date of this
opinion letter pursuant to an assignment that is made and consented to in
accordance with the express provisions of Section 11.04 of the Credit Agreement
(each an “Additional Lender”) as if this opinion letter were addressed and
delivered to such Additional Lender on the date hereof on the condition and
understanding that:  (a) this letter speaks only as of the date hereof; (b) we
have no responsibility or obligation to update this letter, to consider its
applicability or correctness to any person other than its addressee(s), or to
take into account changes in law, facts or any other developments of which we
may later become aware; (c) in no event shall any Additional Lender have any
greater rights with respect hereto than the original addressees of this letter
on the date hereof nor, in the case of any Additional Lender that becomes a
Lender by assignment, any greater rights than its assignor; (d) in

 

--------------------------------------------------------------------------------

 

 

furtherance of and not in limitation of the foregoing, our consent to such
reliance shall in no event constitute a reissuance of the opinions expressed
herein or otherwise extend any statute of limitations period applicable hereto
on the date hereof; and (e) any such reliance also must be actual and reasonable
under the circumstances at the time such Additional Lender becomes a Lender,
including any circumstances relating to changes in law, facts or other
developments known to or reasonably knowable by such Additional Lender at such
time.  Furthermore, all rights hereunder may be asserted only in a single
proceeding by and through the Administrative Agent or the Required Lenders.

 

Very truly yours,

 

 

 

Vinson & Elkins L.L.P.

 

 

 



 



 

--------------------------------------------------------------------------------

 

 

SCHEDULE I TO OPINION LETTER

 

Addressees

 

JPMorgan Chase Bank , N.A., as Administrative Agent

The Lenders party to the Agreement

 

 

 



 

--------------------------------------------------------------------------------

 

 

SCHEDULE II TO OPINION LETTER

 

Financing Statements

 

The following financing statements on form UCC-1 relating to the Security
Agreement, naming the Person listed below as debtor and the Administrative Agent
as secured party for the benefit of the Lenders, to be filed in the office
listed opposite the name of such debtor:

Name of Debtor

Filing Office

Antero Resources Corporation

Delaware Secretary of State

Monroe Pipeline LLC

Delaware Secretary of State

 

The following financing statements on form UCC-1 relating to the Pledge
Agreement, naming the Person listed below as debtor and the Administrative Agent
as secured party for the benefit of the Lenders, to be filed in the office
listed opposite the name of such debtor:

Name of Debtor

Filing Office

Antero Resources Corporation

Delaware Secretary of State

Monroe Pipeline LLC

Delaware Secretary of State

 

 

 



 

--------------------------------------------------------------------------------

 

 

SCHEDULE III TO OPINION LETTER

 

Organizational Documents

 

Note: Jurisdiction of organization in parentheses after name of company

 

Antero Resources Corporation (Delaware)

Amended and Restated Certificate of Incorporation filed October 16, 2013 with
the Delaware Secretary of State

Amended and Restated Bylaws adopted October 16, 2013 by the Board of Directors

Certificate of Good Standing, dated October 16, 2017, issued by the Delaware
Secretary of State

Monroe Pipeline LLC (Delaware)

Amended and Restated Certificate of Formation of Monroe Pipeline LLC filed
December 30, 2014 with the Delaware Secretary of State

First Amended and Restated Limited Liability Company Agreement adopted December
30, 2014 by the Member

Certificate of Good Standing, dated October 16, 2017, issued by the Delaware
Secretary of State

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

COUNTERPART AGREEMENT

This COUNTERPART AGREEMENT, dated [      ] (this “Counterpart Agreement”) is
delivered pursuant to that certain Fifth Amended and Restated Credit Agreement,
dated as of October 26, 2017 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among ANTERO
RESOURCES CORPORATION, as Borrower, CERTAIN SUBSIDIARIES OF BORROWER, as
Guarantors, the LENDERS party thereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Administrative Agent”).

Section 1.  Pursuant to Section 6.12 of the Credit Agreement, the undersigned
hereby:

(a)      agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under the Credit Agreement and agrees to be bound by all of the
terms thereof;

(b)      represents and warrants that each of the representations and warranties
set forth in the Credit Agreement and each other Loan Document and applicable to
the undersigned is true and correct both before and after giving effect to this
Counterpart Agreement, except to the extent that any such representation and
warranty relates solely to any earlier date, in which case such representation
and warranty is true and correct as of such earlier date (if applicable to the
undersigned);

(c)      agrees that no event has occurred or is continuing as of the date
hereof, or will result from the transactions contemplated hereby on the date
hereof, that would constitute an Event of Default or a Default;

(d)      agrees to and hereby does irrevocably and unconditionally guaranty the
due and punctual payment in full of all Obligations when the same shall become
due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)) and in accordance with Article VIII of the Credit
Agreement;

(e)      (i) agrees that this counterpart may also be attached to the Security
Agreement, (ii) agrees that the undersigned will comply with all the terms and
conditions of the Security Agreement as if it were an original signatory
thereto, (iii) grants to the Administrative Agent a security interest in all of
the undersigned’s right, title and interest in and to all “Collateral” (as such
term is defined in the Security Agreement) of the undersigned, in each case
whether now or hereafter existing or in which the undersigned now has or
hereafter acquires an interest and wherever the same may be located and (iv)
delivers to the Administrative Agent supplements to all schedules attached to
the Security Agreement.  All such Collateral shall be deemed to be part of the
“Collateral” and hereafter subject to each of the terms and conditions of the
Security Agreement; and

(f)      (i) agrees that this counterpart may also be attached to the Pledge
Agreement, (ii) agrees that the undersigned will comply with all the terms and
conditions of the Pledge Agreement as if it were an original signatory thereto,
(iii) grants to the Administrative Agent a security interest in all of the
undersigned’s right, title and interest in and to all “Collateral” (as such term
is defined in the Pledge Agreement) of the undersigned, in each case whether now
or hereafter existing or in which the undersigned now has or hereafter acquires
an interest and wherever the same may be located and (iv) delivers to the
Administrative Agent supplements to all schedules attached to the Pledge
Agreement.  All such Collateral shall be deemed to be part of the “Collateral”
and hereafter subject to each of the terms and conditions of the Pledge
Agreement.





EXHIBIT C - 2

--------------------------------------------------------------------------------

 

 

 

Section 2.  The undersigned agrees from time to time, upon request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent  may request
to effect the transactions contemplated by, and to carry out the intent of, this
Counterpart Agreement.  Neither this Counterpart Agreement nor any term hereof
may be changed, waived, discharged or terminated, except by an instrument in
writing signed by the party (including, if applicable, any party required to
evidence its consent to or acceptance of this Counterpart Agreement) against
whom enforcement of such change, waiver, discharge or termination is
sought.  Any notice or other communication herein required or permitted to be
given shall be given pursuant to Section 11.01 of the Credit Agreement, and for
all purposes thereof, the notice address of the undersigned shall be the address
as set forth on the signature page hereof.  In case any provision in or
obligation under this Counterpart Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

THIS COUNTERPART AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 





EXHIBIT C - 3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

 

 

 

 

[NAME OF SUBSIDIARY]

 

By:

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:

                                                
                                                
                                                
Attention:
Telecopier

with a copy to:

                                                
                                                
                                                
Attention:
Telecopier

 

ACKNOWLEDGED AND ACCEPTED,
as of the date above first written:

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 



EXHIBIT C - 4

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

REVOLVING NOTE

 

 

New York, New York

[___________,____]

 

FOR VALUE RECEIVED, the undersigned, Antero Resources Corporation, a Delaware
corporation (“Antero” and the “Borrower”), hereby unconditionally promises to
pay to [________________] (herein called “Lender”), the principal sum equal to
its Commitment as set forth in the Credit Agreement (as hereinafter defined),
or, if greater or less, the aggregate unpaid principal amount of the Loans made
by Lender to Borrower pursuant to the terms of the Credit Agreement, together
with interest on the unpaid principal balance thereof as set forth in the Credit
Agreement, both principal and interest payable as therein provided in lawful
money of the United States of America at the offices of Administrative Agent
provided in Section 11.01 of the Credit Agreement, or at such other place, as
from time to time may be designated by Administrative Agent in accordance with
the Credit Agreement.

This Revolving Note (herein called “Note”) (a) is issued and delivered under
that certain Fifth Amended and Restated Credit Agreement dated as of October 26,
2017, among the Borrower, certain Subsidiaries of the Borrower, as Guarantors,
the lenders from time to time a party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent (herein, as from time to time supplemented, amended,
restated or otherwise modified, called the “Credit Agreement”; capitalized terms
used herein and not otherwise defined shall have the meanings specified in the
Credit Agreement), (b) is subject to the terms and provisions of the Credit
Agreement, which contains provisions for payments and prepayments hereunder and
acceleration of the maturity hereof upon the happening of certain stated events,
and (c) is secured by and entitled to the benefits of certain Security Documents
(as identified and defined in the Credit Agreement).  Payments on this Note
shall be made and applied as provided in the Credit Agreement.  Reference is
hereby made to the Credit Agreement for a description of certain rights,
limitations of rights, obligations and duties of the parties hereto and for the
meanings assigned to terms used and not defined herein and to the Security
Documents for a description of the nature and extent of the security thereby
provided and the rights of the parties thereto.

The principal amount of this Note, together with all interest accrued hereon,
shall be due and payable in full on the Maturity Date or as otherwise provided
under the Credit Agreement.

Notwithstanding the foregoing paragraph and all other provisions of this Note,
in no event shall the interest payable hereon, whether before or after maturity,
exceed the maximum amount of interest which, under applicable law, may be
contracted for, charged, or received on this Note, and this Note is expressly
made subject to the provisions of the Credit Agreement which more fully set out
the limitations on how interest accrues hereon.  The term “applicable law” as
used in this Note shall mean the laws of the State of New York or the laws of
the United States, whichever laws allow the greater interest, as such laws now
exist or may be changed or amended or come into effect in the future.

If this Note is placed in the hands of an attorney for collection after default,
or if all or any part of the Indebtedness represented hereby is proved,
established or collected in any court or in any bankruptcy, receivership, debtor
relief, probate or other court proceedings, Borrower and all endorsers, sureties
and guarantors of this Note jointly and severally agree to pay reasonable
attorneys’ fees and collection costs to the holder hereof in addition to the
principal and interest payable hereunder.

Borrower and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this





 

--------------------------------------------------------------------------------

 

 

 

Note or in any of its terms, provisions and covenants, or any releases or
substitutions of any security, or any delay, indulgence or other act of any
trustee or any holder hereof, whether before or after maturity.

This Note and the rights and duties of the parties hereto shall be governed by
the laws of the State of New York, except to the extent the same are governed by
applicable federal law.

THIS NOTE, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

 

 

 

 

ANTERO RESOURCES CORPORATION

 

By:

 

 

Name:

 

Title:

 

 



EXHIBIT D - 2

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

FORM OF LENDER CERTIFICATE

 

________, 20___

 

To:         JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Antero Resources Corporation (the “Borrower”), certain Subsidiaries of Borrower,
as Guarantors, the lenders from time to time party thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) have entered into that certain Fifth
Amended and Restated Credit Agreement, dated as of October 26, 2017 (as the same
has been and may further be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Unless otherwise defined herein, capitalized terms used herein
have the meaning specified in the Credit Agreement.

[Language for Existing Lender]

[               Please be advised that the undersigned has agreed (a) to
increase its Commitment under the Credit Agreement effective __________, 20__
(the “Effective Date”) from $________________ to $____________ and (b) that,
from and after the Effective Date, it shall continue to be a Lender in all
respects under the Credit Agreement and the other Loan Documents.]

[Language for New Lender]

[               Please be advised that the undersigned has agreed (a) to become
a Lender under the Credit Agreement effective __________, 20__ (the “Effective
Date”) with a Commitment of $____________ and (b) that, from and after the
Effective Date, it shall be deemed to be a Lender in all respects under the
Credit Agreement and the other Loan Documents and shall be bound thereby.]

 

Very truly yours,

 

[___________________________________]

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

Accepted and Agreed:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 



EXHIBIT E - 2

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.01

Applicable Percentages and Commitments

 

 

 

 

Lender

Commitment

Applicable
Percentage

JPMorgan Chase Bank, N.A.

 $160,000,000.00


6.40%

Wells Fargo Bank, N.A.

 $160,000,000.00


6.40%

Bank of America, N.A.

 $140,000,000.00


5.60%

Barclays Bank PLC

 $140,000,000.00


5.60%

BMO Harris Bank N.A.

 $140,000,000.00


5.60%

Capital One, National Association

 $140,000,000.00


5.60%

Citibank, N.A.

 $140,000,000.00


5.60%

Credit Agricole Corporate and Investment Bank

 $140,000,000.00


5.60%

ABN Amro Capital USA LLC

 $95,000,000.00


3.80%

The Bank of Nova Scotia

 $95,000,000.00


3.80%

Compass Bank

 $95,000,000.00


3.80%

Canadian Imperial Bank of Commerce, New York Branch

 $95,000,000.00


3.80%

Credit Suisse AG, Cayman Islands Branch

 $95,000,000.00


3.80%

DNB Capital LLC

 $95,000,000.00


3.80%

ING Capital LLC

 $95,000,000.00


3.80%

Natixis, New York Branch

 $95,000,000.00


3.80%

Sumitomo Mitsui Banking Corporation

 $95,000,000.00


3.80%

Toronto Dominion (New York) LLC

 $95,000,000.00


3.80%

Branch Banking & Trust Company

 $65,000,000.00


2.60%

Comerica Bank

 $65,000,000.00


2.60%

Morgan Stanley Bank, N.A.

 $65,000,000.00


2.60%

PNC Bank National Association

 $65,000,000.00


2.60%

Suntrust Bank

 $65,000,000.00


2.60%

U.S. Bank National Association

 $65,000,000.00


2.60%

TOTAL

 $2,500,000,000.00


100.00%

 

 



SCHEDULE 1.01

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.02

Letter of Credit Commitments

 

 

Issuing Bank

Letter of Credit Commitment

JPMorgan Chase Bank, N.A.

 $475,000,000.00

Wells Fargo Bank, N.A.

 $475,000,000.00

TOTAL

 $950,000,000.00

 

 



SCHEDULE 1.02

--------------------------------------------------------------------------------

 

 

SCHEDULE 4.13

Capitalization

Unrestricted Subsidiaries: Antero Midstream Partners LP

Borrower:

1.          Antero Resources Corporation

Jurisdiction of Organization: Delaware

Federal Tax Identification Number: 32-0114849

 

Restricted Subsidiaries:

1.          Monroe Pipeline LLC (wholly-owned subsidiary of Antero Resources
Corporation)

Jurisdiction of Organization: Delaware

Federal Tax Identification Number: 46-0608234

 

 



SCHEDULE 4.13

--------------------------------------------------------------------------------

 

 

SCHEDULE 4.19

Sale of Production

          None.

 

 



SCHEDULE 4.19

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.01

Departing Lenders

MUFG Union Bank, N.A., f/k/a Union Bank, N.A.

BNP Paribas

Fifth Third Bank

HSBC Bank USA, National Association

Keybank National Association

Santander Bank, N.A.

Scotiabanc Inc.

 

 

SCHEDULE 5.01

--------------------------------------------------------------------------------